                                 In The Matter Of:
                              Patrick Jayson Reeners v.
                          Ricky Troup, Donald Bandy, et al.




                                     Rickey Troup
                                    October 16, 2018




                                       Min-U-Script®

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 1 of 189 PageID #: 3428
                                    Rickey Troup - October 16, 2018


         1               IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF TENNESSEE
         2                        NASHVILLE DIVISION

         3
               PATRICK JAYSON                     )
         4     REENERS,                           )
                                                  )
         5              Plaintiff,                )
                                                  )
         6     vs.                                )   NO. 3:15-cv-00625
                                                  )   Judge Aleta Trauger/
         7     RICKY TROUP, DONALD                )   Magistrate Judge Brown
               BANDY, LAMAR BALLARD,              )
         8     BRADLEY JONES, JAMIE               )   JURY DEMAND
               HELSON, and CITY OF                )
         9     GALLATIN, TENNESSEE,               )
                                                  )
        10            Defendants.                 )
               ______________________             )
        11

        12

        13
                      Deposition of:
        14

        15            RICKEY TROUP

        16
                      Taken on behalf of the Plaintiff
        17

        18            October 16, 2018

        19

        20     ____________________________________________________

        21
                          CLEETON DAVIS COURT REPORTERS, LLC
        22                     402 BNA Drive, Suite 108
                              Nashville, Tennessee 37217
        23                          (615) 726-2737
                                 www.cleetondavis.com
        24

        25


                           CLEETON DAVIS COURT REPORTERS, LLC                   1
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 2 of 189 PageID #: 3429
                                    Rickey Troup - October 16, 2018


         1                        A P P E A R A N C E S

         2
             FOR THE PLAINTIFF:
         3
                   Kyle Mothershead, Esq.
         4         414 Union Street
                   Suite 900
         5         Nashville, Tennessee 37219
                   (615) 982-8002
         6         kyle@mothersheadlaw.com

         7
             FOR THE DEFENDANTS:
         8
                   William N. Bates, Esq.
         9         FARRAR & BATES, LLP
                   211 Seventh Avenue North
        10         Suite 500
                   Nashville, Tennessee 37219
        11         (615) 254-3060
                   bill.bates@farrar-bates.com
        12

        13
             ALSO PRESENT:
        14
                        Daniel Ayoade Yoon, Esq.
        15              Shahn Donegan, Senior Litigation Paralegal
                        Susan High-McAuley, Gallatin City Attorney
        16              Donald Bandy, Gallatin Chief of Police
                        Patrick Reeners
        17

        18

        19

        20

        21

        22

        23

        24

        25


                           CLEETON DAVIS COURT REPORTERS, LLC                   2
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 3 of 189 PageID #: 3430
                                    Rickey Troup - October 16, 2018


         1                                 I N D E X

         2
             Examination by Mr. Mothershead                                     5
         3
             Examination by Mr. Bates                                      165
         4
             Examination by Mr. Mothershead                                183
         5
             Examination by Mr. Bates                                      186
         6

         7                            E X H I B I T S

         8
             Exhibit         Description                                 Page
         9
             No. 1           Performance Evaluations of                     29
        10                   Rickey Troup

        11   No. 2           General Order                                  54
                             Subject:  Mentally Ill Subjects
        12
             No. 3           Responding to Mental Illness                   59
        13                   policy

        14   No. 4           Law Enforcement dealing with                   65
                             Individuals with Mental
        15                   Health/Disabilities policy

        16   No. 5           Patrick Reeners - Timeline                     75

        17   No. 6           Email chain with attachments                   89

        18   No. 7           Transcript of audio recording                 107

        19   No. 8           Transcript of audio recording                 118

        20   No. 9           Incident Report                               140

        21   No. 10          General Order                                 150
                             Subject: Transportation of
        22                   Prisoners

        23   No. 11          Fax sent to Kristina Barker                   158

        24   No. 12          Affidavit of Rickey Troup                     159

        25   No. 13          Affidavit of Rosemary Bates                   174


                           CLEETON DAVIS COURT REPORTERS, LLC                       3
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 4 of 189 PageID #: 3431
                                    Rickey Troup - October 16, 2018


         1                   The deposition of RICKEY TROUP was taken

         2   by counsel for the Plaintiff pursuant to notice, at

         3   Gallatin City Hall, 132 West Main Street, Gallatin,

         4   Tennessee, on October 16, 2018, for all purposes

         5   under the Federal Rules of Civil Procedure.

         6                   The formalities as to notice, caption,

         7   certificate, et cetera, are waived.                      All objections,

         8   except as to the form of the questions, are reserved

         9   to the hearing.

        10                   It is agreed that Lisa K. Henderson,

        11   being a licensed court reporter for the State of

        12   Tennessee, may swear the witness, and that the

        13   reading and signing of the completed deposition by

        14   the witness are waived.

        15

        16

        17

        18

        19

        20

        21

        22

        23

        24

        25


                           CLEETON DAVIS COURT REPORTERS, LLC                           4
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 5 of 189 PageID #: 3432
                                    Rickey Troup - October 16, 2018


         1                             RICKEY TROUP,

         2   having been first duly sworn, was examined and

         3   testified as follows:

         4                               EXAMINATION

         5   BY MR. MOTHERSHEAD:

         6         Q    Can you just give your name and spell it,

         7   please, sir?

         8         A    Rickey Troup.        R-I-C-K-E-Y T-R-O-U-P.

         9         Q    And where do you work?

        10         A    Gallatin Police Department.

        11         Q    And if you can just kind of give like a

        12   little bit of a basic sort of background sketch of

        13   your career and where you're from.

        14         A    Been with the police department since summer

        15   of 2001.     Worked in various areas of the department

        16   from patrol to detective to sergeant and lieutenant,

        17   various responsibilities over the years.

        18         Q    And before you joined the police department,

        19   where did you --

        20         A    Tennessee Department of Corrections.

        21         Q    Okay.    And you're from Nashville originally?

        22         A    Yes.

        23         Q    Graduated McGavock?

        24         A    Yes.

        25         Q    Did you serve in the Army?


                           CLEETON DAVIS COURT REPORTERS, LLC                   5
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 6 of 189 PageID #: 3433
                                    Rickey Troup - October 16, 2018


         1         A    I did.

         2         Q    What did you do in the Army?

         3         A    I was a 63 Whiskey Ten.               I was a heavy-wheel

         4   mechanic.

         5         Q    Is that what 63 Whiskey Ten means?

         6         A    That was my MOS number.

         7         Q    What's an MOS?

         8         A    Your job in the Army.

         9         Q    Okay.    And where were you stationed when you

        10   did this?

        11         A    Schofield Barracks, Hawaii.

        12         Q    And then did you work for a Neely Coble?

        13         A    Neely Coble Freightliner for about a year as

        14   a mechanic.

        15         Q    Okay.    And then Department of Corrections you

        16   did inmate transport; is that right?

        17         A    Yes.

        18         Q    Any other jobs that you did at the

        19   department?

        20         A    I worked in housing units and then promoted

        21   up the ranks to the transportation division as a

        22   corporal.

        23         Q    Okay.    Did you do any kind of law enforcement

        24   function, any sort of arrests, or anything like

        25   that?


                           CLEETON DAVIS COURT REPORTERS, LLC                       6
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 7 of 189 PageID #: 3434
                                    Rickey Troup - October 16, 2018


         1         A    No, no.    Prison guard.

         2         Q    Did you ever have any grievances or anything

         3   filed against you in that job?

         4         A    Not that I remember.             I had inmates that

         5   always complained on officers for various things.

         6         Q    Do you mind just speaking up a little bit?              I

         7   want to make sure the camera catches --

         8         A    Yeah.    I don't recall any grievances filed

         9   against me.       The inmates complained on officers all

        10   of the time for various things, but I don't recall

        11   anything specific about me.

        12         Q    Did the inmates complain on you all of the

        13   time?

        14         A    No, not at all.

        15         Q    Do you remember what kinds of complaints they

        16   were making?

        17         A    They would complain if they didn't get enough

        18   food at chow times and things like that.

        19         Q    Okay.    And then from there you started at the

        20   Gallatin Police Department?

        21         A    Yes.

        22         Q    Okay.    And that was 2001?

        23         A    Yes.

        24         Q    And you started in patrol?

        25         A    Yes.


                           CLEETON DAVIS COURT REPORTERS, LLC                       7
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 8 of 189 PageID #: 3435
                                    Rickey Troup - October 16, 2018


         1         Q    How long were you in patrol?

         2         A    Several years.        2004, 2005.             I went to

         3   criminal investigations division as a detective.

         4         Q    What's criminal investigations?

         5         A    Detectives.

         6         Q    So does that mean any kind of crime that

         7   needs to be investigated?

         8         A    Our detectives investigate the entire gamut

         9   of crimes from misdemeanor petty theft to homicide.

        10         Q    Okay.    Can you, again, just try to speak up

        11   just a little bit more.

        12         A    Okay.

        13         Q    I just want to make sure this microphone is

        14   picking you up.

        15         A    All right.

        16         Q    Thank you.     What year was that that you --

        17         A    I think that was 2004 when I went to criminal

        18   investigations.       I was there for a few years before

        19   getting promoted.

        20         Q    Okay.    And then promoted to sergeant?

        21         A    Sergeant.     I believe in 2008 I was promoted

        22   to sergeant and then I was promoted to lieutenant, I

        23   believe in 2009.

        24         Q    Okay.    And is that unusual to go so fast from

        25   sergeant to lieutenant or is that typical?


                           CLEETON DAVIS COURT REPORTERS, LLC                     8
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 9 of 189 PageID #: 3436
                                     Rickey Troup - October 16, 2018


         1         A    I don't know if it's unusual.                  I was just

         2    eligible for promotion.            I went through the process

         3    and got promoted.

         4         Q    How big is the force there at the Gallatin

         5    Police Department?

         6         A    About 80 sworn, 85 sworn officers, something

         7    like that.

         8         Q    How many -- so there's the chief, right?

         9    That's Chief Bandy?

        10         A    Yes.

        11         Q    And then is the lieutenant, is that directly

        12    below the chief?

        13         A    No.    It's the chief, assistant chief,

        14    captain, and then four lieutenants, and then we

        15    have, I think, ten sergeants.

        16         Q    Okay.    Okay.      Who is the assistant chief?

        17         A    Bill Sorrells.

        18         Q    And how long has he been the assistant chief?

        19         A    Like 2011, 2012, something like that.

        20         Q    Okay.    And below him is captain?

        21         A    Captain Novitsky.

        22         Q    So there's just one captain?

        23         A    Yes.    One captain and four lieutenants.

        24         Q    Okay.    Captain Lovitsky?

        25         A    Novitsky.


                           CLEETON DAVIS COURT REPORTERS, LLC                       9
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 10 of 189 PageID #: 3437
                                     Rickey Troup - October 16, 2018


         1         Q    Novitsky.      And how long has Novitsky been the

         2    captain?

         3         A    I don't know.         2012, 2013.              About the same

         4    time Assistant Chief Sorrells became the assistant

         5    chief, I think.

         6         Q    Okay.    And how long has been Bandy been the

         7    chief?

         8         A    2010, I think, Chief Bandy became the chief.

         9         Q    Okay.

        10         A    I don't know exactly.

        11         Q    And has that structure been the same like the

        12    whole time that you've been at the department?

        13         A    No.    It's changed a few times over the years.

        14    When I was lower ranking, I think we had chief.

        15    Then below the chief was commanders, that was the

        16    rank then.      And then below that, I think, was

        17    lieutenants, and then down to sergeants.                      So the

        18    ranking structure has changed a couple of times over

        19    the years.

        20         Q    Okay.    Do you remember, roughly, what year

        21    this present structure came into effect?

        22         A    2009 maybe, 2010.

        23         Q    Okay.    And is the chief -- is the chief

        24    appointed by the mayor or how does the chief get to

        25    be the chief?


                           CLEETON DAVIS COURT REPORTERS, LLC                           10
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 11 of 189 PageID #: 3438
                                     Rickey Troup - October 16, 2018


         1         A    I don't know.

         2         Q    Okay.

         3         A    Not an elected position, I don't believe.                 I

         4    believe it's appointed by the council and the mayor.

         5         Q    Okay.    All right.          All right.        So you became

         6    lieutenant in you think about 2009?

         7         A    I think it was 2009 I was promoted.

         8         Q    And what are the responsibilities of a

         9    lieutenant?

        10         A    We oversee divisions.              There are certain

        11    divisions within the department.                   There's the

        12    traffic division or the patrol division, support

        13    services division, criminal investigation division.

        14         Q    And what division do you oversee?

        15         A    Currently, I'm one of the two lieutenants

        16    over patrol.

        17         Q    Okay.    And that sounds like you used to be

        18    over a different division?

        19         A    Yeah.    We rotate periodically.                Every couple

        20    of years we'll rotate.           The lieutenants will rotate

        21    assignments.      So I've been in charge of criminal

        22    investigations division as a lieutenant.                   I've been

        23    in charge of support services.                 And now I'm

        24    lieutenant over one of the -- half of the patrol

        25    division.


                           CLEETON DAVIS COURT REPORTERS, LLC                          11
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 12 of 189 PageID #: 3439
                                     Rickey Troup - October 16, 2018


         1          Q   Okay.    And so it sounds like there are three

         2    divisions; is that right?

         3          A   Yes.    Well, yeah, now there are.             Yeah.

         4          Q   There's criminal investigations, support

         5    services, and patrol?

         6          A   Yes.

         7          Q   And you've got two lieutenants over patrol?

         8          A   Yes.

         9          Q   One lieutenant for each of the other

        10    divisions?

        11          A   Yes.

        12          Q   Okay.    All right.          And you're one of two

        13    lieutenants in patrol?

        14          A   Yes.

        15          Q   And how long have you been in the division?

        16          A   Well, I've been in charge of it before and we

        17    just rotated back.        Just in the last month we went

        18    back to the -- I went back to patrol.

        19          Q   Okay.    And in 2014 what division were you

        20    lieutenant over?

        21          A   I was over the criminal investigations

        22    division in 2013 and 2014.

        23          Q   Okay.    How far back do you and Chief Bandy

        24    go?    How long have you known Chief Bandy?

        25          A   I've known him my whole career.


                           CLEETON DAVIS COURT REPORTERS, LLC                    12
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 13 of 189 PageID #: 3440
                                     Rickey Troup - October 16, 2018


         1         Q    Whole career?

         2         A    Yes.

         3         Q    What was his rank when you first started?

         4         A    I believe he was a field training officer in

         5    patrol when I first started here.

         6         Q    Okay.    Did he train you?

         7         A    No.

         8         Q    Okay.    Did you work cases with him at all?

         9         A    Just -- we were both assigned to the criminal

        10    investigations division at the same time, 2004,

        11    2005.

        12         Q    Okay.    And at that time you would investigate

        13    cases together sometimes?

        14         A    Yes.

        15         Q    Okay.    And so was he your supervisor then or

        16    were you guys the same rank?

        17         A    No.    We were the same rank then.

        18         Q    Okay.    Would you say you were partners or --

        19         A    We were all coworkers.               We didn't have

        20    partners.     We sometimes -- two or three detectives

        21    would work the same cases, things like that,

        22    assisting each other on investigations.

        23         Q    How many detectives were in that unit?

        24         A    Five or six at that time, if I remember

        25    correctly.


                           CLEETON DAVIS COURT REPORTERS, LLC                    13
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 14 of 189 PageID #: 3441
                                     Rickey Troup - October 16, 2018


         1         Q    Okay.    And that's for the whole city, those

         2    are the detectives?

         3         A    Yes.

         4         Q    And so you guys would just sometimes team up

         5    for --

         6         A    Yeah.

         7         Q    -- certain cases essentially.                  Okay.   And do

         8    you and -- have you and Chief Bandy had dinner with

         9    each other's families?

        10         A    Yes.

        11         Q    Or hung out socially?

        12         A    Yes.

        13         Q    So you guys are friends?

        14         A    He's my boss.

        15         Q    Okay.    Would you say that you're not friends?

        16         A    No, I didn't say that.               He's my boss.

        17         Q    He's your boss before he is your friend?

        18         A    Yes.

        19         Q    Is that what you're trying to say?

        20         A    Absolutely.

        21         Q    But he's also your friend?

        22         A    Yes.

        23         Q    Do you guys go fishing together?

        24         A    No.

        25         Q    Hunting?     Or I don't know what kind of stuff


                           CLEETON DAVIS COURT REPORTERS, LLC                           14
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 15 of 189 PageID #: 3442
                                     Rickey Troup - October 16, 2018


         1    you do.

         2         A    We watch football games.                 Our families

         3    socialize with each other.              I mean, it's --

         4         Q    Okay.

         5         A    -- a professional relationship.

         6         Q    Do you go to the same church or anything like

         7    that?

         8         A    No.

         9         Q    How frequently would you say that you watch

        10    football games together?

        11         A    It's been a couple of years since we've

        12    watched one together.           Not every week.          Maybe once

        13    or twice a year.

        14         Q    Okay.    And your families get together how

        15    often?

        16         A    Holidays.

        17         Q    Do you -- I'm not trying to -- I don't want

        18    anything like identifying or specific, but do you

        19    have -- do you have kids?

        20         A    I do.

        21         Q    Are they -- does Chief Bandy have kids?

        22         A    Yes.

        23         Q    Do your kids hang out with each other?

        24         A    No.    They're nowhere near the same age.

        25         Q    Okay.    What about Lieutenant Ballard, how


                           CLEETON DAVIS COURT REPORTERS, LLC                       15
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 16 of 189 PageID #: 3443
                                     Rickey Troup - October 16, 2018


         1    long have you known Lieutenant Ballard?

         2         A    My whole career.

         3         Q    What was Lieutenant Ballard doing when you

         4    started?

         5         A    He was in patrol when I first started here.

         6    He was a patrol officer.

         7         Q    Same as you?

         8         A    Yes.

         9         Q    But he was already working?

        10         A    Yes.

        11         Q    Okay.    Do you recall -- do you know how long

        12    he had been in patrol when you started?

        13         A    No, I don't know.            I don't know when he

        14    started here.

        15         Q    Okay.    And when did he get promoted out of

        16    patrol?

        17         A    I don't remember that.

        18         Q    Do you remember when he became lieutenant?

        19         A    I was in patrol when he got promoted, so I

        20    don't remember.

        21         Q    Okay.    Do you know what division Lieutenant

        22    Ballard currently has?

        23         A    He's in charge of the criminal investigations

        24    division detectives.

        25         Q    Was he -- were you guys ever detectives


                           CLEETON DAVIS COURT REPORTERS, LLC                    16
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 17 of 189 PageID #: 3444
                                     Rickey Troup - October 16, 2018


         1    together in the investigation --

         2          A   He was my supervisor in the criminal

         3    investigations division.

         4          Q   Oh, okay.      For how long?

         5          A   The entire time I was a detective.

         6          Q   Okay.    Was he Bandy's supervisor then too?

         7          A   He was.

         8          Q   Okay.    Interesting.           All right.     And with

         9    Lieutenant Ballard, have you spent time together

        10    socially?

        11          A   Just holidays.         We don't hang out.        We don't

        12    -- we're just coworkers.             Our family -- our

        13    daughters are about the same age, so when they were

        14    little they would -- we took them to a couple of

        15    different child things, like Disney on Ice, things

        16    like that.     That was it.          We don't hang out.       We

        17    don't watch football games together or anything like

        18    that.

        19          Q   Okay.    Are your daughters still friends, or

        20    no?

        21          A   No, they're not.

        22          Q   All right.      What about Jones, Bradley Jones?

        23          A   What about him?

        24          Q   Do you know him?

        25          A   I know him.


                           CLEETON DAVIS COURT REPORTERS, LLC                       17
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 18 of 189 PageID #: 3445
                                     Rickey Troup - October 16, 2018


         1         Q    How long -- how far back do you and he go?

         2         A    Just when he started working here.             I don't

         3    remember exactly when it was.                I just remember when

         4    he became a police officer here.

         5         Q    Do you have a -- can you give me just a

         6    ballpark year of when that might have been?

         7         A    2012, 2013.

         8         Q    Okay.    And so was he -- I guess he would have

         9    been patrol when he started?

        10         A    Yes.

        11         Q    And were you involved with patrol at that

        12    point or no?

        13         A    I don't remember if I ever directly

        14    supervised Brad.       I don't think I did.

        15         Q    Okay.    That sounds like -- tell me if this is

        16    wrong -- it's a small enough department that

        17    everybody -- everybody in the department knows

        18    everybody else; is that correct?

        19         A    Yes.

        20         Q    And it's one building essentially; is that

        21    right?

        22         A    No.    There's two buildings.

        23         Q    Two buildings.         Okay.       Even if somebody is in

        24    a different unit then you, you would just see them

        25    --


                           CLEETON DAVIS COURT REPORTERS, LLC                     18
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 19 of 189 PageID #: 3446
                                     Rickey Troup - October 16, 2018


         1         A    Yeah.

         2         Q    -- and get to know them a little bit?

         3         A    Uh-huh.

         4         Q    And have you ever socialized with him?

         5         A    No.

         6         Q    Okay.    Helson, do you know Helson?

         7         A    I do.

         8         Q    It sounds like you do.               How far back do you

         9    and Helson go?

        10         A    Just coworkers.          I know he was in patrol and

        11    he was in CID.      I remember supervising him in

        12    patrol, but I never supervised him when he was a

        13    detective.      I was in charge of patrol when he was in

        14    CID.

        15         Q    Okay.    How far back -- do you remember, like,

        16    when he got hired?

        17         A    2005, 2006, somewhere along those lines.

        18         Q    Okay.    Have you ever hung out with him

        19    watching games or anything?

        20         A    No.

        21         Q    All right.      I'll hand you some excerpts from

        22    your personnel file.          I didn't bring the whole

        23    thing.

        24         A    Okay.

        25         Q    Can you take a look at it and just review it.


                           CLEETON DAVIS COURT REPORTERS, LLC                      19
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 20 of 189 PageID #: 3447
                                     Rickey Troup - October 16, 2018


         1    And then we'll go through some things.

         2         A    Okay.

         3         Q    Okay.    Does that look like sections from your

         4    personnel file?

         5         A    Looks like annual evaluations mostly.

         6         Q    Okay.    So I just want to talk to you about

         7    some parts of this.         In the 2015 evaluation, if you

         8    want to look at page 7 of that.                  So there if you

         9    look at interpersonal relations -- do you want me to

        10    slow down?

        11                  MS. DONEGAN:         Which one were you on in

        12         evaluation number?

        13                  MR. MOTHERSHEAD:            So we're in the first

        14         evaluation, which is 2015 evaluation, page 7 of

        15         that one.

        16                  MS. DONEGAN:         Okay.

        17    BY MR. MOTHERSHEAD:

        18         Q    So in the interpersonal relations the comment

        19    is, Lieutenant Troup continues to show improvement

        20    in this area.      He is direct with other employees,

        21    but is more mindful of his demeanor when addressing

        22    issues with subordinates, continue to treat

        23    subordinates as you would want to be treated.                 I

        24    guess -- it reads like, you know, there's been some

        25    kind of an issue that you've been improving from,


                           CLEETON DAVIS COURT REPORTERS, LLC                    20
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 21 of 189 PageID #: 3448
                                     Rickey Troup - October 16, 2018


         1    and I wonder if you speak to -- you know, what is

         2    that comment?      What's the context of that comment?

         3          A   I don't know.         You'd have to ask the

         4    evaluator.

         5          Q   Is that Chief Bandy?              Is that Captain

         6    Novitsky?

         7          A   Captain Novitsky.

         8          Q   Okay.    All right.          So that would be for

         9    Captain Novitsky to say?

        10          A   Yes.

        11          Q   So, I mean, in your opinion, do you think

        12    that there was anything wrong with your style of

        13    interpersonal relations that you were showing

        14    improvement from?

        15          A   I don't know what she is referring to.              I

        16    don't remember where I was -- would have improved

        17    on.    I've always been a direct supervisor.             Direct

        18    and to the point.

        19          Q   Okay.    All right.          It sounds like you don't

        20    think that there was anything to improve?

        21          A   I didn't say that.

        22          Q   You were good?

        23          A   I didn't say that.            I said I don't know what

        24    she is referring to.

        25          Q   Okay.    Did you guys talk about this when she


                           CLEETON DAVIS COURT REPORTERS, LLC                    21
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 22 of 189 PageID #: 3449
                                     Rickey Troup - October 16, 2018


         1    did the evaluation?

         2         A    Yeah, but this was like three years ago.                 I

         3    don't remember exactly the entire conversation I

         4    would have had with her from an evaluation from

         5    three years ago.

         6         Q    Then this same page there's relationships

         7    with citizen in the community.                 And it says,

         8    Lieutenant Troup has shown improvement in this area

         9    also.    He has received no citizen complaints during

        10    this rating period.         Lieutenant Troup should always

        11    remember that the general public's perception of a

        12    situation may differ from that of a law enforcement

        13    officer and that is okay.              Do you know what she is

        14    talking about?

        15         A    I don't.

        16         Q    Okay.    Do you -- I mean, do you think there's

        17    some constructive criticism there of ways that you

        18    had behaved in the past or no?

        19         A    I don't know.         You would have to ask her.

        20         Q    Okay.    Did you talk about this with her when

        21    you got the evaluation?

        22         A    I did.

        23         Q    Okay.    Do you remember anything about what

        24    this might have been about?

        25         A    No.


                           CLEETON DAVIS COURT REPORTERS, LLC                        22
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 23 of 189 PageID #: 3450
                                     Rickey Troup - October 16, 2018


         1         Q    Do you sometimes when you're dealing with

         2    members of the public feel like impatient, like why

         3    don't they get it?        Like why don't these, you know,

         4    nonpolice officers understand, you know, what we're

         5    doing here?

         6         A    I'm not sure I understand your question.

         7         Q    Do you get frustrated with feeling like

         8    people who aren't police officers don't understand

         9    what it's like to be a police officer?

        10         A    No.

        11         Q    Or that they don't understand how a police

        12    officer interprets a situation?

        13         A    I don't know how to answer that question.                I

        14    don't understand your question.                  I don't.

        15         Q    I'm just trying to make sense out of what

        16    your captain commented here.                Lieutenant Troup

        17    should always remember that the general public's

        18    perception of a situation may differ from that of a

        19    law enforcement officer, and that is okay.

        20              I just don't know if you remember having

        21    situations where your perception was different from,

        22    you know, kind of the laypeople?

        23         A    I don't know if there's a specific incident

        24    she was talking about.           Like I say, that was three

        25    years ago.      I don't remember if there was a specific


                           CLEETON DAVIS COURT REPORTERS, LLC                        23
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 24 of 189 PageID #: 3451
                                     Rickey Troup - October 16, 2018


         1    incident she was referring to.

         2         Q    Okay.    Under the same evaluation, but there's

         3    a supervisor supplement.

         4         A    Okay.

         5         Q    On page 2 of that there's a section called

         6    communication.      And the comment is, Lieutenant Troup

         7    communicates well with his subordinates and his

         8    higher command.       He needs to make sure the facts are

         9    as close to correct as they can be when forwarding

        10    information.

        11              So that second part, I mean, was there some

        12    situation where you had forwarded information that

        13    was not accurate?        What do you think that's

        14    referring to?

        15         A    The only thing I could think she would be

        16    meaning there is when I received information from

        17    subordinates and when I passed it on to her, it may

        18    not have included everything about an incident.

        19    Like I said, I don't remember anything specific that

        20    she would have been referring to here.                   It's, like I

        21    said, three years ago.           I don't remember our

        22    conversation about this evaluation.

        23         Q    Okay.    On page 11 it kind of goes back to

        24    this.    I'll let you catch up.              Lieutenant should

        25    make sure all facts are correct concerning a


                           CLEETON DAVIS COURT REPORTERS, LLC                         24
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 25 of 189 PageID #: 3452
                                     Rickey Troup - October 16, 2018


         1    situation before presenting them up the chain of

         2    command.

         3              Does that help jog your memory at all as far

         4    as what we're talking about here?

         5         A    No.    I don't know if there was a specific

         6    incident she was referring to or what.

         7         Q    Okay.    So let's go to the 2014 evaluation.

         8         A    (Witness complies.)

         9         Q    And looking at page 8, Lieutenant Troup

        10    received an oral reprimand of this rating period and

        11    completed remedial training for making an offensive

        12    remark to a coworker.           Lieutenant Troup was

        13    receptive of the reprimand and stated he did not

        14    intend to offend anyone.             Lieutenant Troup can at

        15    times come across as abrasive in his interaction

        16    with his coworkers.         Lieutenant Troup has a strong

        17    desire to get assignments completed and expects the

        18    same urgency from his coworkers.                   This at times

        19    causes conflict.

        20         A    Uh-huh.

        21         Q    So what was the oral reprimand for?

        22         A    That was in reference to one morning in

        23    criminal investigations division when this was

        24    happening, one of the detectives, a female detective

        25    was in the room and making comments about how -- she


                           CLEETON DAVIS COURT REPORTERS, LLC                    25
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 26 of 189 PageID #: 3453
                                     Rickey Troup - October 16, 2018


         1    had just gotten off the phone with a sex offender.

         2    And she made reference to how much of an -- am I

         3    allowed to use profanity?

         4                  MR. BATES:        Yes.

         5         A    She made reference to how much of a bitch she

         6    was to this sex offender.              Another female employee

         7    who used to be a detective had come into the room

         8    and was talking to other detectives in there.               And

         9    she asked me, she said, something along the lines

        10    of, What would you do if I came back in here?               I

        11    said, Well, I wouldn't want two people in here being

        12    bitches to people.        That was Investigator Renz at

        13    the time.     Her name is Officer Stockdale.             She's

        14    since been married.         And she took offense to that

        15    comment.

        16              When she filed her complaint with command

        17    staff, it wasn't exactly how it occurred that

        18    morning.     She made reference to the fact that I said

        19    -- she said that I told her bitches do bitch work

        20    and that's not what was said.                She twisted what was

        21    said.

        22         Q    Like she kind of made a false allegation

        23    against you?

        24         A    Absolutely.

        25         Q    She said you said words that you didn't


                           CLEETON DAVIS COURT REPORTERS, LLC                     26
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 27 of 189 PageID #: 3454
                                     Rickey Troup - October 16, 2018


         1    actually say?

         2         A    Absolutely.

         3         Q    And what were the words that you actually

         4    said to her?

         5         A    I said I don't need two people in here being

         6    bitches to people.

         7         Q    Okay.    And she claimed that you said what?

         8         A    Bitches do bitch work.

         9         Q    Okay.    What's her name?

        10         A    Emily Renz.

        11         Q    Emily Renz and now Stockdale?

        12         A    Stockdale.

        13         Q    Does she still work for the police

        14    department?

        15         A    She does.

        16         Q    What's her rank?

        17         A    She is a patrol officer.

        18         Q    So you would say that she lied?

        19         A    Absolutely.

        20         Q    Okay.    And so you got an oral reprimand for

        21    saying --

        22         A    The word "bitch."

        23         Q    The word "bitch."            Was there any kind of

        24    training or counseling --

        25         A    Just with the captain and the assistant chief


                           CLEETON DAVIS COURT REPORTERS, LLC                    27
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 28 of 189 PageID #: 3455
                                     Rickey Troup - October 16, 2018


         1    about using proper tact when dealing with

         2    subordinates.

         3         Q    Did you feel like you deserved to be

         4    reprimanded?

         5         A    Yeah, I did.        As a supervisor I shouldn't

         6    have said that.

         7         Q    Was she investigated or disciplined for

         8    making a false allegation against you?

         9         A    No.

        10         Q    Did you ask that she be?

        11         A    No.

        12         Q    Was there any kind of recording of what had

        13    happened?

        14         A    No.

        15         Q    The next -- at the bottom of the page, it

        16    talks relationships with citizens and the community.

        17    Lieutenant Troup received two complaints from

        18    citizens during this rating period.                      One complaint

        19    was sustained and Lieutenant Troup admitted to the

        20    incident.     The other complaint could not be

        21    sustained due to a lack of evidence.                      So what's the

        22    complaint that was sustained?

        23         A    I don't remember.

        24         Q    Okay.    Do you remember did you get some kind

        25    of a disciplinary sanction?


                           CLEETON DAVIS COURT REPORTERS, LLC                           28
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 29 of 189 PageID #: 3456
                                     Rickey Troup - October 16, 2018


         1         A    I don't remember what the incident was.                     I

         2    know that I did have a complaint, but I don't

         3    remember if this was the year.                 I don't remember

         4    what she's referring to here.                It probably details

         5    it more later on in the evaluation.

         6         Q    I don't think I saw it.                There's some

         7    possibility that's in the file and I didn't print

         8    it, but I think I would have seen it.

         9         A    Yeah, if you had it.              I don't remember what

        10    she's referring to here.

        11         Q    Okay.

        12                  MR. BATES:        Kyle, I'm going to go ahead

        13         and mark this as Exhibit 1.

        14                  MR. MOTHERSHEAD:            Yeah.          That's great.

        15         The whole personnel file.

        16                  MR. BATES:        Collective.

        17                  MR. MOTHERSHEAD:            That was my plan.

        18                  (Document marked Exhibit No. 1.)

        19    BY MR. MOTHERSHEAD:

        20         Q    All right.      So you don't know what that

        21    complaint was about?

        22         A    I don't remember what this particular

        23    statement is in reference to.

        24         Q    Okay.    Do you remember the other complaint

        25    that was not sustained?


                           CLEETON DAVIS COURT REPORTERS, LLC                           29
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 30 of 189 PageID #: 3457
                                     Rickey Troup - October 16, 2018


         1         A    Uh-huh.     Oh, no.        I don't remember anything

         2    about these complaints.

         3         Q    Okay.    So this is talking about two separate

         4    complaints.

         5         A    Yeah.

         6         Q    One was sustained, the other one was not?

         7         A    Yeah.    I don't remember.

         8         Q    You don't know what either of them are?

         9         A    I'd have to see the complaints.

        10         Q    Okay.    All right.          Let's move to the 2013

        11    evaluation.      Page 4, it says --

        12         A    Okay.

        13         Q    -- that you received a major suspension from

        14    duty during this rating period.                  During the

        15    investigation Lieutenant Troup violated a written

        16    directive not to discuss the incident with any other

        17    employees and violated the directive.                     He was not

        18    truthful when confronted with the violation.

        19              What do you remember about that situation?

        20         A    I was accused of horseplay with a gun, an

        21    unloaded weapon in the patrol area.                      Lyndon

        22    Satterfield didn't make the complaint, but someone

        23    else made the complaint that they saw me point a gun

        24    at him.    I was -- there was an internal

        25    investigation.      I was instructed not to talk about


                           CLEETON DAVIS COURT REPORTERS, LLC                        30
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 31 of 189 PageID #: 3458
                                     Rickey Troup - October 16, 2018


         1    it.    I talked about it with a coworker, a close

         2    friend of mine.       Shouldn't have.              When I was asked

         3    if I had discussed the internal with anyone, I said

         4    no.

         5          Q   Okay.    So you did lie?

         6          A   I did.

         7          Q   Okay.

         8          A   And I was suspended for that.

         9          Q   Okay.    And who was it that you lied to about

        10    that?

        11          A   The captain.

        12          Q   Novitsky?

        13          A   Uh-huh.

        14          Q   Is there any kind of -- like in the Gallatin

        15    Police Department general orders or I don't know if

        16    you have a policy manual or something.                   Is there any

        17    kind of designated punishment for a truthfulness

        18    violation?

        19          A   I don't think it's specifies.

        20          Q   What was your punishment for this incident?

        21          A   Ten days suspension.

        22          Q   Did you get to use vacation days to resolve

        23    that?

        24          A   It was ten days without pay.

        25          Q   Was the horseplay allegation -- was that


                           CLEETON DAVIS COURT REPORTERS, LLC                         31
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 32 of 189 PageID #: 3459
                                     Rickey Troup - October 16, 2018


         1    accurate that you pointed the gun at somebody?

         2         A    No.

         3         Q    What actually happened?

         4         A    I don't remember what happened.                In fact, it

         5    was brought to my attention a few weeks or almost a

         6    month after I remember that we were in the patrol

         7    room and we were looking at a very small pistol that

         8    almost looked like a -- it was kind of like a BB gun

         9    it was so small.       I don't remember who said they saw

        10    me point it at Lyndon, but to the best of my

        11    knowledge, Lyndon said that it didn't happen.

        12         Q    Okay.    So you're saying that you didn't

        13    actually point it at him?

        14         A    I did not.

        15         Q    Okay.    And who was it that -- you said you

        16    had a close friend who worked there that you talked

        17    to about it?

        18         A    Chris Shockley.

        19         Q    Shockley.      Was Shockley a witness?

        20         A    I don't remember if he was or not.

        21         Q    Okay.    So you don't know whether he was there

        22    when whatever happened happened?

        23         A    No.    I don't remember who all was there.               I

        24    know the room was full of people.

        25         Q    Did you ask Shockley to give a statement?


                           CLEETON DAVIS COURT REPORTERS, LLC                        32
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 33 of 189 PageID #: 3460
                                     Rickey Troup - October 16, 2018


         1         A    I asked him if he remembered being there.

         2    And if he did, I did ask him to say something.

         3         Q    So why did you lie to Novitsky about talking

         4    to Shockley?

         5         A    I didn't want to get in trouble for it, and I

         6    didn't want to bring him in the middle of it.

         7         Q    Who was there for the horseplay incident?

         8         A    I don't remember.

         9         Q    You don't remember any of the people --

        10         A    I remember Shane Woodard was there, but I

        11    know there were other officers in the room.               Like I

        12    said, this was brought to my attention somewhere

        13    between two weeks or a month after the alleged

        14    incident happened.        And I didn't even remember all

        15    of the facts of it then.             It was so -- such a minor

        16    thing in my thoughts that I didn't recall pointing a

        17    gun at him, because I didn't.                So it was something

        18    that I just didn't sit there and dwell on and

        19    remember who was in the room that day.

        20         Q    Where did it take place?

        21         A    In the patrol room allegedly.

        22         Q    Okay.    What time of day would that have been?

        23         A    I don't remember.

        24         Q    Do you remember, like morning or afternoon?

        25         A    I don't remember.            I just know it was in the


                           CLEETON DAVIS COURT REPORTERS, LLC                    33
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 34 of 189 PageID #: 3461
                                     Rickey Troup - October 16, 2018


         1    patrol room.      So it would have been -- it would have

         2    been daytime sometime because I worked day shift.

         3         Q    Like what happens in the patrol room

         4    generally?      What's that?

         5         A    It's where the officers do their daily

         6    assignments, reports.           It's where their computers

         7    are.     It's where they hold their shift briefings.

         8    Some of them have lunch there in the patrol room.

         9    It's the operations area for the patrol division.

        10         Q    Do you remember -- any idea, like how many,

        11    even if you can't remember who they were, how many

        12    people would have been around when this horseplay

        13    was happening?

        14         A    At various times of day there's different

        15    numbers of people in and out of the building, so I

        16    don't remember.

        17         Q    Okay.    But not just like two or three people.

        18    I mean, if a patrol room -- it sounds like during

        19    the day you would have, you know, 10, 20 officers in

        20    there?

        21         A    No.    Nowhere near 10, 20 officers.           Officers

        22    are on the staff.        They're only in there when

        23    they're doing reports.           So the whole patrol division

        24    is not in there doing reports at the same time.

        25    They're out on patrol.           So they would come in


                           CLEETON DAVIS COURT REPORTERS, LLC                     34
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 35 of 189 PageID #: 3462
                                     Rickey Troup - October 16, 2018


         1    periodically to the police department to do

         2    different functions.

         3         Q    Okay.    Like if you wrap up an arrest or

         4    something, then you come in and do a report?

         5         A    Uh-huh.

         6         Q    What are the other kinds of things that cause

         7    you to go to the patrol room?

         8         A    Shift briefings.

         9         Q    And that's it?

        10         A    Like roll call.          Beginning of the shift, of

        11    each shift.

        12         Q    Okay.    Did this horseplay situation happen

        13    during --

        14         A    No.    It didn't happen during a shift

        15    briefing.

        16         Q    Okay.    Is there anybody that's just assigned

        17    during the day to just be in the patrol room --

        18         A    No.

        19         Q    -- just to kind of supervise the patrol room?

        20         A    No.

        21         Q    If we could go to page 7 of the same

        22    evaluation.

        23         A    (Witness complies.)

        24         Q    Yeah, page 7.         So Lieutenant Troup can be

        25    very direct with his subordinates.                       At times this


                           CLEETON DAVIS COURT REPORTERS, LLC                          35
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 36 of 189 PageID #: 3463
                                     Rickey Troup - October 16, 2018


         1    approach is needed.         At other times it is not.

         2    Lieutenant Troup needs to be mindful of his tone of

         3    voice and attitude when giving directives to

         4    subordinates.

         5              Do you remember what that was referring to?

         6         A    No.    I don't remember what she's referring to

         7    there.    I just know I'm very direct.                   Is this the

         8    2013 evaluation?

         9         Q    This is the 2014 evaluation.

        10         A    2013 we were dealing with two murders at

        11    about the same time.          And I was supervising those

        12    investigations.       And I was very direct with the

        13    employees under me at that time of the urgency in

        14    working those cases, and probably direct with them a

        15    couple of times.

        16         Q    It sounds like you don't think you did

        17    anything wrong in the way that you interacted with

        18    them?

        19         A    No.

        20         Q    This is Novitsky again?

        21         A    Yes.

        22         Q    How long has Novitsky been your superior?

        23         A    Since she got promoted to captain.                  She was

        24    my patrol sergeant several years ago when I was in

        25    patrol.    But directly supervising me would have been


                           CLEETON DAVIS COURT REPORTERS, LLC                         36
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 37 of 189 PageID #: 3464
                                     Rickey Troup - October 16, 2018


         1    after she got promoted to captain, she would have

         2    been my supervisor.

         3         Q    And what year was that?

         4         A    I think it was about the same time earlier

         5    when I said Assistant Chief Sorrells became the

         6    assistant chief.       It was 2011, 2012, something like

         7    that.

         8         Q    Did you apply for captain too?

         9         A    I did.

        10         Q    So Novitsky kind of beat you out of a job?

        11         A    Yes, she did.

        12         Q    It seems like there's a theme of concerns

        13    she's raising about you through your tone and the

        14    way that you communicate with --

        15         A    If that's your perception.

        16         Q    Do you perceive it that way or no?

        17         A    No.

        18         Q    You don't think she's trying to counsel you

        19    on that in these evaluations?

        20         A    I mean, if she thinks that I'm too direct

        21    back then -- but, like I said, you would have to ask

        22    her what her evaluation of me was then.

        23         Q    You don't think the same kind of general

        24    critique keeps popping up in the same evaluation,

        25    like every year that we've looked at kind of getting


                           CLEETON DAVIS COURT REPORTERS, LLC                    37
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 38 of 189 PageID #: 3465
                                     Rickey Troup - October 16, 2018


         1    the same theme?

         2         A    Does it say I did anything wrong?

         3         Q    It says that the way you're talking to

         4    citizens and subordinates could be more tactful and

         5    more respectful.

         6         A    Okay.

         7         Q    Do you not see that in these evaluations?

         8         A    No.    I see it as I've been direct with

         9    subordinates, and that's her evaluation of me.

        10         Q    Right.    I think I've gathered that you don't

        11    think you're doing anything wrong.                       We're pretty

        12    clear on that, right, in the way that you're

        13    communicating with people; is that right?

        14         A    Are you talking about five years ago?

        15         Q    I'm talking about each one of these years

        16    where this kind of general concern has come up.                         You

        17    don't agree with this critique.                  You don't think --

        18         A    I didn't say I didn't agree with it.                     I just

        19    said that that's her evaluation of me.                       And I've

        20    been a direct supervisor with subordinates.                      At

        21    times maybe I was too harsh on subordinates and, you

        22    know, if she felt that those were issues that I

        23    needed to work on, I see that she documented it in

        24    my evaluations.       Every supervisor has different

        25    supervisory skills that they need to work on.                      And I


                           CLEETON DAVIS COURT REPORTERS, LLC                               38
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 39 of 189 PageID #: 3466
                                     Rickey Troup - October 16, 2018


         1    do understand that I have some things that I -- at

         2    that time I needed to work on.                 So I'm not saying

         3    that what she's saying is wrong.                   But if she went

         4    over it with me and if there have been corrections

         5    made, then obviously I listened to her and learned

         6    from any mistakes that I was making.

         7          Q   You don't do it that way anymore?                 Have you

         8    modified the way that you communicate with your

         9    subordinates because of these --

        10          A   I'm still direct with subordinates.                I don't

        11    think anything in here ever said that I yelled or

        12    screamed or anything like that.                  I'm just very

        13    direct.    I do supervise to get the job done.                 I

        14    don't mistreat people.           I try to treat everyone

        15    fairly.    And if I've made those corrections from

        16    this time to now, I haven't -- she hasn't said

        17    anything to me about anything that I need to correct

        18    here recently.

        19          Q   Do you think that you should have gotten the

        20    captain job?

        21          A   No.

        22          Q   Why don't you think you should have gotten

        23    it?

        24          A   Because Captain Novitsky has been with this

        25    department for 20-plus years.                She's very


                           CLEETON DAVIS COURT REPORTERS, LLC                        39
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 40 of 189 PageID #: 3467
                                     Rickey Troup - October 16, 2018


         1    experienced.      She's very intelligent.                I think she

         2    earned that title.        Would I have liked to have

         3    gotten it?     Absolutely.         But I do think that she

         4    earned it.

         5         Q    In this same evaluation, let's look at the

         6    supervisor's supplement, page 2.                   Lieutenant Troup's

         7    written is accurate, grammatically correct and

         8    provides the appropriate information.                    Lieutenant

         9    Troup can be very direct and come across as

        10    belittling in tone to subordinates at times,

        11    particularly when upset.             Lieutenant Troup needs to

        12    continue to work on being direct but tactful.

        13              Do you know what she is referring to?

        14         A    I don't.

        15         Q    Do you think you've ever been belittling in

        16    tone to your subordinates?

        17         A    I've been direct.

        18         Q    Do you think you've been belittling to your

        19    subordinates?

        20         A    I don't think I've ever belittled anybody.

        21         Q    Have you talked about this issue with her?

        22         A    I'm sure that we went over this evaluation

        23    together.

        24         Q    Did she give you any examples of what she was

        25    talking about?


                           CLEETON DAVIS COURT REPORTERS, LLC                         40
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 41 of 189 PageID #: 3468
                                     Rickey Troup - October 16, 2018


         1         A    I wouldn't remember.              It was five years ago.

         2         Q    So then on page 11 kind of revisits this.

         3    Lieutenant Troup is very passionate about this job

         4    and this department.          Therefore at times he can come

         5    across as harsh when dealing with subordinates when

         6    issues arise.      While certain situations require such

         7    action, Lieutenant Troup needs to work on being less

         8    harsh in tone and should always correct subordinates

         9    in private.      He should take a moment to step back

        10    from the situation and evaluate all information

        11    before attempting correction.                In many situations

        12    the information first received is not entirely

        13    correct.     Lieutenant Troup should attempt to make

        14    sure he has all pertinent information prior to

        15    taking corrective action with a subordinate.

        16              Does that help you remember any of the

        17    context of what we're talking about here?

        18         A    No.    But I can definitely see where she's

        19    talking about correcting subordinates in private.                  I

        20    have admonished subordinates openly in front of

        21    other coworkers before, and I've learned from that.

        22    I do try to make it a point to pull people to the

        23    side and discuss shortcomings with them rather than

        24    get onto them in front of other people about things

        25    that they've done wrong.


                           CLEETON DAVIS COURT REPORTERS, LLC                        41
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 42 of 189 PageID #: 3469
                                     Rickey Troup - October 16, 2018


         1         Q    Do you agree that the way you were speaking

         2    to subordinates was harsh?

         3         A    Not always.       There were times when I would be

         4    very direct with subordinates.                 Never cursed at

         5    them.    Never yelled and screamed at them.                But I've

         6    been very direct with them about corrections that

         7    they need to make.

         8         Q    Do you agree that there were times that you

         9    corrected them before you actually had all of the

        10    information?

        11         A    Yes.

        12         Q    What kind of situations do you remember that

        13    happening?

        14         A    No, but I know that I've -- there have been

        15    times I've got onto probably the group rather than

        16    an individual.

        17         Q    And then you found out information later that

        18    you wouldn't have acted the way you did if you had

        19    known?

        20         A    Yes.

        21         Q    It sounds like you didn't take the time to

        22    investigate everything before?

        23         A    This was a very stressful year.                2013 was a

        24    very stressful year.          We were investigating a rash

        25    of violent crimes that were happening in our city


                           CLEETON DAVIS COURT REPORTERS, LLC                       42
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 43 of 189 PageID #: 3470
                                     Rickey Troup - October 16, 2018


         1    that I was responsible for investigating.                    I

         2    remember having some folks in criminal

         3    investigations division that weren't pulling their

         4    weight.    And at times I would get frustrated with

         5    the group.      We had a couple of violent gang-related

         6    homicides, a bunch of drive-by shootings that year,

         7    and I was directly responsible for those

         8    investigations.       And it was a very stressful time.

         9         Q    So that's basically a yes, you did not always

        10    take the time to investigate these situations before

        11    yelling at the team?

        12         A    No.

        13         Q    Is that right?

        14         A    You said, Yelling at the team.                  I never said

        15    I yelled at them.        I said correct them in front of

        16    each other.

        17         Q    But you didn't take the time to investigate

        18    the whole situation or correct them --

        19         A    You would have to -- I would have to know a

        20    specific incident to be able to answer that

        21    accurately.      I don't remember --

        22         Q    Well, you know the incidents.                  I don't know

        23    them.

        24         A    I don't remember every single incident.                  I

        25    just know this was a very stressful time.                    And there


                           CLEETON DAVIS COURT REPORTERS, LLC                          43
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 44 of 189 PageID #: 3471
                                     Rickey Troup - October 16, 2018


         1    were a lot of things that were going on in those

         2    cases.    And I tried to keep on top of them.             There

         3    were some shortcomings on some people in the group.

         4    And instead of addressing an individual, I would

         5    address the group.        And that's a mistake that I

         6    would make.

         7          Q   All right.      But the evaluation said that you

         8    were correcting people before getting all of the

         9    information; is that accurate?

        10          A   I don't know exactly what she is referring

        11    to.    I would have to -- it's five years ago.              I

        12    don't remember specific incidents.

        13          Q   I think I heard you say just a couple of

        14    minutes ago that that was accurate, that that had

        15    happened.     Is that not right?             You did correct

        16    people without getting all of the information first.

        17    Now you don't think you did that?

        18          A   No.    I think what I said was, there were

        19    times that I would get onto the group for things

        20    that didn't -- for things that weren't getting done

        21    on investigations.

        22              So, yeah, if there were times that I got onto

        23    people without knowing all of the facts, if I would

        24    get onto the group, then, yes, you're right.                I

        25    probably should have stepped back and realized who


                           CLEETON DAVIS COURT REPORTERS, LLC                    44
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 45 of 189 PageID #: 3472
                                     Rickey Troup - October 16, 2018


         1    was responsible for any of those shortcomings rather

         2    than getting onto the entire group.

         3         Q    Okay.    And then the next is the internal

         4    affairs write-up of this horseplay incident.                      What

         5    you're saying is that -- what actually happened?                        I

         6    think you were saying you didn't point a gun at

         7    anybody.     What did happen during this horseplay

         8    incident?

         9         A    It's like six years ago.                 Do you mind if I

        10    refresh my memory?

        11         Q    Yeah.    You can look at this.

        12         A    I just remember that I was accused of

        13    pointing the gun at Lyndon and pulling the trigger

        14    on an empty gun.

        15         Q    My question is, did you do that?

        16         A    No.

        17         Q    Okay.    Well, what did you do?

        18         A    We were looking at the gun.                    Someone felt

        19    like I pointed the gun at him and I didn't.                     Lyndon,

        20    if I remember correctly, said that I didn't, so. . .

        21         Q    Do you remember whether they sustained this

        22    complaint against you for pointing the gun at him

        23    and pulling the trigger?

        24         A    I was suspended.

        25         Q    So, I mean, the department found that you had


                           CLEETON DAVIS COURT REPORTERS, LLC                             45
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 46 of 189 PageID #: 3473
                                     Rickey Troup - October 16, 2018


         1    actually committed this act, right?

         2         A    Yes.    I was found guilty of it.

         3         Q    Was Novitsky the one that made that finding

         4    or is that --

         5         A    I don't remember who did the investigation.

         6    I believe it was Captain Novitsky and Bill Storment,

         7    who were the internal affairs investigators at the

         8    time.

         9         Q    All right.      And so you -- you're saying you

        10    disagree with the finding from the investigation; is

        11    that right?

        12         A    Not all of them.

        13         Q    I mean, they found that you did point the gun

        14    and pull the trigger, right?

        15         A    I disagree with that.

        16         Q    You think that was an incorrect finding?

        17         A    Yes.

        18         Q    Okay.    But you acknowledge that you lied to

        19    Novitsky?

        20         A    Yeah.    When she asked me if I had discussed

        21    the investigation, I said no.

        22         Q    And you did that because you didn't want to

        23    get in trouble?

        24         A    I didn't want to bring Chris Shockley in the

        25    middle of it.


                           CLEETON DAVIS COURT REPORTERS, LLC                    46
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 47 of 189 PageID #: 3474
                                     Rickey Troup - October 16, 2018


         1         Q    But before you testified that you didn't want

         2    to get in trouble.

         3         A    I didn't want to get in trouble for

         4    discussing it.

         5         Q    Is that something that you've done in other

         6    situations, lie about a circumstance to avoid

         7    getting in trouble for it?

         8         A    No.    This was pretty stressful.                This was a

         9    -- that was a rough time.

        10         Q    That's the only time you've ever lied to

        11    avoid being in trouble?

        12         A    No -- yeah.       That is the only time I've lied

        13    to avoid being in trouble.              Yes.

        14         Q    So in this next evaluation, which is 2011 --

        15    actually, I want to go all the way -- there's kind

        16    of a second half of it -- I'm sorry.                     This is

        17    actually back to 2001.           Just skip through 2011.           So

        18    2001, which I guess would have been your first

        19    evaluation ever.       This is 2004.             Sorry about the

        20    2004.    We've got different dates on this thing.

        21    This looks like 2004.           My bad.        So it's the next one

        22    after 2011.      I think you're looking at it.

        23         A    It says 2001.

        24         Q    Yeah.    That's what I got confused by, but

        25    then up here it's filed stamped 2004.


                           CLEETON DAVIS COURT REPORTERS, LLC                         47
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 48 of 189 PageID #: 3475
                                     Rickey Troup - October 16, 2018


         1         A    Okay.

         2         Q    I think that 2001 is probably your --

         3         A    We're looking at the same thing.

         4         Q    Yeah, I think we're looking at the same

         5    thing.

         6         A    Okay.

         7         Q    Page 6 of it is signed and dated for 2004.                    I

         8    think that's 2004.

         9         A    Page 6?

        10         Q    Page 6 of this.          Are we looking at 2004?

        11         A    Are you talking about the commendation at the

        12    top, yes.

        13         Q    Is that what you're looking at?

        14         A    Yes.

        15         Q    Okay.    Great.       So actually let's go back to

        16    page 2.    I was just using that to make sure we were

        17    looking at the same -- are you guys on track?

        18                  MR. BATES:        I think so.              The filed stamped

        19         2004?

        20                  MR. MOTHERSHEAD:            Yes.

        21                  MR. BATES:        June 29, 2004.

        22                  MR. MOTHERSHEAD:            That one.

        23    BY MR. MOTHERSHEAD:

        24         Q    So quantity of work at the bottom, it says,

        25    Officer Troup exceeds requirements.                       Very high


                           CLEETON DAVIS COURT REPORTERS, LLC                          48
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 49 of 189 PageID #: 3476
                                     Rickey Troup - October 16, 2018


         1    arrest numbers, citation numbers, calls for service.

         2         A    Hold on.     I've lost the page here.                 Right

         3    here?

         4                  MS. DONEGAN:         You need to be on page 2.

         5    BY MR. MOTHERSHEAD:

         6         Q    Page 2 of 2004.

         7         A    I thought you said page 4.                     I'm sorry.

         8         Q    I know this one was confusing.

         9         A    All right.

        10         Q    All right.      Let's start that over.                So at

        11    quantity of work Officer Troup exceeds requirements,

        12    very high arrest numbers, citation numbers, calls

        13    for service.      Officer Troup is consistently

        14    achieving high work performance.                   Was that -- did

        15    they track your arrest numbers?

        16         A    I don't remember if they did back then or

        17    not.     I know that everything is -- everything was

        18    able to be pulled.        I received, I think, some

        19    commendations during the time that I was in patrol

        20    for my productivity.

        21         Q    You guys get basically commended if you make

        22    more arrests?

        23         A    No.

        24         Q    Okay.    Well, you got a compliment in your

        25    evaluation for making a lot of arrests.


                           CLEETON DAVIS COURT REPORTERS, LLC                         49
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 50 of 189 PageID #: 3477
                                     Rickey Troup - October 16, 2018


         1         A    Okay.    I mean, we don't -- like they don't,

         2    like, give you a trophy for writing a bunch of

         3    tickets or anything.

         4         Q    When it says Officer Troup exceeds

         5    requirement, what's the requirement?                     What does that

         6    mean?

         7         A    Just performing my job.                Standard -- I don't

         8    just come to work and ride around and not do

         9    anything.     I come to work to do my job and do it to

        10    the best of my abilities.              I did then.

        11         Q    Did you take from this comment that -- you

        12    got an outstanding for quantity of work.                    That's the

        13    top rank.     I mean, do you take from this that it was

        14    better for you to have very high arrest and citation

        15    numbers than, you know, less arrest and citation

        16    numbers?

        17         A    No.    I just -- I come to work back then and

        18    still today.      I was being paid to do a job.                My job

        19    was to come to work and enforce the laws of the

        20    community, write citations and serve this public.

        21    And that's what I did.           I tried to do it to the best

        22    of my ability.      I would come to work.                As soon as I

        23    get to work, start working and work until my shift

        24    was over.

        25         Q    Do you write those kinds of comments when


                           CLEETON DAVIS COURT REPORTERS, LLC                           50
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 51 of 189 PageID #: 3478
                                     Rickey Troup - October 16, 2018


         1    you're evaluating your subordinates?

         2         A    I rate -- well, I wouldn't say specifically

         3    that, but I do commend them for good work.

         4         Q    Do you talk about, you know, so-and-so got

         5    very high arrest and citations numbers?                  Do you ever

         6    write that in an evaluation?

         7         A    I'm sure that I've had.

         8         Q    Why do you put that in?

         9         A    There's a section in the evaluation for

        10    productivity and job performance.

        11         Q    And why do you put that in somebody's

        12    evaluation?

        13         A    Just to let them know that the work that they

        14    do doesn't go unnoticed.

        15         Q    You want to encourage them to keep making

        16    those arrests and citations?

        17         A    I want to encourage them to keep doing what

        18    we ask of them from the department and encourage

        19    them to continue to serve the public the best they

        20    can.     I could care less about the number of tickets

        21    an officer writes as long as he's addressing

        22    problems.

        23         Q    What do you think the point of writing that

        24    kind of comment?       Do you think it sends a messages

        25    to officers that, you know, we do care about your


                           CLEETON DAVIS COURT REPORTERS, LLC                        51
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 52 of 189 PageID #: 3479
                                     Rickey Troup - October 16, 2018


         1    arrest and citations numbers?

         2         A    No.    I just think it tells the officers that

         3    we know that they're proactive.                  I don't think it

         4    sends any kind of message that they need to go out

         5    and just arrest people.            I think it just tells them

         6    a good job for working.

         7         Q    Let's look at the next evaluation, which was,

         8    I think, 2002.      Again, these are just excerpts.              I

         9    didn't print off your whole file.

        10         A    2002.

        11         Q    Yeah.    It should be just the next one.

        12         A    If I can find the first page of it.

        13         Q    So I'm actually looking at page 4.               Operation

        14    of care and equipment.           Did you find that one?

        15         A    Okay.

        16         Q    So under constructive comments it says, Never

        17    let yourself become involved in horseplay with

        18    dangerous equipment.          And for this rating period for

        19    this one you get the acceptable, satisfactory,

        20    middle of the road rating.              Was there some kind of a

        21    -- did that comment relate to some kind of

        22    situation?

        23         A    I have no idea.          2002.       16 years ago.   I have

        24    no idea what that's in reference to.

        25         Q    And this review was done by the last page.


                           CLEETON DAVIS COURT REPORTERS, LLC                      52
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 53 of 189 PageID #: 3480
                                     Rickey Troup - October 16, 2018


         1    You probably recognize those signatures?

         2         A    Lieutenant Earl Hall.

         3         Q    Okay.    Is Hall gone now or is he still --

         4         A    Yeah.    He's been gone for several years.

         5         Q    All right.      You're through looking at your

         6    personnel file.

         7         A    Okay.

         8         Q    That's all Exhibit 1.              All right.      Next,

         9    we're going to look at the general orders of

        10    Gallatin Police Department.               If you want to take a

        11    minute to look through that.

        12         A    Okay.

        13         Q    Do you recognize what that is?

        14         A    It's a policy from the general orders of the

        15    Gallatin Police Department.

        16         Q    And which policy is it?                What subject?

        17         A    GO 400.31 mentally ill subjects.

        18         Q    Okay.    Do you know whether -- is that still

        19    the policy that's in effect?                This is the one that

        20    was issued back in 2008.

        21         A    Word for word, I don't know.                   I would have to

        22    see the -- if there was any new versions of it.

        23         Q    Okay.    Are you aware right now that it has

        24    been revised?

        25         A    I don't know if it has or not.


                           CLEETON DAVIS COURT REPORTERS, LLC                        53
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 54 of 189 PageID #: 3481
                                     Rickey Troup - October 16, 2018


         1         Q    It looks like according to this page --

         2         A    Yeah.    There is a revision in 2011 it shows.

         3         Q    Right.    Do you think there's any different

         4    document after 2011 --

         5         A    I'm not sure.

         6         Q    -- for this policy?

         7                  MR. BATES:        Do you want to mark this

         8         Exhibit 2?

         9                  MR. MOTHERSHEAD:            Mark this as Exhibit 2.

        10                  (Document marked Exhibit No. 2.)

        11    BY MR. MOTHERSHEAD:

        12         Q    Can you just kind of in your own words --

        13    what's the purpose of this policy?                       Why do you guys

        14    have this policy?

        15         A    How to deal with mentally ill persons.

        16         Q    And one of the purposes of the policy is to

        17    make sure that your handling of mentally ill persons

        18    is constitutionally acceptable --

        19         A    Yes.

        20         Q    -- in words of the policy?

        21         A    Right.

        22         Q    And in compliance with the mental health

        23    laws, right?

        24         A    Yes.

        25         Q    Okay.    Under the policy, when can you take


                           CLEETON DAVIS COURT REPORTERS, LLC                            54
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 55 of 189 PageID #: 3482
                                     Rickey Troup - October 16, 2018


         1    someone into custody for an involuntary mental

         2    health commitment?

         3         A     When they pose a danger to themselves or the

         4    general public, I believe is the wording.

         5         Q     I'm sorry.     Say that again.

         6         A     I believe it's when they pose a danger to

         7    themselves or the public.

         8         Q     Okay.   Just any old danger?

         9         A     When they pose a danger to themselves or the

        10    general public.

        11         Q     Okay.   Are there any other requirements other

        12    than they pose a danger to themselves or the general

        13    public?

        14         A     If they're suicidal, homicidal, the way I

        15    read the policy.

        16         Q     Does it have to be a present danger or could

        17    it be just be a potential future danger?

        18                  MR. BATES:        Can we let the deponent read

        19         the policy?

        20                  MR. MOTHERSHEAD:            Yes, sir.

        21                  MR. BATES:        Just take your time and read

        22         it.

        23         A     Okay.   What was your question?

        24    BY MR. MOTHERSHEAD:

        25         Q     My question is, if somebody represents kind


                           CLEETON DAVIS COURT REPORTERS, LLC                    55
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 56 of 189 PageID #: 3483
                                     Rickey Troup - October 16, 2018


         1    of a potential danger to themselves or the public,

         2    is that enough of a reason to take them into

         3    custody?

         4         A    No, not without them being evaluated.

         5         Q    Okay.    Are you saying that if they are

         6    evaluated, then someone who is just sort of a

         7    potential future danger to themselves and the public

         8    could be taken into custody?

         9         A    Under the law, yes.

        10         Q    That's your interpretation?

        11         A    Under the law.

        12         Q    Okay.    So if they're not dangerous right now,

        13    but there's just a concern that they could become

        14    dangerous tomorrow, you would say that if they've

        15    been evaluated, then you can take them into custody

        16    involuntarily?

        17         A    If there's an order -- if there's an order to

        18    take them into custody, yes.

        19         Q    And by order do you mean --

        20         A    By mental health professionals ordering that

        21    they go into custody.

        22         Q    Okay.    Are you drawing that from this policy

        23    or your training or where does that come from?

        24         A    Experience.

        25         Q    From your experience?


                           CLEETON DAVIS COURT REPORTERS, LLC                    56
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 57 of 189 PageID #: 3484
                                     Rickey Troup - October 16, 2018


         1         A    Uh-huh.

         2         Q    So that's just been the practice of how the

         3    department handles these kinds of situations?

         4         A    The policy says -- it talks about dealing

         5    with the people who are potentially destructive or

         6    dangerous to themselves or others.                       So I'm not -- I

         7    don't know if I understand what you're asking me.

         8         Q    Okay.    Well, I'm asking you what's required

         9    under the policy in order to involuntarily commit

        10    somebody who hasn't committed a crime but just for

        11    mental health reasons.           Maybe the policy doesn't

        12    really speak --

        13         A    An immediate or a potential danger to

        14    himself, the officer, or others.

        15         Q    Okay.    So would you say that it does have to

        16    be an immediate danger?

        17         A    It says potential danger to himself, officer,

        18    or others.

        19         Q    Okay.    And so you would take that as a

        20    potential danger that could be two or three days

        21    from now or next week?

        22         A    Yes.

        23         Q    Next month?

        24         A    Yes.

        25         Q    Six months from now?              Is that right?


                           CLEETON DAVIS COURT REPORTERS, LLC                            57
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 58 of 189 PageID #: 3485
                                     Rickey Troup - October 16, 2018


         1         A    I said yes.

         2         Q    Okay.    Thank you.          Because we're -- we've got

         3    a court reporter just typing this stuff out.                  So we

         4    just need to actually verbalize.                   So thank you.

         5    That's how you read this policy?

         6         A    Uh-huh.

         7         Q    Let's look at an excerpt of what I understand

         8    to be the department's training on this or part of

         9    the training.      This was provided to me as a blue

        10    PowerPoint.      And I printed it off in black and

        11    white.

        12         A    Okay.

        13         Q    I don't know if you remember going through a

        14    training that had a blue PowerPoint that might have

        15    looked like this.

        16         A    I don't remember what the color was.

        17         Q    Okay.    Do these documents look familiar to

        18    you?

        19         A    They do.

        20         Q    Okay.    Wonderful.          Do you remember going

        21    through a training that used these slides?

        22         A    Yes.

        23         Q    Do you remember when you would have gone

        24    through that training?

        25         A    In-service.       Annual in-service.


                           CLEETON DAVIS COURT REPORTERS, LLC                       58
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 59 of 189 PageID #: 3486
                                     Rickey Troup - October 16, 2018


         1         Q    Like every year you think you go through it?

         2         A    Yes.

         3         Q    Okay.    You got a refresher on this same topic

         4    every year?

         5         A    I believe it is required every year.

         6                  MR. MOTHERSHEAD:            Okay.          All right.   So in

         7         the second page of this packet, let's mark this

         8         as Exhibit 3.

         9                  (Document marked Exhibit No. 3.)

        10    BY MR. MOTHERSHEAD:

        11         Q    It gives some -- just some guidance

        12    essentially for dealing with mentally ill persons;

        13    is that right?      Is that how you read those?

        14         A    Yes.    Officer responsibilities, is that the

        15    page you're looking at?

        16         Q    Uh-huh.

        17         A    Okay.

        18         Q    Is one of the principles to not deceive the

        19    person that you're dealing with?

        20         A    Under D, yes.

        21         Q    Do you remember getting trained on that to

        22    not deceive mentally ill people?

        23         A    I remember reading this PowerPoint, yes.

        24         Q    Do you remember who does this training within

        25    the office?


                           CLEETON DAVIS COURT REPORTERS, LLC                           59
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 60 of 189 PageID #: 3487
                                     Rickey Troup - October 16, 2018


         1         A    I don't remember who's done it every year.                        I

         2    remember FTO Washburn and Lieutenant Shockley doing

         3    the training one year.

         4         Q    Have you ever given this training?

         5         A    I have not.

         6         Q    Okay.    Okay.      And then the next page it just

         7    talks about some actions to avoid.                       Did they talk to

         8    you about -- this is the page entitled Avoid --

         9         A    You skipped letter F.              Can I point that --

        10    Refer the individual to medical and/or psychological

        11    treatment.     Emergency evaluation, crisis

        12    intervention.      You did see that that was on that

        13    slide also, right?

        14         Q    Sure.

        15         A    You pointed out one.              I just wanted to make

        16    sure we pointed that out as well.

        17         Q    A, C, and E also.

        18         A    Okay.    Can we read all of those?

        19         Q    Sure.

        20         A    Officer responsibilities.                 A is be alert -

        21    officer safety.       B, Observe behavior closely.

        22    C, Provide for safety/security of individuals and

        23    others.    D, Do not deceive the person.                     E, Use

        24    retraining force as necessary.                 F, Refer individual

        25    to medical and/or psychological treatment.


                           CLEETON DAVIS COURT REPORTERS, LLC                             60
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 61 of 189 PageID #: 3488
                                     Rickey Troup - October 16, 2018


         1    Emergency evaluation, and crisis intervention.

         2          Q   Okay.    Next page.          Do you want to just read

         3    it?

         4          A   Avoid these actions.              Circling, surrounding,

         5    closing in on or standing too close; sudden

         6    movements or rapid instructions in questioning;

         7    whispering, joking or laughing in their presence.

         8          Q   The next page.

         9          A   Avoid these actions.              Direct, continuous eye

        10    contact, forced conversation or signs of impatience;

        11    any touching; challenges to or agreement with their

        12    delusions, paranoia or hallucinations; inappropriate

        13    language, such as "crazy," "psycho," or "nuts."

        14          Q   Next page?

        15          A   Factors to observe and report.                 Appearance,

        16    posture, conduct, demeanor, work efficiency, health,

        17    group interaction, personal hygiene, attitude

        18    towards others.

        19          Q   The next page, and then if you can -- if you

        20    know what -- if you can define what EDP is?

        21          A   Emotionally disturbed persons.

        22          Q   Okay.    And can you read that?

        23          A   Actions to take when responding to EDPs.

        24    Document what is said and done, summon assistance,

        25    remain calm/respond without anxiety, don't dispute


                           CLEETON DAVIS COURT REPORTERS, LLC                        61
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 62 of 189 PageID #: 3489
                                     Rickey Troup - October 16, 2018


         1    statements or visions, don't provoke or alienate the

         2    individual, use simple, precise instructions, treat

         3    with respect and courtesy, position self to ensure

         4    safety, be patient, move person away from crowded

         5    area.

         6         Q    The next page.

         7         A    Arrest considerations.               Officers should

         8    remember that having a mental illness is not a

         9    crime.    No individual should be arrested for

        10    behavioral manifestations of mental illness that are

        11    not criminal in nature.

        12         Q    Next page.

        13         A    Arrest considerations.               Taking a person who

        14    has a mental illness into custody can occur only

        15    when:    The individual has committed a crime; the

        16    individual exhibits unusual, erratic, or destructive

        17    behavior including statements of possible suicide

        18    attempts, or making harmful threats toward other

        19    persons; or through -- letter C -- through a

        20    judicial order of commitment.                33-6-401.   T.C.A.

        21    33-6-401.

        22         Q    And on that last part of judicial order of

        23    commitment, that's -- a judicial order is not the

        24    same thing as a mental health professional coming

        25    out and filling out a form; is that right?                Do you


                           CLEETON DAVIS COURT REPORTERS, LLC                      62
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 63 of 189 PageID #: 3490
                                     Rickey Troup - October 16, 2018


         1    agree with that?

         2         A    33-6 -- T.C.A.         The T.C.A. is through the

         3    order, the judicial order of commitment.                 The

         4    T.C.A., if I remember correctly, is written by

         5    mental health professionals.                It's signed off on by

         6    mental health professionals.

         7         Q    Well, I'm just asking you about what's on

         8    this training piece that you went through.                Letter C

         9    is through a judicial order of commitment.

        10         A    Okay.

        11         Q    And a judicial order is -- a mental health

        12    professional can't issue a judicial order, can they?

        13         A    I don't know.

        14         Q    I mean, they're not a judge, are they?

        15         A    They're not a judge.

        16         Q    So they can't issue a judicial order.                Do you

        17    agree with that or no?

        18         A    I don't know how their orders are written,

        19    but they are not a judge.              So I would assume they

        20    couldn't do or order something that a judge can

        21    order.

        22         Q    Okay.    All right.          Let's move on to the next

        23    training packet.       Again, these are just excerpts

        24    that have been printed off.               Does this one look

        25    familiar to you?


                           CLEETON DAVIS COURT REPORTERS, LLC                      63
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 64 of 189 PageID #: 3491
                                     Rickey Troup - October 16, 2018


         1         A    It does.

         2         Q    Do you remember what setting you were trained

         3    on this PowerPoint?

         4         A    I don't remember if I did this in the actual

         5    classroom or if this was online training.

         6         Q    Can you repeat that?              Sorry.

         7         A    I don't remember if this was actually in

         8    classroom or if this was online training.

         9         Q    Okay.    Okay.      And so you may have been

        10    required to just do some online session as a --

        11         A    Yes.

        12         Q    Any idea when you might have gone through

        13    this one?     What year?

        14         A    I don't remember exactly.                 Probably 2013,

        15    2014, 2015.      I'm not sure exactly when the last time

        16    I read this specific PowerPoint.                   I'm sure it would

        17    be in my training records.

        18         Q    If you want to just take some time to just

        19    review this?

        20         A    Okay.    (Witness reviewing document.)                  Okay.

        21         Q    So I just want to actually kind of just hone

        22    right in on there are a couple of slides about

        23    involuntary psychiatric admissions.                      Those are about

        24    halfway through, give or take.                 I'm sorry I don't

        25    have the pages marked.


                           CLEETON DAVIS COURT REPORTERS, LLC                            64
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 65 of 189 PageID #: 3492
                                     Rickey Troup - October 16, 2018


         1          A   This one (indicating).

         2          Q   The next one, yeah.

         3          A   Okay.

         4          Q   Okay.    And you skimmed through that probably

         5    while you were just reading through the whole

         6    packet?

         7          A   Uh-huh.

         8          Q   Do you want to just take one more look at

         9    that page and then I'll ask you some questions about

        10    it?

        11                  MR. BATES:        Have we marked this as the

        12          next exhibit?

        13                  MR. MOTHERSHEAD:            This is Exhibit 4.

        14                  (Document marked Exhibit No. 4.)

        15    BY MR. MOTHERSHEAD:

        16          Q   Okay.    So in this training piece that -- you

        17    went through the training, right?

        18          A   Uh-huh.

        19          Q   And this says that -- well, it has four --

        20    basically four requirements, right?                      One is that the

        21    person has a mental illness or a serious emotional

        22    disturbance.      You have to have that.                  That's No. 1.

        23          A   Okay.

        24          Q   2 is that the person poses an immediate

        25    substantial likelihood of serious harm because of


                           CLEETON DAVIS COURT REPORTERS, LLC                            65
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 66 of 189 PageID #: 3493
                                     Rickey Troup - October 16, 2018


         1    the mental illness or serious emotional disturbance.

         2    Right?

         3         A    Okay.

         4         Q    3 is that the person needs care, training or

         5    treatment because of the mental illness or serious

         6    emotional disturbance.           Right?

         7         A    Yes.

         8         Q    4 is that all available less drastic

         9    alternatives to placement in a hospital or treatment

        10    resource are unsuitable to meet the needs of the

        11    person.    Right?

        12         A    Okay.

        13         Q    And so did you understand this training to

        14    say -- you have to have all four of these things in

        15    order for someone to be taken into custody and

        16    involuntarily committed?

        17         A    I understood the training to say that an

        18    agent, physician, or a licensed psychologist must

        19    determine these things.

        20         Q    So is your thinking that if a doctor tells

        21    you to do something, then it doesn't really matter

        22    whether it's legal or not, you can just do it?

        23                  MR. BATES:        Object to form of the

        24         question.     Go ahead and answer if you can.

        25         A    My understanding of this slide is a person


                           CLEETON DAVIS COURT REPORTERS, LLC                    66
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 67 of 189 PageID #: 3494
                                     Rickey Troup - October 16, 2018


         1    must first be evaluated in their community by a

         2    prescreening agent, physician, or a licensed

         3    psychologist, and they are the ones to determine if

         4    that person needs immediate detention for

         5    psychiatric treatment.

         6    BY MR. MOTHERSHEAD:

         7         Q    So did you take from the training that

         8    basically your job is just to defer to the mental

         9    health professional?

        10         A    Not in all circumstances.                 I think there are

        11    circumstances in which someone who obviously tells

        12    me that they want to kill themselves, then I can

        13    determine that person right then is a danger to

        14    themselves.      These situations, yes, I would defer to

        15    the physician or licensed psychiatric personnel.

        16         Q    Have you ever looked at the statute that this

        17    is referring to?       Have you actually looked at the

        18    law?

        19         A    I have.

        20         Q    So, I mean, you know that the requirement of

        21    an immediate substantial likelihood of serious harm

        22    is statutory, right?

        23         A    I don't remember the exact wording of the

        24    statute.

        25         Q    You wouldn't dispute that this language in


                           CLEETON DAVIS COURT REPORTERS, LLC                         67
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 68 of 189 PageID #: 3495
                                     Rickey Troup - October 16, 2018


         1    this training about an immediate substantial

         2    likelihood of serious harm is coming from the law?

         3         A    No, I wouldn't dispute that.

         4         Q    Okay.    And so, I mean, what it says is that

         5    there -- the danger of serious harm has to be

         6    immediate, right?

         7         A    Yes.

         8         Q    So in other words --

         9         A    Or potential.         I thought it said potential

        10    earlier in this slide.           The person poses an

        11    immediate substantial likelihood of serious harm.

        12         Q    Right.    I mean, it has to be immediate,

        13    right?

        14         A    That's what the law says, yeah.

        15         Q    And so, you know, before when we were looking

        16    at, I think the policy, I can't remember if it was

        17    when we were looking at the policy or the other

        18    training piece, you testified that if there's a

        19    potential that a mentally ill person could be

        20    dangerous six months from now, then you could take

        21    them into custody and have them committed.

        22         A    If they've been evaluated by mental health

        23    professionals.      That's the way I understand the

        24    training.

        25         Q    Right.    But, so -- I mean, if the requirement


                           CLEETON DAVIS COURT REPORTERS, LLC                    68
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 69 of 189 PageID #: 3496
                                     Rickey Troup - October 16, 2018


         1    is actually that the person has to pose an immediate

         2    substantial likelihood of harm, then, I mean, six

         3    months from now is not immediate, is it?

         4         A    If the psychiatric personnel feel that there

         5    is a potential for violence right then, and they

         6    order the committal paperwork on them, yes.

         7         Q    Well, I'm asking you -- before you testified

         8    that if a person that you're dealing with could

         9    potentially be dangerous in six months, then they

        10    could be committed if there's an evaluation to

        11    support it?

        12         A    I think you actually said six months kind of

        13    under your breath.        I don't remember you saying six

        14    months.

        15         Q    What do you remember me saying?

        16         A    I don't know.         You've asked me a lot of

        17    questions.

        18         Q    You certainly remember me saying one month,

        19    right?    We went through a progression of different

        20    times.

        21         A    Uh-huh.

        22         Q    So you remember me saying the next day,

        23    right?

        24         A    Uh-huh.

        25         Q    Remember me saying a few days later, right?


                           CLEETON DAVIS COURT REPORTERS, LLC                    69
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 70 of 189 PageID #: 3497
                                     Rickey Troup - October 16, 2018


         1         A    (Witness moves head up and down.)

         2         Q    A month later?         Do you remember that?

         3         A    Yeah.

         4         Q    And you're saying you don't remember me

         5    saying six months?

         6         A    I don't remember you saying six months.

         7         Q    And you're saying you don't remember

         8    articulating yes when I asked you about six months?

         9         A    I don't remember the question.

        10         Q    Whether a person who could be potentially

        11    dangerous to themselves or others six months down

        12    the road could be taken into custody for involuntary

        13    mental evaluation?

        14         A    Yeah.    And I think I answered you.           If they

        15    are evaluated by mental health professionals and

        16    they were determined to be potentially dangerous, if

        17    it is six months down the road, that's for them to

        18    determine.

        19         Q    Right.    So it sounds like what you're saying

        20    is, basically if the mental health evaluator says

        21    you can commit this person, then you're good to go.

        22    You don't really need to worry about, like, whether

        23    the law actually supports it?

        24         A    I'm going to follow what the mental health

        25    professional tells me what needs to be.


                           CLEETON DAVIS COURT REPORTERS, LLC                    70
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 71 of 189 PageID #: 3498
                                     Rickey Troup - October 16, 2018


         1         Q    You're not going to make your own --

         2         A    I'm going to defer to that mental health

         3    professional.

         4         Q    Okay.    You're not going to make your own

         5    independent evaluation of whether you have a legal

         6    right to take this person into custody?

         7         A    I don't think I'm a mental health

         8    professional.

         9         Q    Well, I know you're not a mental health

        10    professional.

        11         A    I'm going to defer to the professional who is

        12    the expert in that field.              If they tell me that

        13    person needs to be committed and there's an order to

        14    do so, then I'm going to defer to their order.

        15         Q    Okay.    And so you're not going to make your

        16    own assessment of whether the legal criteria for

        17    taking the person into custody are met?

        18         A    I'm going to defer to the mental health

        19    professional.

        20         Q    I just want you to say what you're saying.                  I

        21    think what you're saying is, that's correct, I'm not

        22    going to make my own assessment.                   But if you could

        23    just please articulate that.

        24         A    My assessment would be to defer to the mental

        25    health professional.          I don't assess -- I'm not a


                           CLEETON DAVIS COURT REPORTERS, LLC                       71
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 72 of 189 PageID #: 3499
                                     Rickey Troup - October 16, 2018


         1    mental health professional.               I don't know what is

         2    going on in this person's mind.                  That's why I'm

         3    going to defer to the mental health professional.

         4         Q    Right.    So you're not going to make any

         5    independent judgment about whether the person poses

         6    an immediate risk of substantial harm?

         7         A    I think every situation would be different.

         8         Q    Well, so sometimes you might make your

         9    independent judgment?

        10                  MR. BATES:        Objection to the form.        Asked

        11         and answered.       Go ahead.

        12         A    I believe I answered when I said if a person

        13    tells me directly and there's not a mental health

        14    professional there that they want to kill

        15    themselves, then, yes, in those circumstances, I

        16    would feel that person is in immediate danger to

        17    themselves.

        18    BY MR. MOTHERSHEAD:

        19         Q    I gotcha.      So there might be some

        20    circumstances in which you would go ahead and take

        21    the person into custody even without a mental health

        22    professional telling you --

        23         A    If that person told me they wanted to kill

        24    themselves, I think would be one of the very few.

        25         Q    But there are not circumstances in which a


                           CLEETON DAVIS COURT REPORTERS, LLC                       72
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 73 of 189 PageID #: 3500
                                     Rickey Troup - October 16, 2018


         1    mental health professional says this person meets

         2    criteria but you would make your own independent

         3    evaluation --

         4         A    No, no.

         5         Q    -- and so, no, I'm not going to --

         6         A    If the mental professional is there, I'm

         7    going to defer to them.            I'm not going to make an

         8    assessment.      That's -- I'm going to follow what they

         9    say.

        10         Q    Okay.    All right.          We're through with that.

        11                  MR. MOTHERSHEAD:            Do you guys want to take

        12         a short break or keep going?                  Got a ways to go.

        13                  MR. BATES:        Do you want to take a little

        14         break?

        15                  THE WITNESS:         I'm good.

        16                  MR. BATES:        Let's take a short break.

        17                  (A break was taken.)

        18                  MR. MOTHERSHEAD:            Okay.          Back on.

        19    BY MR. MOTHERSHEAD:

        20         Q    What year did you first became aware of

        21    Patrick Reeners?

        22         A    2009, 2010.

        23         Q    And do you remember how you became aware of

        24    him?

        25         A    Random emails that he was sending to the


                            CLEETON DAVIS COURT REPORTERS, LLC                       73
                                      (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 74 of 189 PageID #: 3501
                                     Rickey Troup - October 16, 2018


         1    police department, to city officers, city hall,

         2    things like that.

         3         Q    And how many in-person interactions have you

         4    had with him over the years?

         5         A    Just a couple.

         6         Q    Just a couple.         Okay.       Do you remember what

         7    year your first in-person interaction with him was?

         8         A    Years ago.      Probably here at the police

         9    department.      I think filing information requests or

        10    something along those lines.

        11         Q    Do you remember if it was close in time to

        12    when you guys went out and took him to Sumner

        13    Regional Medical Center?

        14         A    No.    It was well before then.

        15         Q    Okay.    I'm going to hand you this packet

        16    here.    Does this -- have you seen this before?

        17         A    I have.

        18         Q    Did you help create this?

        19         A    I believe Lieutenant Ballard did this.

        20         Q    Okay.    But you've reviewed it before?

        21         A    I've seen it, yes.

        22         Q    Okay.    What is this that we're looking at?

        23         A    Just the timeline of events of interactions

        24    or incidents with Mr. Reeners.

        25                  MR. MOTHERSHEAD:            And so let's mark this


                           CLEETON DAVIS COURT REPORTERS, LLC                     74
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 75 of 189 PageID #: 3502
                                     Rickey Troup - October 16, 2018


         1         Exhibit 5.

         2                  (Document marked Exhibit No. 5.)

         3    BY MR. MOTHERSHEAD:

         4         Q    Okay.    And so in this timeline, can you mark

         5    which of these events you were personally involved

         6    with in some capacity?

         7         A    On the bottom of the second page where it

         8    says December 3rd, I believe there was also a

         9    section here that should have said a call with him

        10    calling or going to a dentist's office asking for

        11    enough fluoride to kill a baby.                  That happened on or

        12    about that same day.          I think that's what he's

        13    referring to in here when he's saying he went to a

        14    pharmacy.     I don't see that in the timeline.               It was

        15    on or about the same time of December 3rd,

        16    December 4th of 2012.           When I received a call, and I

        17    don't know why it's not documented on this timeline,

        18    from Dr. Rodney Runyon where Mr. Reeners had gone to

        19    his office and asked for enough fluoride to kill a

        20    baby.

        21         Q    Okay.

        22         A    Should I make a note of that on here or not

        23    write that?

        24         Q    You can write that.             I think if you look at

        25    the next page, on the December 4th entry, there's


                           CLEETON DAVIS COURT REPORTERS, LLC                        75
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 76 of 189 PageID #: 3503
                                     Rickey Troup - October 16, 2018


         1    some discussion of --

         2         A    Yeah.

         3         Q    -- a dentist.

         4         A    I believe that's it, because he sent an email

         5    in that same time also.

         6         Q    So you were involved in that?

         7         A    Yes.

         8         Q    Okay.

         9         A    I received that call directly.

        10         Q    And what did you do?

        11         A    If I remember correctly, I believe Dr. Runyon

        12    wanted just a report that this was very odd.                I

        13    don't know who the officer was, but I believe I sent

        14    officers to go talk with Dr. Runyon about that

        15    incident.     He and his staff were concerned about it.

        16         Q    Okay.    Did you send anybody to talk to

        17    Mr. Reeners about it?

        18         A    I didn't.

        19         Q    Okay.    All right.          Any charges filed?

        20         A    No.

        21         Q    Okay.    All right.          Did anything else stem out

        22    of that call?

        23         A    I don't think so.

        24         Q    Okay.    All right.          Anything else on this

        25    timeline that you've been personally involved with?


                           CLEETON DAVIS COURT REPORTERS, LLC                    76
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 77 of 189 PageID #: 3504
                                     Rickey Troup - October 16, 2018


         1         A    I wasn't directly involved, but on

         2    December 28, 2012, I remember Lieutenant Ballard

         3    having a phone conversation with him about Servpro

         4    making complaints about him.

         5         Q    When you say "him," you're talking about

         6    Mr. Reeners?

         7         A    Mr. Reeners, yes.

         8         Q    Okay.    So Lieutenant Ballard talked to

         9    Reeners about --

        10         A    Yeah.    Something about Servpro making reports

        11    against him and not wanting him on their property or

        12    something along those lines.                Some kind of complaint

        13    they lodged against him for harassing them.

        14         Q    So the note says, Called to talk to

        15    Lieutenant Ballard.         Servpro's false report against

        16    him.     Is that Reeners calling?

        17         A    It's Reeners calling to Lieutenant Ballard.

        18         Q    Okay.

        19         A    I wasn't directly in the phone conversation,

        20    but I remember Lieutenant Ballard having that

        21    conversation with him.

        22         Q    Okay.    Was there any follow-up from that?

        23         A    I don't recall.

        24         Q    Okay.    Did you or Lieutenant Ballard?

        25         A    I didn't.      I don't know if Lieutenant Ballard


                           CLEETON DAVIS COURT REPORTERS, LLC                      77
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 78 of 189 PageID #: 3505
                                     Rickey Troup - October 16, 2018


         1    did or not.

         2         Q    Okay.    Any charges get filed against

         3    Mr. Reeners?

         4         A    Not that I'm aware of.

         5         Q    Any others that you were involved with?

         6         A    Wasn't directly involved in April 30th of

         7    2013, but I do remember either emails or

         8    conversation about the state of New York, some

         9    police department in the state of New York, I

        10    believe it was the New York State Police, calling

        11    asking someone to make contact with Mr. Reeners to

        12    ask him to stop calling their department.

        13         Q    Did anybody from your department follow up on

        14    that?

        15         A    I believe Lieutenant Ballard did.              I don't

        16    know who he spoke with, but I believe he did follow

        17    up on it.     I did not.

        18         Q    Were any charges filed against Mr. Reeners?

        19         A    Not that I'm aware of.

        20         Q    Anything else that you were involved with?

        21         A    I don't remember this November 23rd where it

        22    says, Daron Parker called for Chief, Troup, or King.

        23    I don't remember that.

        24         Q    Sorry.    What's the date of that?

        25         A    November 21st, 2013.              I don't know what that


                           CLEETON DAVIS COURT REPORTERS, LLC                      78
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 79 of 189 PageID #: 3506
                                     Rickey Troup - October 16, 2018


         1    is.

         2          Q    Okay.

         3          A    I vaguely remember him calling in on the

         4    April incident and doing an information request for

         5    the incident of his chalking and vandalism and

         6    public intoxication at city hall.                   I believe I was

         7    in records when he came in that day to file an

         8    information request.          Didn't have any direct contact

         9    with him then.

        10          Q    Didn't talk to him?

        11          A    Didn't talk to him.

        12          Q    Any follow-up that you were involved in from

        13    the records request or that incident in general?

        14          A    Not that I remember.             I know I was in charge

        15    of records in CID kind of simultaneously at the

        16    time.     And I may have signed off on approving the

        17    records for release.          I don't remember.

        18          Q    Do you remember which officers were involved

        19    in that arrest for the chalking situation?

        20          A    I believe it was Officer Cantrell and -- I

        21    know Officer Cantrell was there.                   I don't remember

        22    -- Castleberry, I believe it was.

        23          Q    Did you talk to him about that case at all?

        24          A    I didn't.

        25          Q    Didn't at all?


                           CLEETON DAVIS COURT REPORTERS, LLC                       79
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 80 of 189 PageID #: 3507
                                     Rickey Troup - October 16, 2018


         1         A    No.    I wasn't involved in it.

         2         Q    Okay.

         3         A    I wasn't in charge of them at the time.                 From

         4    June 9th through at least June 11th, all of this was

         5    all email stuff that was going on with him where he

         6    was emailing multiple people at city hall and

         7    showing up at city hall.             So I would have been

         8    involved in email communications during that time

         9    with Rosemary Bates, the chief.                  I don't know what

        10    this called for Mr. Scottsdale in regards to someone

        11    lying on a police report.              I don't know what that's

        12    in reference to.

        13              I recall receiving the emails about the

        14    screaming and yelling on or about June 10th right

        15    outside city hall at the gazebo.                   I remember that

        16    incident.     And I remember email communications just

        17    about city hall employees and their interactions

        18    with him, with Rosemary Bates during that time

        19    frame.

        20         Q    Okay.    Was there any follow-up on any of

        21    those emails that you did on either the 9th, 10th,

        22    or 11th?

        23         A    When you say "follow-up," what do you --

        24         Q    I mean, did you do -- did you take any

        25    actions in response to these emails that were going


                           CLEETON DAVIS COURT REPORTERS, LLC                      80
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 81 of 189 PageID #: 3508
                                     Rickey Troup - October 16, 2018


         1    around?

         2          A   No.

         3          Q   Did you talk to anybody about the situation

         4    or --

         5          A   Yes.    That's when I -- Lieutenant Ballard, my

         6    chief, and myself discussed everything that was

         7    happening that week.

         8          Q   That was on the 12th; is that right?

         9          A   Yes, the morning of --

        10          Q   Okay.

        11          A   -- the 12th.        All that week had been leading

        12    up.    There were several emails back and forth

        13    between city hall employees, Rosemary, the chief,

        14    myself, a lot of interactions with him that week.

        15    He was in city hall almost every day that week.

        16          Q   Okay.    So prior to that week, had you met

        17    Mr. Reeners in person or no?

        18          A   Yeah.    Like I said, several years ago I

        19    remember him coming in and filing an information

        20    request and talking about fluoride.

        21          Q   Okay.

        22          A   That was about it.

        23          Q   And then it went several years before you

        24    ever saw him again?

        25          A   I was just aware of all of the happenings


                           CLEETON DAVIS COURT REPORTERS, LLC                    81
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 82 of 189 PageID #: 3509
                                     Rickey Troup - October 16, 2018


         1    with him over the years, with all of the emails and

         2    calls and things like that.

         3         Q    Okay.    And outside of this timeline were

         4    there any other incidents that you were aware of

         5    during that period?         And when I say "that you were

         6    aware of," I'm asking that you were aware of the

         7    morning of June 12, 2014?

         8         A    I don't know why it's not in the timeline.

         9    Would have been about -- sometime around September

        10    of 2013, I believe, is when I was -- it was an event

        11    held here locally.        Several people attended.           I

        12    believe it was L.A. Green that was hosting a big

        13    cookout gathering and I was present during a

        14    conversation that was taking place between State

        15    Representative Debra Maggart, the sheriff, and Bill

        16    Sorrells, the assistant chief.                 We're all in a

        17    group.    Everybody having different discussions.

        18              And I remember the discussion with Debra

        19    Maggart to the sheriff and Bill Sorrells about

        20    Mr. Reeners.      That's where she was asking if they

        21    were familiar with him.            And she proceeded to tell a

        22    story about him making a threat to the governor.

        23    Something about he was going to jump the governor

        24    and I remember her saying that she had to put the

        25    troopers on him or send the troopers after him.


                           CLEETON DAVIS COURT REPORTERS, LLC                    82
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 83 of 189 PageID #: 3510
                                     Rickey Troup - October 16, 2018


         1    Something along those lines.                I was familiar with

         2    that conversation.        I was present when it took

         3    place.    Wasn't directly involved in the conversation

         4    with her.

         5         Q    Did that get documented at the police

         6    department in any way?

         7         A    No.    She was telling them about it.           It was

         8    an incident involving her, not inside the City of

         9    Gallatin.     It wouldn't have been a report for us to

        10    document.

        11         Q    Did you follow up, or did anybody from the

        12    Gallatin Police Department follow up with the state

        13    troopers?

        14         A    Not then, no.

        15         Q    And no charges were filed against

        16    Mr. Reeners?

        17         A    Not from us.

        18         Q    That you were aware of?

        19         A    No, no, not that I'm aware of.

        20         Q    And as far as you were aware, no charges were

        21    filed by the state?

        22         A    No.    I thought charges had been filed.

        23         Q    Why did you think that?

        24         A    Because of the statement that she made, that

        25    she had to send the troopers after him for harassing


                           CLEETON DAVIS COURT REPORTERS, LLC                    83
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 84 of 189 PageID #: 3511
                                     Rickey Troup - October 16, 2018


         1    her.

         2         Q    Okay.    Did you ever -- did she say what --

         3    where did this conversation with Mr. Reeners happen

         4    between Maggart and Mr. Reeners?

         5         A    I think it was over the phone.

         6         Q    Okay.    Did you check any court records or

         7    anything to see if he had been charged?

         8         A    I didn't.

         9         Q    Okay.    All right.          Any other incidents that

        10    are not in this timeline that you were aware of the

        11    morning of June 12th, 2014?

        12         A    Prior to the morning of June 12th, 2014?

        13         Q    Right.

        14         A    I remember officers who had dealings with him

        15    viewing Facebook posts and things like that that he

        16    had made.     When it was, I don't remember.             Someone

        17    had pulled up a post, several different posts that

        18    he was making on Facebook that were odd and strange

        19    types of posts.       Things about children using lethal

        20    force on their parents, things like that.

        21         Q    Was that Wright that forwarded that to you?

        22         A    Pardon me?

        23         Q    Wright.     Was it Sergeant Wright?

        24         A    I don't remember.            I don't remember who

        25    showed that to me.        I just remember seeing those


                           CLEETON DAVIS COURT REPORTERS, LLC                    84
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 85 of 189 PageID #: 3512
                                     Rickey Troup - October 16, 2018


         1    posts.    I didn't have Facebook at the time.

         2         Q    You didn't have Facebook?

         3         A    No.

         4         Q    Did you find out about it when somebody else

         5    in the department emailed it to, emailed the posts

         6    to you?

         7         A    I don't remember if someone emailed it to me

         8    or showed it to me.         I remember seeing several

         9    posts, not just that one.              There were several posts

        10    over the years that the officers had been dealing

        11    with him.     I think I remember looking at -- someone

        12    was looking at his Facebook on a computer in the

        13    patrol room just looking at posts that he was

        14    making.    And I want to say it was about the time

        15    Officer Cantrell and Castleberry had had dealings

        16    with him.     Maybe they were looking at his history.

        17    I remember Jeff Wright sending me something.               I

        18    don't remember if that particular post is what I saw

        19    in the email, but I remember seeing that post.

        20         Q    Okay.    All right.          So it sounds like you're

        21    not sure when you saw the posts; is that right?

        22         A    I know it was prior to this incident of

        23    June 12th.

        24         Q    How do you know that?

        25         A    Like I said, it was on or about the time that


                           CLEETON DAVIS COURT REPORTERS, LLC                    85
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 86 of 189 PageID #: 3513
                                     Rickey Troup - October 16, 2018


         1    Officers Cantrell and Castleberry had dealt with him

         2    back during the chalking vandalism incident.

         3         Q    Are you saying that one of them showed it to

         4    you?

         5         A    I'm saying I don't remember which one of them

         6    showed it to me.       I just remember seeing the post.

         7         Q    Okay.    But you're saying that either Cantrell

         8    or Castleberry showed it to you?

         9         A    No.    I'm saying I don't know.                I said it was

        10    about the time that they had dealings with him.                    I

        11    don't remember if they pulled it up or I don't

        12    remember if Jeff Wright sent it.                   I remember seeing

        13    the post about that time.

        14         Q    Okay.

        15         A    There had been posts -- I mean, I remember

        16    Rosemary Bates showing me posts that he had made

        17    over the years.       I wasn't able to pull up Facebook.

        18    Like I said, I didn't have Facebook.                     I just

        19    remember different people pulling up things that he

        20    would post periodically.

        21         Q    Anything else outside this timeline with

        22    regards to Mr. Reeners that you were aware of?

        23         A    Prior to June 12th?

        24         Q    Uh-huh.

        25         A    No.


                           CLEETON DAVIS COURT REPORTERS, LLC                          86
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 87 of 189 PageID #: 3514
                                     Rickey Troup - October 16, 2018


         1         Q    All right.      And so Mr. Reeners, as far as you

         2    were aware, had never been charged with any kind of

         3    violent offense?

         4         A    Not that I'm aware of, no.

         5         Q    And it sounds like you believed that he had

         6    been charged with something stemming from Maggart?

         7         A    Yes.

         8         Q    Is that right?         But you didn't follow up to

         9    see?

        10         A    No, I didn't.

        11         Q    And you understand now there were no charges?

        12         A    Yes.

        13         Q    Did Maggart say that he had been charged or

        14    you just kind of assumed?

        15         A    I just assumed when she said she sent the

        16    troopers after him for harassing her that charges

        17    would have been filed.

        18         Q    Mr. Reeners was living in Gallatin at that

        19    point at the time period that she was talking about,

        20    right?

        21         A    I think so.

        22         Q    All right.      So those would have been Sumner

        23    County charges, if there had been charges?

        24         A    I don't know.         I mean, her office, I believe,

        25    was downtown in Nashville, so. . .


                           CLEETON DAVIS COURT REPORTERS, LLC                    87
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 88 of 189 PageID #: 3515
                                     Rickey Troup - October 16, 2018


         1         Q    Okay.    And so none of the interactions that

         2    you had had with Mr. Reeners -- was he violent,

         3    right, when you were talking to him?

         4         A    No.

         5         Q    Or physically aggressive?

         6         A    No.    I only had one or two.                  It was just

         7    interactions about information requests, phone

         8    calls, and things likes that.

         9         Q    And did you talk to Cantrell at all about his

        10    interactions with Mr. Reeners?

        11         A    No, I didn't.         I remember reading those

        12    reports.

        13         Q    Okay.    All right.          Castleberry?

        14         A    I didn't talk with him.

        15         Q    Never talked to him?

        16         A    No.

        17         Q    Okay.    Any other officers that you talked to

        18    prior to June 12, 2014, about their interactions

        19    with Mr. Reeners?

        20         A    I'm sure that I did.              But specific dates and

        21    times I would have talked to them about him, I don't

        22    know.

        23         Q    No other officer had reported to you that he

        24    had been violent or aggressive in their presence?

        25         A    No.    Just in the emails and stuff that I


                           CLEETON DAVIS COURT REPORTERS, LLC                        88
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 89 of 189 PageID #: 3516
                                     Rickey Troup - October 16, 2018


         1    would read is what kept me privy to Mr. Reeners.

         2                  MR. MOTHERSHEAD:            Let's take a look at

         3         this next collective exhibit.                  If we could mark

         4         that.    Exhibit 6.

         5                  (Document marked Exhibit No. 6.)

         6    BY MR. MOTHERSHEAD:

         7         Q    Some of the emails we've been talking about.

         8         A    Okay.

         9         Q    So if you look at the second page, what's

        10    that?

        11         A    Are you talking about the one from Amy

        12    Summers?

        13         Q    No, sir.     Do you have this page?

        14         A    Is this --

        15         Q    That's weird.

        16                  MR. BATES:        It's the same one we have.

        17                  MS. DONEGAN:         What's it dated?

        18                  MR. MOTHERSHEAD:            Can we go off the record

        19         for a second?

        20                  (An off-the-record discussion was had.)

        21                  MR. MOTHERSHEAD:            Let's go back on.

        22    BY MR. MOTHERSHEAD:

        23         Q    So what should be the second page now,

        24    looking for inspection of records request from

        25    June 10th.


                           CLEETON DAVIS COURT REPORTERS, LLC                        89
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 90 of 189 PageID #: 3517
                                     Rickey Troup - October 16, 2018


         1         A    I don't see a date.

         2         Q    So --

         3         A    I see June 9th.

         4         Q    June 9th is -- it says the name of the

         5    employee --

         6         A    Okay.    I see the date.

         7         Q    All right.      June 10th at 11:55?

         8         A    Yes.

         9         Q    Is that what you're seeing?

        10         A    Yes.

        11         Q    All right.      So this document, have you seen

        12    this one before or no?

        13         A    I'm sure that I have.              I don't know.

        14         Q    Okay.    Do you think you saw it at the time,

        15    like back in June of 2014?

        16         A    I don't know.         I don't know when I would have

        17    seen it.     He's done so many.

        18         Q    Okay.    What about the next page after that,

        19    which is Gallatin Police Department request for

        20    phone conversation of radio traffic reporting.

        21         A    I don't remember seeing this one.

        22         Q    Okay.    You don't think you saw that one?

        23         A    I don't think so.            If it had come to me, I

        24    probably would have signed it.                 And there's no

        25    signature from me on there.               I don't remember seeing


                           CLEETON DAVIS COURT REPORTERS, LLC                     90
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 91 of 189 PageID #: 3518
                                     Rickey Troup - October 16, 2018


         1    this one.

         2         Q    Okay.

         3         A    I'm sure that I had, but I don't remember

         4    when or if it was during that time frame.

         5         Q    There's a CAD, the page after that relates

         6    June 9th, 2014.       Have you looked at that before?

         7         A    I have seen this CAD, yes.

         8         Q    Did you look at that back in June of 2014?

         9         A    Yes.    I remember this incident.

        10         Q    Okay.    Did you look at it prior to June 12th

        11    of 2014?

        12         A    Yes.

        13         Q    Okay.    Did you pull the recordings from it

        14    and listen --

        15         A    I did not.

        16         Q    Did you talk to any officers who were

        17    involved?

        18         A    I did not.

        19         Q    Okay.    Cantrell was involved.                You didn't

        20    talk to him at all.

        21         A    Yeah, I don't remember talking to him about

        22    this.

        23         Q    Did you talk to anybody that was involved?

        24         A    I just remember myself and Lieutenant Ballard

        25    talking about this the morning we were talking with


                           CLEETON DAVIS COURT REPORTERS, LLC                       91
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 92 of 189 PageID #: 3519
                                     Rickey Troup - October 16, 2018


         1    the chief, that one of the incidents had happened

         2    that week.

         3         Q    Okay.    All right.          And so the first time that

         4    you remember this coming up was the meeting with the

         5    chief on June 12th?

         6         A    Yeah.    I think Lieutenant Ballard actually

         7    showed me, made me aware of that incident.

         8         Q    Okay.    But you didn't pull any of the

         9    recordings or talk to any of the --

        10         A    I wasn't involved in it, no.

        11         Q    Next page is a records activity, June 11,

        12    2014.    Is this the type of document that your

        13    department keeps?        I know it looks kind of generic.

        14    I got it from your lawyers.

        15         A    Yeah.    There was times -- there was a time in

        16    records where the employees in records had to

        17    document their activity for the day on what they

        18    did.     And I remember the part on there about false

        19    reports project for Lieutenant Troup, is that what

        20    you're referring to?

        21         Q    That's what I'm trying to get to, yeah.

        22         A    I think I was looking into the number of

        23    false reports that had been filed with our

        24    department at that time.             I don't think that had

        25    anything to do with Mr. Reeners.


                           CLEETON DAVIS COURT REPORTERS, LLC                    92
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 93 of 189 PageID #: 3520
                                     Rickey Troup - October 16, 2018


         1         Q    Okay.

         2         A    If I remember correctly, we had a rash of

         3    false reports where people were reporting false

         4    robberies, false rapes, things like that.                  We were

         5    looking into how many false reports had actually

         6    been filed with us.

         7         Q    I see.    Okay.       All right.          So this was not an

         8    investigation of Mr. Reeners' claim of a false

         9    report?

        10         A    No.

        11         Q    So are you saying that it was the morning of

        12    June 12th when you became aware of this kind of

        13    gazebo incident?

        14         A    I don't remember if it was the morning of

        15    June 12th.      I just remember Lieutenant Ballard and I

        16    discussing it.      But I know that we did discuss it

        17    the morning of June 12th as one of the many

        18    incidents that happened that week.

        19         Q    Okay.    Can you look at the next document

        20    dated June 10th filled out by Mr. Reeners?                  Have you

        21    seen that one before?           It's kind of handwritten.

        22         A    I remember the $20,000 thing or statement

        23    made by him.       And I think he actually also made that

        24    statement in an email.           I don't remember -- I

        25    remember seeing this document.                 But when, I don't


                           CLEETON DAVIS COURT REPORTERS, LLC                        93
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 94 of 189 PageID #: 3521
                                     Rickey Troup - October 16, 2018


         1    remember when I saw it.

         2         Q    Okay.    You don't know whether you looked at

         3    this prior to June 12th or not or the morning of

         4    June 12th?

         5         A    I don't remember.

         6         Q    Next -- let's back up to the first page of

         7    this packet.

         8         A    The very first page?

         9         Q    Yeah.    So there's an email that was forwarded

        10    by Rosemary Bates.        Who is Rosemary Bates?

        11         A    She used to work in the mayor's office.                 I

        12    don't know what her assignment is now at city hall.

        13    But she was an assistant to the mayor.                   I think her

        14    title was special projects manager.

        15         Q    She still works for the government?

        16         A    Yes.

        17         Q    It looks like on June 12th at 8:58 a.m. she

        18    forwarded this email from back in April of 2014 to

        19    you; is that right?

        20         A    Yes.

        21         Q    Okay.    Had you seen this email or talked to

        22    her about the April situation prior to this being

        23    forwarded to you?

        24         A    I'm looking at June.              You're saying April.

        25    I'm seeing June.


                           CLEETON DAVIS COURT REPORTERS, LLC                        94
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 95 of 189 PageID #: 3522
                                     Rickey Troup - October 16, 2018


         1         Q    Right.    So she forwarded it to you on

         2    June 12th of 2014.        But you can see, like, she's

         3    forwarding an email sent April 21st to Jo Ann Graves

         4    and Joe Thompson and Angela Burnside.

         5         A    I think we're looking at two different pages.

         6                  MS. DONEGAN:         At the bottom of that one

         7         there should be an April 21st date.

         8                  MR. MOTHERSHEAD:            Oh, that does look like

         9         a different piece of paper.

        10                  MS. DONEGAN:         You're right.         Sorry.   This

        11         one goes after all of the other stuff we just

        12         looked at.     I'm sorry.          That one goes after this

        13         last handwritten report.

        14                  MR. MOTHERSHEAD:            Do you want to go off

        15         the record again for a second just to --

        16         A    All right.

        17    BY MR. MOTHERSHEAD:

        18         Q    All right.      Okay.        Sorry about that.

        19         A    That's all right.

        20         Q    It's ultimately my fault.                 Okay.   So now

        21    hopefully you're seeing an email that was forwarded

        22    by you to Mark McGrady, who is a lawyer, and your

        23    forward was of a forward from Rosemary Bates to you

        24    on June 12th, 2014.

        25         A    Okay.


                           CLEETON DAVIS COURT REPORTERS, LLC                          95
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 96 of 189 PageID #: 3523
                                     Rickey Troup - October 16, 2018


         1         Q    Are we together so far?

         2         A    Yes.

         3         Q    Good.    And what she was forwarding to you was

         4    something she sent to Jo Ann Graves, Joe Thompson,

         5    Angela Burnside in April 2014; is that right?

         6         A    Yes.

         7         Q    Okay.    So my question to you is, prior to

         8    Ms. Bates forwarding this to you on June 12th, had

         9    you seen this email before?

        10         A    I don't remember if I saw this specific

        11    email.    I just remember seeing emails about his

        12    chalking "Stop Murder" on April the 21st.

        13         Q    Okay.

        14         A    This particular email, I don't remember when

        15    I saw it.

        16         Q    Okay.    Had you talked to Ms. Bates about the

        17    chalking situation prior to June 12th?

        18         A    To Ms. Bates, no.            I just remember it being

        19    discussed at the police department, the incident

        20    that happened.

        21         Q    I think we can all agree that "Stop Murder"

        22    is a good thing, right?

        23         A    Sure.

        24         Q    Is there something threatening or alarming

        25    about that message in your mind?


                           CLEETON DAVIS COURT REPORTERS, LLC                    96
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 97 of 189 PageID #: 3524
                                     Rickey Troup - October 16, 2018


         1          A   No.    It's just kind of odd for people to go

         2    around chalking it on government buildings, but I

         3    don't think that's a -- the message itself, no.

         4          Q   It looks like Ms. Bates forwarded a number of

         5    different emails to you that day of June 12th --

         6          A   Yes.

         7          Q   -- about Mr. Reeners.

         8          A   Yes.

         9          Q   Did you have some kind of conversation with

        10    her?

        11          A   I think we spoke on the phone.                  And we also

        12    spoke in email that morning.                That's the morning

        13    that -- all of this stuff had built up over the

        14    course of that week with his repeated visits to city

        15    hall, the number of emails back and forth from city

        16    hall personnel to the police department to the chief

        17    about his interactions with the folks at city hall

        18    and the level of agitation he was showing them, the

        19    repeated visits making people feel uncomfortable.

        20    That's what prompted us to discuss -- what are our

        21    options?     This guy has everybody on edge up there.

        22    Everybody is scared to death of him.                     What we can

        23    do?    And that's when we discussed contacting mental

        24    health professionals.

        25          Q   Now how many visits were reported to you that


                           CLEETON DAVIS COURT REPORTERS, LLC                         97
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 98 of 189 PageID #: 3525
                                     Rickey Troup - October 16, 2018


         1    he had made to city hall?

         2         A    Well, I know he was there almost every day

         3    that week, repeated visits.               I think more than one

         4    per day.     He had been up there multiple times that

         5    week.    Different offices.            Rosemary's office.         I

         6    believe he went to human resources.                      It was just

         7    frequent.     We were getting bombarded with the

         8    complaints about him and the interactions people

         9    were having with him, people feeling very uneasy

        10    with him and his behavior, the way he was behaving

        11    up there.

        12         Q    Who complained to you?

        13         A    Rosemary did.         And then I guess it was being

        14    passed on to the chief.            You know, we were all being

        15    made aware of it.        I just remember all of the

        16    multiple email communications about him.                     He's here

        17    again.    He scared me.         He's agitated.            He's here

        18    again.    Just nonstop that week.

        19         Q    And those were all from Rosemary or from

        20    anybody else?

        21         A    I don't remember who all was sending emails

        22    or who all was complaining about it, but we were

        23    being made aware by the mayor's office.

        24         Q    So the complaints were all basically coming

        25    through an email; is that right?


                           CLEETON DAVIS COURT REPORTERS, LLC                          98
                                     (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 99 of 189 PageID #: 3526
                                     Rickey Troup - October 16, 2018


          1         A    Yes.    I believe Chief had gotten some phone

          2   calls that week as well.

          3         Q    Do you know who called the chief?

          4         A    I don't.

          5         Q    Do you know how many calls he got?

          6         A    I don't.

          7         Q    So you had this meeting with the chief and

          8   Lieutenant Ballard.         Anybody else present for that

          9   meeting?

         10         A    No.

         11         Q    This is the morning of the 12th?

         12         A    Yes.    Early morning.

         13         Q    What time?

         14         A    It was early morning.             It was after we all

         15   got to work.

         16         Q    And what time do you normally start work?

         17         A    8:00.

         18         Q    And how long did the meeting run?

         19         A    It wasn't really a meeting.                   We were just

         20   sort of standing in the hallway area discussing

         21   everything that had been happening with him.                      And

         22   just discussing, you know, what is this guy going to

         23   do?    Or what can we do?          And that's when we made the

         24   determination that we would call mental health

         25   professionals to see if they could provide us any


                            CLEETON DAVIS COURT REPORTERS, LLC                        99
                                      (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 100 of 189 PageID #: 3527
                                     Rickey Troup - October 16, 2018


          1   assistance.

          2         Q    What kind of assistance were you hoping to

          3   get?

          4         A    Just someone to talk with him and find out,

          5   you know, what the problem was.                  I mean, everybody

          6   was scared.      He was scaring everybody.               It's our job

          7   to protect people.        These people were afraid of this

          8   man.      Made everybody feel uneasy.               I didn't know

          9   what his intentions were.              I was worried about what

         10   his intentions were.          I believe everybody else was

         11   worried about what his intentions were.                  That his

         12   level of agitation just seemed to be increasing that

         13   whole week as evident in the statements in the

         14   emails that were sent.           A lot of people were on edge

         15   about it.

         16         Q    Nobody made any allegations that he had

         17   actually attacked anybody or tried to harm anyone?

         18         A    No.

         19         Q    Or that he had threatened to harm anyone?

         20         A    No.

         21         Q    Or that he had been armed with any kind of a

         22   weapon?

         23         A    No, not that I'm aware of.

         24         Q    You had never known him to be armed with any

         25   kind of a weapon?


                            CLEETON DAVIS COURT REPORTERS, LLC                     100
                                      (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 101 of 189 PageID #: 3528
                                     Rickey Troup - October 16, 2018


          1         A    I hadn't personally, no.

          2         Q    And so what -- did you and the chief and

          3   Lieutenant Ballard talk about what could possibly

          4   come out of getting a mental health professional

          5   involved?

          6         A    Just to see if maybe they could offer him any

          7   mental health treatment.             I felt like there was

          8   problems with him.        Rational people don't behave

          9   irrationally like he was that week.                      He left a lot

         10   of people feeling very uneasy with his increasing

         11   agitation and just bombardment.                  People just felt

         12   uncomfortable at work.           They still do.            We were

         13   hoping to get him some help.

         14         Q    Had you ever been involved in an

         15   involuntarily commitment before this?

         16         A    Transporting them, yes.               Most of my

         17   experience with involuntary committals was on the

         18   patrol level.       We would go to the Mobile Crisis at

         19   Cumberland Mental Health offices after they had

         20   already gone through the paperwork process and

         21   evaluations and just transporting people to the

         22   hospital.      I have experienced -- a pretty violent

         23   incident in my career involving someone who

         24   portrayed the very same behaviors that Mr. Reeners

         25   still portrays today.           There was a gentleman named


                            CLEETON DAVIS COURT REPORTERS, LLC                         101
                                      (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 102 of 189 PageID #: 3529
                                     Rickey Troup - October 16, 2018


          1   Jim Nelson that did these very same things that he

          2   does, the repeated emails, repeated phone calls,

          3   repeated harassment of government officials over

          4   random, frivolous things that make no sense.                     This

          5   man snapped one day and started shooting up a

          6   neighborhood, shot a police officer.                     I was present

          7   when that happened.         Lieutenant Ballard was present

          8   when that happened.         Chief Bandy was present when

          9   that happened.       So we've seen what behaviors like

         10   this lead to.       And I don't want to see that again.

         11   I don't want to see the people that I work with or

         12   the people in city hall hurt.                If getting him mental

         13   health treatment is what we could accomplish by

         14   calling those people, that was my goal.

         15         Q    What year was that that that happened?

         16         A    I believe that was in 2004.

         17         Q    I'm sorry.     His name --

         18         A    Jim Nelson, James Nelson, I believe.

         19         Q    Did he kill anybody?

         20         A    He shot a police officer and shot at several

         21   innocent civilians over off of Belvedere Drive,

         22   Jacob Heights subdivision.              He did the very same

         23   things, like I said, the man was mentally unstable.

         24   I remember the incidents involving him with repeated

         25   emails and I think some of his emails were even


                            CLEETON DAVIS COURT REPORTERS, LLC                         102
                                      (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 103 of 189 PageID #: 3530
                                     Rickey Troup - October 16, 2018


          1   threatening, and --

          2         Q    When you say "his," you mean Nelson's?

          3         A    Yes.

          4         Q    Were threatening.

          5         A    He made a lot of people very uncomfortable, I

          6   remember that, with his repeated visits and

          7   harassment of just everybody.                Exactly the same

          8   thing that Mr. Reeners did and still does.               So, yes,

          9   I was concerned about that happening again.

         10         Q    Did you feel like with Nelson that the

         11   department kind of missed the signs and could have

         12   done something?

         13         A    I don't know what the department did or

         14   didn't do.      I was a lowly patrol officer at that

         15   time.     I wasn't involved in investigations and

         16   things like that.        So I don't know what was or was

         17   not done involving him.            I just remember all of the

         18   incidents involving him and I remember being on

         19   patrol that day when the shots started happening,

         20   when he started shooting at innocent people and shot

         21   a patrol officer that I worked with that day.                I

         22   know what that led to.

         23         Q    When you guys were having this meeting about

         24   Mr. Reeners, did you have on your radar that getting

         25   mental health involved could lead to a commitment if


                            CLEETON DAVIS COURT REPORTERS, LLC                    103
                                      (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 104 of 189 PageID #: 3531
                                     Rickey Troup - October 16, 2018


          1   it goes untreated?

          2         A    I was hoping that he could get some kind of

          3   treatment.      I don't know -- I thought about

          4   committal, but I was hoping someone could offer him

          5   some help.      I don't know if committal was in my

          6   forethought.       I just -- we had to do something.

          7              We were concerned about the people that

          8   worked in this building and concerned about the

          9   public.     We were concerned about what he may do.

         10   Because he was obviously as one person put it

         11   "ramped up."       And he seemed to be increasingly

         12   agitated.      And it just kept increasing, the

         13   frequency of his visits, the frequency of his phone

         14   calls was just -- they just kept increasing.                So,

         15   yeah, we had some cause for some concern.

         16         Q    Had you thought through what you would do if

         17   the mental health professional didn't recommend any

         18   kind of commitment or anything?

         19         A    Would have left.

         20         Q    You would have left?

         21         A    Yeah.

         22         Q    What about your concerns about Mr. Reeners?

         23         A    The concerns would have still been there.

         24   But I relied on her, relied on the mental health

         25   professionals to determine whether or not he needed


                            CLEETON DAVIS COURT REPORTERS, LLC                    104
                                      (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 105 of 189 PageID #: 3532
                                     Rickey Troup - October 16, 2018


          1   mental health treatment.

          2              On that day when she interviewed him if she

          3   had come out of that interview with him and said,

          4   not going to sign a 6-401 on him, we would have

          5   left.     We were at that point just searching for

          6   answers.

          7         Q    What's a 6-401?

          8         A    That's the T.C.A. 33-6-401.                   It's the

          9   paperwork that mental professionals would sign to

         10   get him taken to the hospital.

         11         Q    Okay.    For the involuntarily commitment?

         12         A    No, for the assessment at the hospital.                   The

         13   order to transport him for the assessment in the

         14   hospital.      6-404, I believe, is the involuntary

         15   committal to a mental health facility.

         16         Q    It sounds like you were hoping that she would

         17   sign a 6-401.

         18         A    No.   I was hoping that she would get him some

         19   help.

         20         Q    Did you and the chief and Lieutenant Ballard

         21   talk about the possibility of a 6-401 during your

         22   meeting that morning?

         23         A    I don't remember if that came up.                   I just

         24   remember, what are our options?                  Should we call

         25   mental health professionals?                Should we call Mobile


                            CLEETON DAVIS COURT REPORTERS, LLC                        105
                                      (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 106 of 189 PageID #: 3533
                                     Rickey Troup - October 16, 2018


          1   Crisis?     And that's what we did.                We didn't talk

          2   about whether or not he was going to be committed.

          3   That wasn't it.       Our thoughts were, what can we do

          4   to get him some help?           What can we do to make these

          5   folks in city hall feel more comfortable to be in

          6   their workplace, because they weren't comfortable to

          7   be in their workplace.           They were afraid.

          8         Q    So let's kind of go through the timeline of

          9   that day.      So you have this meeting a little after

         10   8:00, right?

         11         A    Uh-huh.

         12         Q    And it lasts maybe half an hour or something?

         13         A    Oh, no.    It was brief.            I couldn't give you a

         14   time, but it was very brief.                I wouldn't say half

         15   hour.

         16         Q    Okay.    Did you guys come up with a plan of

         17   action from your discussion?

         18         A    No plan of action other than I was going to

         19   call Cumberland Mental Health, which I did.                  They

         20   referred me to Mobile Crisis.

         21         Q    Is that -- what time of day did you make the

         22   call to --

         23         A    It was early morning.             Probably 9:00-ish.

         24         Q    Okay.    It seems like you also talked to

         25   Ms. Bates before 9:00.


                            CLEETON DAVIS COURT REPORTERS, LLC                    106
                                      (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 107 of 189 PageID #: 3534
                                     Rickey Troup - October 16, 2018


          1         A    I don't remember if I talked to her on the

          2   phone or if I emailed her and asked her to send me

          3   any emails with any interactions that people had

          4   been having with him through that week.                  I do

          5   remember sending her an email.                 I don't remember if

          6   I talked to her there on the phone though.

          7         Q    But that was -- was that before you called

          8   Mobile Crisis or was after that you communicated

          9   with Ms. Bates?

         10         A    I don't remember if that was before or after

         11   the phone call with Mobile Crisis.

         12         Q    Why did you ask her to gather up people's

         13   emails or other narratives about Mr. Reeners?

         14         A    I felt like that was information that mental

         15   health professionals would need to know to establish

         16   the behaviors that he was exhibiting.

         17         Q    We're going to come back to these emails and

         18   stuff.

         19         A    Okay.

         20                  MR. MOTHERSHEAD:           So this should be 7.

         21                  (Document marked Exhibit No. 7.)

         22   BY MR. MOTHERSHEAD:

         23         Q    This is a transcript that your lawyer had

         24   prepared of the call to Mobile Crisis.                   If you want

         25   to take a look at it and just. . .


                            CLEETON DAVIS COURT REPORTERS, LLC                       107
                                      (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 108 of 189 PageID #: 3535
                                     Rickey Troup - October 16, 2018


          1         A    So this a typed transcript of me with

          2   Ms. Cecil?

          3         Q    No.   There's, as I understand it, two calls.

          4   There's a call to Mobile Crisis and then you made a

          5   separate call to Ms. Cecil.               I have two recordings

          6   and two transcripts.

          7         A    Okay.

          8         Q    Is that what you remember?

          9         A    Yeah.    I remember talking with someone at the

         10   office first.       And then I remember talking with

         11   Ms. Cecil after that.           I think they said they were

         12   going to have someone contact me.

         13         Q    Okay.    If you want to skim that.

         14         A    (Witness reviews document.)                   Okay.   I

         15   remember this.

         16         Q    Does this look familiar?

         17         A    It does.

         18         Q    If we can just actually go to -- at the

         19   bottom it has a page ID.             And what we want is page

         20   ID 900.     It's confusing because it's typed over with

         21   a couple of different -- but the first line says,

         22   Him about three inches thick.

         23                  MS. DONEGAN:        It's page ID 9,003.

         24   BY MR. MOTHERSHEAD:

         25         Q    I think it's really page ID 900, but there's


                            CLEETON DAVIS COURT REPORTERS, LLC                     108
                                      (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 109 of 189 PageID #: 3536
                                     Rickey Troup - October 16, 2018


          1   something else that's printed over it.                       I think the

          2   one before that is 899.

          3                  MS. DONEGAN:        It makes it look like 9,003.

          4                  MR. BATES:       We got it.

          5   BY MR. MOTHERSHEAD:

          6         Q    And so actually starting at the last line of

          7   the prior page you talk about having a file on

          8   Mr. Reeners about three inches thick.                      What time was

          9   this call?      Do you remember what time during the day

         10   did you make this call?

         11         A    The time out to the right is not accurate.

         12   That's 21:00.       So that's at night.                  It's probably

         13   9:00 in the morning.          It was around 9:00-ish in the

         14   morning when I made the phone calls.

         15         Q    All right.     So the file that you referred to

         16   being about three inches thick, what's that?

         17         A    It's a conglomeration of all of the emails

         18   and reports and CADs that have been collected over

         19   the years involving him.

         20         Q    Okay.    No -- well, any criminal charges in

         21   that three-inch-thick file that you're talking

         22   about?

         23         A    The April 21st incident.

         24         Q    For chalking?

         25         A    Chalking and public intoxication.


                            CLEETON DAVIS COURT REPORTERS, LLC                           109
                                      (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 110 of 189 PageID #: 3537
                                     Rickey Troup - October 16, 2018


          1         Q    Nothing else?

          2         A    Arrests?

          3         Q    Yeah, any kind of criminal citations or

          4   arrests?

          5         A    I think there was crash reports and things

          6   like that.       That's about it.           I don't know if there

          7   was any traffic citations.

          8         Q    On line 4 to line 5 you say, Every day

          9   sending emails to the governor.

         10         A    I was using that as an example.               He was

         11   sending emails to state representatives.                  He was

         12   sending emails to everybody.                I believe he sent

         13   emails to the FBI, us.           He sent emails all over the

         14   place about fluoride.

         15         Q    Well, I mean, did you have information that

         16   he was sending emails every day to the governor?

         17         A    No.    Like I said, he was sending emails

         18   everywhere.       When I was saying the governor, I was

         19   meaning Debra Maggart, state representatives, emails

         20   to us.     I was probably talking pretty quickly.

         21         Q    And you didn't have any information that he

         22   was continuing to email Debra Maggart either, right?

         23         A    Yes.

         24         Q    You did?     Were you still in touch with her?

         25         A    No, not at that time.             It was a year prior


                            CLEETON DAVIS COURT REPORTERS, LLC                    110
                                      (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 111 of 189 PageID #: 3538
                                     Rickey Troup - October 16, 2018


          1   when she was making the conversation about all of

          2   the emails and harassing phone calls that he was

          3   making to her.       But currently on this day, no.

          4         Q    You hadn't talked to her since September of

          5   2015; is that right?

          6         A    No.

          7         Q    And you didn't attempt to reach her in June

          8   of 2014 while you were deciding what to do?

          9         A    No, I didn't.

         10         Q    Did you have information that Mr. Reeners was

         11   sending emails to the mayor every day?

         12         A    He was sending emails to the city every day.

         13   On the info email -- it wouldn't be every day.                It

         14   was just frequent -- it was constant emails and

         15   phone calls and showing up, going into city hall.

         16         Q    The chalking -- where did he write "Stop

         17   Murder"?

         18         A    I don't remember.

         19         Q    Okay.    I mean, it wasn't on city hall, wasn't

         20   it?

         21         A    I think it was, like, city hall property.

         22         Q    Okay.    But not on the building?

         23         A    No.

         24         Q    Okay.    But you told this morning that he's

         25   resorted to taking chalk and writing on this city


                            CLEETON DAVIS COURT REPORTERS, LLC                    111
                                      (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 112 of 189 PageID #: 3539
                                     Rickey Troup - October 16, 2018


          1   hall building?

          2         A    Like I said, I wasn't there when that

          3   chalking incident happened.               I wasn't directly

          4   involved.      I just remember the chalking incident of

          5   him being arrested for vandalism of city hall

          6   property.      I thought it was on the building.            I

          7   didn't know it was on the sidewalk or in the parking

          8   lot.

          9         Q    Well, I mean, you just said that it wasn't on

         10   the building before I asked you this question.

         11         A    No.   I know now that it wasn't on the

         12   building.

         13         Q    So you're saying that when you made this call

         14   you didn't know whether it was on the building or

         15   not and so you just said it was; is that right?

         16         A    I don't know if it was on the building or

         17   not.

         18         Q    So you didn't look at the report to see where

         19   the chalk was?

         20         A    I had seen the reports, but I don't remember.

         21         Q    And then page ID 901, at line 16.

         22                  MR. BATES:       Which page?

         23                  MR. MOTHERSHEAD:           It's confusing.   It's

         24         printed over.      I think that these are two

         25         separate numbers that are getting, looks like,


                            CLEETON DAVIS COURT REPORTERS, LLC                    112
                                      (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 113 of 189 PageID #: 3540
                                     Rickey Troup - October 16, 2018


          1         double stamped.       And so I'm using the three

          2         digit.    If you use all four it gets totally out

          3         of whack.     Do see what I'm saying?

          4                  MR. BATES:       Uh-huh.

          5   BY MR. MOTHERSHEAD:

          6         Q    So 901, line 16 you say that he has

          7   threatened to arrest the governor.                       Is that based on

          8   the conversation you had with Debra Maggart in

          9   September of 2013?

         10         A    Yes.

         11         Q    Is there anything else that you were

         12   referring to?

         13         A    Yeah.    He had made statements that he was

         14   going to arrest city council members over the years.

         15   I remember talking to Councilman Jimmy Overton about

         16   him saying that he was going to arrest him.                      I never

         17   -- I think this is probably just a misquote when I

         18   said I'm going to effect an arrest on the governor

         19   because he won't take the fluoride out of the water

         20   or saying that in jest.            He was mad because people

         21   weren't taking fluoride out of the water.

         22         Q    So you think the transcript is wrong, or what

         23   do you mean?

         24         A    I'm just saying that was probably me saying,

         25   you know, as an example, things that he was going to


                             CLEETON DAVIS COURT REPORTERS, LLC                       113
                                       (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 114 of 189 PageID #: 3541
                                     Rickey Troup - October 16, 2018


          1   do if people take the fluoride out of the water.                    I

          2   explained and you should see some of the emails that

          3   he's sent.       He talks about government officials all

          4   of the time in his emails and people needing to be

          5   arrested for murder because they won't take fluoride

          6   out of the water.        There's just been hundreds of

          7   emails.     Just random stuff needing to arrest people

          8   for not taking fluoride out of the water.

          9         Q    There -- sorry.         Go ahead.

         10         A    No.    Go ahead.

         11         Q    There weren't any emails that he had sent

         12   prior to June 2014 in which he threatened anybody,

         13   right or wrong?

         14         A    No.    I said that he was saying that he was

         15   going to arrest people, that people needed to be

         16   arrested.      He was going to arrest people.

         17         Q    Do we have those emails somewhere?

         18         A    They're all of the emails that he sent.             And

         19   we forwarded them all to our attorneys.

         20         Q    So those are all of the emails we're talking

         21   about.     There aren't some other emails out there

         22   that have more --

         23         A    He had sent hundreds of emails over the

         24   years, lots of emails.

         25         Q    I understand that.           But just talking about


                            CLEETON DAVIS COURT REPORTERS, LLC                        114
                                      (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 115 of 189 PageID #: 3542
                                     Rickey Troup - October 16, 2018


          1   prior to June 12, 2014.

          2         A    Yes.     There are emails where he talks about

          3   people needing to be arrested because they won't

          4   take fluoride out of the water and we're murdering

          5   people and things like that.

          6         Q    Right.    And then -- so that call and in the

          7   same transcript seemed like then you called Mobile

          8   Crisis?

          9         A    Yes.     That's who they directed me -- that I

         10   needed to call.

         11         Q    I'm trying to reach this Tyler Patten?

         12         A    Yeah, she suggested that I call him.             I don't

         13   even know who that was.

         14         Q    And so then -- so we're on page ID 903.             It

         15   looks like 9036, 903.           At line 16 you start

         16   describing Mr. Reeners again.                And at line 19,

         17   Continually sends threatening emails to many members

         18   of the city, employment, the mayor, the governor,

         19   state representatives.

         20              What threats that he's made are you referring

         21   to there?

         22         A    Just all of the stuff about people needing to

         23   be arrested and going to sue, all of those things.

         24         Q    But you're not saying that he threatened that

         25   he was going to arrest anybody other than the


                            CLEETON DAVIS COURT REPORTERS, LLC                    115
                                      (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 116 of 189 PageID #: 3543
                                     Rickey Troup - October 16, 2018


          1   governor?      I know there's this comment by Debra

          2   Maggart about the governor.               But in these emails

          3   that you're talking about needing to be arrested is

          4   different than I'm going to arrest?

          5         A    No.    He talks about making citizen's arrest

          6   on people frequently in several of his emails.

          7         Q    So you would say that some of these emails --

          8   maybe we'll see them in a minute.

          9         A    Some of his emails over the years he talks

         10   about --

         11         Q    Just talking about up to June 2014.

         12         A    Yes, prior to June 2014.                He had emails

         13   talking about he needed to make citizen arrests.

         14   I've seen all kinds of stuff from him, all kinds of

         15   emails from him.

         16         Q    And at line 23 you say, He is taking chalk

         17   and writing all over the city hall building.

         18              Is that referring to the April vandalism

         19   charge?

         20         A    Yes.

         21         Q    Okay.    And, again, so at the time you didn't

         22   know where he had chalked.

         23         A    I just know it was on city hall property.

         24         Q    So you were just kind of, like, embellishing

         25   on what --


                            CLEETON DAVIS COURT REPORTERS, LLC                    116
                                      (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 117 of 189 PageID #: 3544
                                     Rickey Troup - October 16, 2018


          1         A    No.   I said it was on city hall property.                 I

          2   didn't know if it was on the building.                    I knew it

          3   was on city hall property.              The building and the

          4   property is all one thing to me.

          5         Q    Well, you said it was all over the building.

          6         A    I probably thought it was on the building

          7   then.

          8         Q    And then at page ID 905 it looks like 9058.

          9   It says, We are -- starting at line 16, We are

         10   afraid he's so obsessed with this issue.                    I mean, I

         11   think that he is going to do something dangerous to

         12   try to get his point across.                What were you basing

         13   that on?

         14         A    Just his level of agitation.                  His increasing

         15   harassment of everyone.            He seemed to not be getting

         16   his way.     And he seemed to be, you know, increasing

         17   in his agitation, his harassment of folks.                    I didn't

         18   know what he was going to do to.

         19         Q    Okay.    He hadn't done anything violent to

         20   anybody at all, right?

         21         A    No.

         22         Q    Is that correct?

         23         A    Other than when he said he was going to --

         24   the statement from Debra Maggart about him going to

         25   jump the governor.


                            CLEETON DAVIS COURT REPORTERS, LLC                        117
                                      (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 118 of 189 PageID #: 3545
                                     Rickey Troup - October 16, 2018


          1         Q    Other than that, you wouldn't say he had done

          2   anything violent to anybody?

          3         A    Not that I'm aware of, no.

          4         Q    And you were -- weighing on you was this Jim

          5   Nelson situation; is that fair to say?

          6         A    That was absolutely something that was in my

          7   thoughts.      You never forget that.

          8         Q    So then -- we're through with that one.

          9         A    Okay.

         10         Q    Did you call Emily Cecil, like, right after

         11   you got off the phone with them?

         12         A    I don't know if it was right after.            It was

         13   pretty -- you know, it was right close by.               I don't

         14   know if it was immediate.

         15         Q    Did you do anything else pertinent to this

         16   situation in between the calls?

         17         A    I don't remember.           I don't know if I read

         18   emails, but whatever my daily activities were that

         19   day.

         20                  MR. MOTHERSHEAD:           So let's mark this

         21         Exhibit 8.

         22                  (Document marked Exhibit No. 8.)

         23   BY MR. MOTHERSHEAD:

         24         Q    This is a transcript that your lawyer had

         25   made of your call with Emily Cecil.


                            CLEETON DAVIS COURT REPORTERS, LLC                    118
                                      (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 119 of 189 PageID #: 3546
                                     Rickey Troup - October 16, 2018


          1         A    Uh-huh.

          2         Q    So when the call starts, on the first page

          3   which looks like page ID 913, again, we've got this

          4   kind of double-stamping issue, but I'm just using

          5   that three digit.

          6         A    Okay.

          7         Q    At line 17 you asked, Are you familiar with

          8   this guy?      It looks like you hadn't identified

          9   Mr. Reeners during the call.

         10         A    We played phone tag a little bit when I first

         11   tried to call her or she called me after I'd asked

         12   for someone to give me a call back.

         13         Q    Got it.

         14         A    She called me and I missed her call.                   I tried

         15   to call back.       She missed my call.                  And somehow we

         16   got contacted again.

         17         Q    Okay.

         18         A    And I think I had left a recording or a

         19   message for her what I was calling about.

         20         Q    Okay.    So she knew who you were talking

         21   about?

         22         A    At this point I believe she did.

         23         Q    So then on the next page, starting at line 7

         24   you're saying, He harasses the mayor's office; he

         25   harasses the police department.


                            CLEETON DAVIS COURT REPORTERS, LLC                          119
                                      (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 120 of 189 PageID #: 3547
                                     Rickey Troup - October 16, 2018


          1              What was he doing that you were referring to

          2   as harassment?

          3         A    Constantly going into their office and, for

          4   lack of better word, fussing at them about fluoride

          5   in the water.

          6         Q    Okay.    So that week -- let me ask you this.

          7   I think you've testified that week leading up to

          8   this he was going in more often than he had been?

          9         A    Yeah.    I think he had gone up there every day

         10   frequently more than one time in a day.                  Just

         11   repeatedly.

         12         Q    So prior to this gazebo incident he was not

         13   going up there every day?

         14         A    He was going up there quite a bit.              He showed

         15   up at city hall quite a bit, quite often and it was

         16   quite regular.

         17         Q    And this week running up to the 12th, I mean,

         18   did you understand that when he was going up there,

         19   a lot of what he was talking about was the gazebo

         20   situation in which he felt that somebody made a

         21   false report against him?

         22         A    No.   I wasn't aware that that's what he was

         23   going up there about.           I kept getting notifications

         24   that he's up there making people feel uncomfortable

         25   again.     He's ramped up.         He's agitated.        He's


                            CLEETON DAVIS COURT REPORTERS, LLC                    120
                                      (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 121 of 189 PageID #: 3548
                                     Rickey Troup - October 16, 2018


          1   normally nice when he comes up here, but he seems

          2   different this week, were some of the emails.

          3         Q    Okay.    And we can -- we sort of looked

          4   through these documents before where you made the

          5   record request June 9th which was the -- or rather

          6   June 10th, the day after the gazebo, and then also

          7   this $20,000 demand June 10th.                 So had you -- I

          8   mean, had you looked at those at this point at all,

          9   like, when you were having this conversation with

         10   Ms. Cecil?

         11         A    Looked at what?

         12         Q    The records request and his demand for

         13   compensation?

         14         A    No.   We had been discussing him all that week

         15   about the emails and phone calls that chief was

         16   getting about the repeated visits and things that I

         17   had knowledge of.        I don't recall seeing those

         18   records request.

         19         Q    Okay.    All right.         You didn't look to see if

         20   either of the things that he actually filed that

         21   week --

         22         A    No.

         23         Q    Did anybody talk to you about him asking for,

         24   you know, records on the gazebo situation or

         25   demanding that he be compensated for --


                            CLEETON DAVIS COURT REPORTERS, LLC                    121
                                      (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 122 of 189 PageID #: 3549
                                     Rickey Troup - October 16, 2018


          1         A    No.

          2         Q    Who did you talk to to try and find out what

          3   he was so agitated about?

          4         A    Just the emails and stuff about him coming up

          5   there, the phones call to the chief or Lieutenant

          6   Ballard.     Just the incidents that had been happening

          7   all that week.

          8         Q    So it sounds like you didn't talk to anybody

          9   to find out?

         10         A    I just said I talked to Chief Bandy and

         11   Lieutenant Ballard and about all of the incidents

         12   they were aware of.

         13         Q    So where you're talking about him like coming

         14   up to the mayor's office every day, about harassing

         15   people about fluoride, I mean, would you agree in

         16   hindsight that he's actually, at least that week, a

         17   lot of what he was coming up for was to complain

         18   about what happened at the gazebo and to demand

         19   compensation for --

         20         A    I don't know what he was going up there about

         21   the gazebo incident.          I just know he always goes up

         22   there about this fluoride stuff and making people

         23   feel uncomfortable.         He's -- in the descriptions

         24   that have been given to me, it's always just random

         25   stuff, just never making any sense.                      Just making


                            CLEETON DAVIS COURT REPORTERS, LLC                       122
                                      (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 123 of 189 PageID #: 3550
                                     Rickey Troup - October 16, 2018


          1   people feel uncomfortable with his level of

          2   agitation with the city and all kinds of stuff.

          3         Q    You don't dispute that he filed this record

          4   request or that he submitted this written demand for

          5   compensation for what happened at the gazebo?

          6         A    No, I don't dispute it.               There's a copy of it

          7   right there.

          8         Q    You don't dispute that that is a different

          9   topic than fluoride?

         10         A    No, I don't dispute that.

         11         Q    You weren't aware of it at the time you were

         12   making these calls?

         13         A    No.

         14         Q    And so it sounds like you kind of assumed

         15   that it was all just the same fluoride issue?

         16         A    No.   I didn't know what his issues were.

         17   Like I said, it's always random stuff.                      You never

         18   know what he's complaining about or what he is

         19   fussing about.       It's just always random stuff.

         20   Generally it's fluoride.

         21         Q    So then you say that he has sent a number of

         22   threatening emails to the governor.                      What did you

         23   base that on?

         24         A    Just the emails that I had seen of him

         25   sending to everybody.           He sent emails everywhere.


                            CLEETON DAVIS COURT REPORTERS, LLC                        123
                                      (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 124 of 189 PageID #: 3551
                                     Rickey Troup - October 16, 2018


          1   Like I said, I remember seeing the emails that he

          2   had sent to TBI, FBI, police department, city

          3   officials, Debra Maggart explained the emails that

          4   she got from him all of the time.                   She's a state

          5   representative.       She talked about his, like I said,

          6   his threat to jump the governor.                   She said she got

          7   emails from him all of the time.                   I remember her

          8   saying that her secretary had a file on him of

          9   emails that he had sent to her.

         10         Q    You're talking here about threatening emails.

         11   You say here that he was sending a number of

         12   threatening emails to the governor, to state

         13   representatives, and to the senate.

         14         A    Any reference is to the statements that he

         15   made to Ms. Maggart about jumping the governor,

         16   emails about the fluoride issues and arresting

         17   corrupt government -- governmental officials.                  I've

         18   seen all of that.        I've seen those emails where he

         19   said he was going to do citizen's arrest and things

         20   like that.

         21         Q    You've seen emails to state officials saying

         22   he was going to arrest them?

         23         A    Pardon me?

         24         Q    Are you saying you've seen emails to state

         25   officials which he says --


                            CLEETON DAVIS COURT REPORTERS, LLC                      124
                                      (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 125 of 189 PageID #: 3552
                                     Rickey Troup - October 16, 2018


          1         A    I've seen emails where he just randomly

          2   speaks about effecting citizen's arrest on --

          3   everybody.      There's so much.            He just goes all over

          4   the place.      None of his emails make sense.                  I've

          5   seen all kinds of stuff from him.                   That's about all

          6   I can explain that I'm saying that in there.

          7         Q    What threats have you seen made in an email

          8   that was sent to a state official?                       What threats has

          9   he made in an email sent to a state official?

         10         A    I can't be specific.

         11         Q    Have you seen any emails that he has sent to

         12   state officials?

         13         A    Just the emails that were described to me by

         14   Debra Maggart.       Like I said, I've seen random emails

         15   from him over the years of random crazy stuff about

         16   making citizen's arrest on people.                       Who he was

         17   specifically referring to, I can't remember.                       It's

         18   just been random stuff all the time.

         19         Q    And you would agree that there's a

         20   distinguish between threatening some kind of lawsuit

         21   or legal action versus threatening like a physical

         22   threat of violence?

         23         A    Yeah.    Kind of like the threat he made to

         24   jump the governor, is that what you mean?

         25         Q    And so -- I mean, if someone had sent, as you


                            CLEETON DAVIS COURT REPORTERS, LLC                          125
                                      (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 126 of 189 PageID #: 3553
                                     Rickey Troup - October 16, 2018


          1   put it, a number of threatening emails to the

          2   government, to state representatives, and to the

          3   senate, and these were physically threatening

          4   emails, I mean, you would expect that the state law

          5   enforcement would do something, right?

          6         A    Yes.

          7         Q    You would expect that they would arrest that

          8   person and charge them with harassment.

          9         A    I thought that he had been.

         10         Q    Well, I think he would have been charged many

         11   times because of all of these different emails,

         12   right?

         13         A    Yeah.

         14         Q    And that's, you know, presumably what

         15   Ms. Cecil would have thought with you telling her

         16   this, right?

         17                  MR. BATES:       Object to the form of the

         18         question.

         19   BY MR. MOTHERSHEAD:

         20         Q    Well, that's the message that you're -- what

         21   you said would convey to somebody is that --

         22                  MR. BATES:       Object to the form.         Go ahead.

         23         A    She asked me.        And I told her I think he's

         24   been dealt with on those issues.                   In fact, I think I

         25   said that he's basically been charged with


                            CLEETON DAVIS COURT REPORTERS, LLC                    126
                                      (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 127 of 189 PageID #: 3554
                                     Rickey Troup - October 16, 2018


          1   harassment.      I thought that he had been charged.

          2   BY MR. MOTHERSHEAD:

          3         Q    So the only thing that you knew he had

          4   actually been charged with was just the public

          5   intoxication and vandalism from April of 2014?

          6         A    Yeah.    And I thought that he had been charged

          7   with harassment when Debra Maggart -- she sent

          8   troopers after him.

          9         Q    At line 23 and 24 you said, It's almost daily

         10   now that we have to deal with him and he's never

         11   really breaking the law.             Do you think that's an

         12   accurate transcription?            I haven't listened to that

         13   recording recently, but --

         14         A    Yeah.    It's not like he was going up there

         15   assaulting and committing acts of violence when he

         16   was going up there.         He was making people feel

         17   uneasy.

         18         Q    So he was not breaking the law; is that

         19   right?

         20         A    Other than harassing them.

         21         Q    So then the next page at line 13 you again

         22   said, He's taking chalk and writing all over the

         23   city hall building.

         24         A    Uh-huh.

         25         Q    And now you know that's not a true statement,


                            CLEETON DAVIS COURT REPORTERS, LLC                    127
                                      (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 128 of 189 PageID #: 3555
                                     Rickey Troup - October 16, 2018


          1   right?

          2         A    Yes.

          3         Q    And it sounds like at the time you didn't

          4   know where he had chalked?

          5         A    I know that he had chalked at city hall, at

          6   the city hall building.

          7         Q    So then at line 23 you say, I mean, it's

          8   getting to the point where I think he is going to

          9   become increasingly violent.                Right?

         10         A    Yes.

         11         Q    And so what were you basing that on?

         12         A    The concerns of the public and the people in

         13   city hall and my experiences with people like this.

         14         Q    With Jim Nelson?

         15         A    Yes.

         16         Q    So then the next page, Ms. Cecil basically

         17   asked you, Still having a hard time -- she says, Let

         18   me ask you this.        I don't mean this in a sarcastic

         19   way, but is threatening the governor and the state

         20   representative, isn't that against the law?               And you

         21   tell her, He has been dealt with on those events.

         22   He's basically charged with harassment?

         23         A    Yes.

         24         Q    So that you're referring to just the Maggart

         25   situation?


                            CLEETON DAVIS COURT REPORTERS, LLC                    128
                                      (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 129 of 189 PageID #: 3556
                                     Rickey Troup - October 16, 2018


          1         A    Yes.

          2         Q    And you were assuming incorrectly that he had

          3   been charged with harassment for that?

          4         A    Yes.

          5         Q    So what you said here is basically that he

          6   was charged with harassment for threatening the

          7   governor and the state representatives; is that

          8   right?

          9         A    I said he wasn't threatening to kill them or

         10   anything like.       He was just calling down there and

         11   sending repeated emails that he is going to arrest

         12   the governor.       So he's been charged with several and

         13   then she interrupted me.             She said, He hasn't, like,

         14   said he's going to kill them or anything?                     I said,

         15   no, he hasn't said anything about killing anybody or

         16   anything like that.         It's just been ongoing with

         17   him, I guess, federal government, state government

         18   isn't dealing with him much anymore.                     I think

         19   they've started ignoring him, but he lives here

         20   locally and he has access to just walk in the city

         21   hall.     I go on from there.

         22         Q    So you just read through a big chunk.                   So

         23   she's asking you about threats to the governor and

         24   state representatives.           And you essentially told her

         25   he had been charged with harassment for all of the


                            CLEETON DAVIS COURT REPORTERS, LLC                        129
                                      (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 130 of 189 PageID #: 3557
                                     Rickey Troup - October 16, 2018


          1   above; is that right?

          2         A    That's not what I said.

          3         Q    Well, you said he has been dealt with on

          4   those events.       He's basically charged with

          5   harassment.

          6         A    Yeah.    I didn't say that he was charged with

          7   harassment for threatening the governor and the

          8   state representatives.           That's not what I said.        I

          9   said, He has been dealt with on those events.                 He's

         10   basically been charged with harassment.                  I thought

         11   he had been charged with harassment for the

         12   statement that he made to Debra Maggart about

         13   jumping the governor.

         14         Q    And then at line 15 you say, He was just

         15   calling down there and sending repeated emails that

         16   he's going to arrest the government?

         17         A    That's what she said had said.

         18         Q    You don't have those emails?

         19         A    No.

         20         Q    Have you seen any emails like that?

         21         A    No.

         22         Q    So page 917 you talk about two detectives

         23   seeing him at the gas station.                 Who were the

         24   detectives?

         25         A    Bobby Harris and Daniel Soto.


                            CLEETON DAVIS COURT REPORTERS, LLC                     130
                                      (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 131 of 189 PageID #: 3558
                                     Rickey Troup - October 16, 2018


          1         Q    And did they do any kind of report about what

          2   they saw?

          3         A    No.   They were just telling me about it one

          4   morning when they came into work in the criminal

          5   investigations division.             And I just -- the way

          6   Bobby was describing it, I guess he was trying to

          7   make it -- he was just trying to describe what he

          8   called humping the counter.               Said he was standing

          9   there and he described it, had his hands up like

         10   this (indicating) going back and forth against the

         11   front of the counter.           That's the way Bobby

         12   described it.       I wasn't there.            I didn't see it.     He

         13   was relaying what was described to me by two

         14   detectives.

         15         Q    Do you remember when they told you that

         16   story?

         17         A    I don't remember.

         18         Q    But it was -- do you remember what year?

         19         A    Yeah.    It was in 2014.

         20         Q    Okay.    But you don't know what month it was

         21   in?

         22         A    No, I don't.

         23         Q    And so then at 918 -- starting at the last

         24   line at 917 you say, We are just really worried, to

         25   what extreme he is going to go.                  And that's -- is


                            CLEETON DAVIS COURT REPORTERS, LLC                     131
                                      (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 132 of 189 PageID #: 3559
                                     Rickey Troup - October 16, 2018


          1   that again kind of thinking about Jim Nelson?

          2         A    (Witness moves head up and down.)

          3         Q    Do you mind articulating?

          4         A    Yes.

          5         Q    Thank you.     And so then she tells you that

          6   she can go out and do an assessment and if he's that

          7   psychotic then she probably write a 6-401?

          8         A    Yes.

          9         Q    And you knew what that meant?

         10         A    Yes.   She just said that was a possibility.

         11   She goes on to even say that, I'm not saying that's

         12   how it's going to play out.               She just said that was

         13   a possibility.

         14         Q    So then you guys start talking about kind of

         15   the logistics of, you know, how to kind of get this

         16   assessment going.        And she's talking about maybe

         17   some officers could help make sure he doesn't leave

         18   his house.      And then at 920, page 920, line 2, you

         19   present the idea of, What if I can convince him to

         20   come up to the police department?                   Do you remember

         21   that?

         22         A    Uh-huh.

         23         Q    What was your thinking on that?

         24         A    Just to get him to a place because she said

         25   that it was going to take her a while to respond in


                            CLEETON DAVIS COURT REPORTERS, LLC                      132
                                      (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 133 of 189 PageID #: 3560
                                     Rickey Troup - October 16, 2018


          1   our conversation.        And she didn't want to drive all

          2   the way down here and waste a trip and not be able

          3   to make contact with him.              So we were just trying to

          4   know where he's going to be about what time so she

          5   would know when to head down.                I don't recall

          6   exactly where she said she was going to come from --

          7   be coming from.       I think she said it was going to

          8   take her about 45 minutes to an hour to get here and

          9   she just didn't want to make the trip and not be

         10   able to have contact with him.

         11         Q    Then at line 6 you talk about, He's asked for

         12   a lot of information.           Like he's filed an open

         13   records request.        I could play it off and say, hey,

         14   we have got the documents you requested, do you want

         15   to come to the PD and pick it up, and then just

         16   stall him when he gets here, or would you rather do

         17   it in the home?

         18              Do you remember that?

         19         A    Yeah.    I knew that he had filed a bunch of

         20   open records requests that week.

         21         Q    And so when you were talking about playing it

         22   off as be a way to get his records and then stalling

         23   him --

         24         A    Until she got here to talk with him.

         25         Q    So that essentially kind of a way to like


                            CLEETON DAVIS COURT REPORTERS, LLC                    133
                                      (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 134 of 189 PageID #: 3561
                                     Rickey Troup - October 16, 2018


          1   trick him into being at the department for a while?

          2         A    No.   I even said that I would rather not have

          3   him here at the department.               I'd rather you do it in

          4   his home.      Whatever was easiest for her to make

          5   contact with him.        I was just throwing her options.

          6   I told her I could do that or we could find out if

          7   he is going to be in his house.                  Then you could go

          8   there.     And then she goes on to explain that if she

          9   did it at the house, wherever she did it, she wanted

         10   law enforcement there with her.

         11         Q    I mean, why would you not just have the

         12   option be, I could ask Mr. Reeners if he could come

         13   to the police department so that he could meet with

         14   you and do an evaluation?

         15         A    I didn't think that he would cooperate.              I

         16   honestly didn't.

         17         Q    And so instead you suggested that you could

         18   play it off as a records request?

         19         A    Uh-huh.

         20         Q    And then just stall him to try to keep him

         21   there?

         22         A    Until she got here to talk with him.

         23         Q    So, I mean, you would be tricking Mr. Reeners

         24   into being there?

         25         A    No.


                            CLEETON DAVIS COURT REPORTERS, LLC                     134
                                      (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 135 of 189 PageID #: 3562
                                     Rickey Troup - October 16, 2018


          1         Q    You don't think that's tricking?

          2         A    No, because he had requested documents that

          3   morning.     I just didn't want him in the police

          4   department because he's already made people feel

          5   uncomfortable and I explained that to her, that I'd

          6   rather him not be at the police department.                      Because

          7   he already made the ladies in records feel

          8   uncomfortable.       I was trying to be make it easy for

          9   her to be able to have access to him to do her

         10   evaluation of him.        I was just giving her different

         11   options.

         12         Q    Let's just kind of review.                    So you didn't

         13   suggest just telling him the truth about, you know,

         14   can you just come down here so Ms. Cecil can

         15   evaluate you because you didn't think he would

         16   comply?

         17         A    Yes.

         18         Q    And so instead you came up with this idea

         19   telling him he could come down to get his records

         20   and then stalling down there?

         21         A    If we needed to stall until she got there,

         22   yes.      I wanted to give her enough time to be able to

         23   make her trip.       She said it was going to take 45

         24   minutes to an hour to get there.                   So whatever I

         25   needed to do to help her have access to him, that's


                            CLEETON DAVIS COURT REPORTERS, LLC                         135
                                      (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 136 of 189 PageID #: 3563
                                     Rickey Troup - October 16, 2018


          1   what we needed to do.

          2         Q    And so the purpose of doing this records

          3   thing to get him down there, as opposed to just

          4   telling him the truth, is because you didn't think

          5   he would cooperate if you told him the truth?

          6         A    I didn't think he would cooperate and talk

          7   with her.

          8         Q    And so, I mean, this is -- in terms of you

          9   and Mr. Reeners, not you and Ms. Cecil, that's

         10   between you and Mr. Reeners, I mean, you are

         11   tricking him into being there, right?

         12         A    I wouldn't say tricking him, no.              That's your

         13   words.     That's not my words.             I'm not tricking him

         14   into being there.        I'm trying to make sure he's at a

         15   certain place at a certain time for her to have

         16   assess to him.

         17         Q    The purpose of telling him that it was for

         18   records is to give him something he would want to be

         19   there for, right?

         20         A    Uh-huh.

         21         Q    Because an evaluation is something he would

         22   not want to be there for.

         23         A    Right.    If you feel like that's tricking him,

         24   so be it.

         25         Q    Okay.    You don't want to own it as a tactical


                            CLEETON DAVIS COURT REPORTERS, LLC                    136
                                      (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 137 of 189 PageID #: 3564
                                     Rickey Troup - October 16, 2018


          1   way to mislead him?

          2         A    I wanted to make sure that he was going to be

          3   at a location so she didn't waste a trip down here.

          4         Q    Okay.    On the next page at line 15.

          5         A    Okay.    Yeah, I see it.

          6         Q    She says, And that could escalate things too,

          7   make him feel like he was deceived, you know.                And

          8   you say, Right, and he may act out.

          9              I mean, you do acknowledge or at least then

         10   you acknowledge that doing your plan about the

         11   records request would make him feel deceived?

         12         A    Uh-huh.    Yes.

         13         Q    You still wouldn't own it as just a trick?

         14         A    I didn't want him to be deceived.             I wanted

         15   him to be in a place where she could have access to

         16   him.      I wanted him to be evaluated by her.           I didn't

         17   want him to act out.          I didn't want him to not be

         18   here or not be at his house for no reason.

         19         Q    And the training that we've looked at earlier

         20   says, Don't deceive mentally ill people, right?

         21         A    Is he mentally ill?            Is that what you're

         22   saying?

         23         Q    You thought he was mentally ill?

         24         A    Yes.

         25         Q    And your training says don't deceive mentally


                            CLEETON DAVIS COURT REPORTERS, LLC                    137
                                      (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 138 of 189 PageID #: 3565
                                     Rickey Troup - October 16, 2018


          1   ill --

          2         A    I was trying to get the man treatment.              I was

          3   trying to get someone to evaluate him so that he

          4   would stop harassing people in this building.                So if

          5   you feel like I was deceiving him, that is not my

          6   intent.     My intent was for him to be in a place

          7   where she could have access to him.

          8         Q    Well, why did you say that he might act out

          9   then if you didn't think that what you were plotting

         10   to do would be deceiving?

         11         A    I don't know if he was going to act out or

         12   not.      I was hoping that he wouldn't.

         13         Q    All right.     So what happened next?

         14                  MR. BATES:       Do you want to take a break?

         15                  MR. MOTHERSHEAD:           Yeah, let's take a

         16         break.

         17                  (A break was taken.)

         18   BY MR. MOTHERSHEAD:

         19         Q    All right.     So you get off the phone with

         20   Ms. Cecil and then what happened next?

         21         A    Mr. Reeners had come to city hall a number of

         22   times that day.       I think I actually got an email or

         23   a phone call from Rosemary that he was there now.                   I

         24   think Lieutenant Ballard and maybe Officer Jones

         25   made contact with Mr. Reeners at city hall.               That's


                             CLEETON DAVIS COURT REPORTERS, LLC                   138
                                       (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 139 of 189 PageID #: 3566
                                     Rickey Troup - October 16, 2018


          1   where they made arrangements for him to go home,

          2   that someone was going to come there to talk to him

          3   about fluoride.

          4         Q    And what time of the day are we talking

          5   about?

          6         A    Late afternoon.         Probably 2:00 when they made

          7   contact with him at city hall.

          8         Q    Okay.    So this, I mean, there's kind of a

          9   time gap between -- you made these calls with mental

         10   health starting at, like, 9:00 in the morning,

         11   right?

         12         A    Uh-huh.

         13         Q    And now we're into late afternoon.            Did

         14   anything happen during those intervening hours?

         15         A    No.    Just my normal duties throughout the

         16   day.

         17         Q    Okay.    I mean, did you have anybody out

         18   looking for Reeners?

         19         A    I don't recall if anybody was looking for him

         20   or not.     I think they were.

         21         Q    Okay.    I'm going to hand you -- make sure

         22   these are right, but I think what these are, are

         23   Officer Jones's incident report from the 12th and

         24   then also your separate report.

         25         A    Yes.


                            CLEETON DAVIS COURT REPORTERS, LLC                    139
                                      (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 140 of 189 PageID #: 3567
                                     Rickey Troup - October 16, 2018


          1                  MR. MOTHERSHEAD:           Mark this as Exhibit 9.

          2                  (Document marked Exhibit No. 9.)

          3   BY MR. MOTHERSHEAD:

          4         Q    And so on the second page of Officer Jones's

          5   report he says that at 13:00, 1:00 in the afternoon,

          6   Corporal Helson advised to attempt to locate Patrick

          7   Reeners to help Mobile Crisis interview him.                    Had

          8   you done something to kind of set these wheels in

          9   motion?

         10         A    I think I did.        I think I did tell them that

         11   they were trying to locate him to see if he was

         12   going to be at home.          I even told her that I was

         13   going to send officers by his house to see if he was

         14   there.     I think I probably did tell Corporal Helson

         15   if he showed up, let me know, and I would notify

         16   Mobile Crisis.       I know they had calls for service

         17   throughout the day.         I don't think they just

         18   dedicated themselves just going out searching for

         19   him.      I don't remember how all of that happened.                  I

         20   do remember telling them that the Mobile Crisis was

         21   going to come out and talk with him.                     If he showed

         22   up, let me know.        He kept a lookout for him.

         23         Q    Okay.    Are you saying that you didn't tell

         24   Helson to find Mr. Reeners, or what are you saying?

         25         A    I'm saying that I told him to look for him.


                            CLEETON DAVIS COURT REPORTERS, LLC                          140
                                      (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 141 of 189 PageID #: 3568
                                     Rickey Troup - October 16, 2018


          1   If he showed up, let me know.                But, like I said, I

          2   know they have calls throughout the day on patrol.

          3   So I don't expect them to just go solely look for

          4   him.

          5         Q    Okay.

          6         A    Then I told her I was going to send officers

          7   by his house.       And I'm sure I did tell them to go

          8   see if he was at home.

          9         Q    And where were you at 1:00 that day?

         10         A    Probably at the police department.

         11         Q    Okay.    And so then how did you find out what

         12   was going on between Officer Jones and Mr. Reeners?

         13         A    I think city hall actually called about him

         14   being over there and officers were dispatched over

         15   there.     When I heard about that or when I was made

         16   aware of that, I don't remember how I was made aware

         17   or if I heard the call, that's when I notified

         18   Ms. Cecil that he was going to be going home.

         19         Q    Okay.    And then did you go over to Reeners'

         20   house?

         21         A    I did.

         22         Q    Okay.    And you knew where he lived already or

         23   how did you know where to go?

         24         A    From previous incident reports I knew what

         25   his address was.


                            CLEETON DAVIS COURT REPORTERS, LLC                    141
                                      (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 142 of 189 PageID #: 3569
                                     Rickey Troup - October 16, 2018


          1         Q    Okay.    Just from reading them you mean?

          2         A    Yeah.

          3         Q    All right.     And so do you remember what time

          4   you got to Mr. Reeners' house?

          5         A    It was late in the afternoon.                 Probably,

          6   3:00, 2:30, 3:00, something like that.

          7         Q    Okay.    And so Officer Jones had some kind of

          8   an audio recorder that he wore; is that right?

          9         A    Uh-huh.

         10         Q    Was this a thing that all of the patrol

         11   officers were wearing in 2014?

         12         A    Yeah.    We didn't have body cameras back then.

         13   Everybody had in-car cameras and everybody was

         14   issued digital recorders to use just in case they

         15   were too far away from their cars or something or

         16   inside a call for service, where the car didn't pick

         17   up, they would always have a backup recorder.

         18         Q    And so was it standard to just always kind of

         19   have that recorder on?

         20         A    Yes.

         21         Q    Because, like, Cantrell's was on for the

         22   gazebo situation also?

         23         A    Uh-huh.

         24         Q    Did you have one or no?

         25         A    No, I didn't.


                            CLEETON DAVIS COURT REPORTERS, LLC                     142
                                      (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 143 of 189 PageID #: 3570
                                     Rickey Troup - October 16, 2018


          1         Q    Okay.    Just patrol officers?

          2         A    Well, I think I had one, but I didn't have it

          3   on me that day.

          4         Q    Okay.    I mean, was the policy just that

          5   patrol officers would use them during their

          6   interviews?

          7         A    If you had interactions with the public, not

          8   just for patrol officers.

          9         Q    Okay.    Anybody that had interactions with the

         10   public?

         11         A    Yes.

         12         Q    Okay.    And everybody had one issued to them?

         13         A    Yes.

         14         Q    Okay.    When you got to Mr. Reeners' house did

         15   you drive with anybody?

         16         A    I think I road with Lieutenant Ballard.

         17         Q    Okay.    And who was there when you arrived?

         18         A    I think we were the first ones there.             I

         19   think Officer Jones might have been there.               Emily

         20   Cecil shows up right about the time we were getting

         21   there.

         22         Q    Okay.

         23         A    I think it was kind of simultaneous.

         24         Q    Okay.    And was Mr. Reeners there yet?

         25         A    He came, like, within seconds of us getting


                            CLEETON DAVIS COURT REPORTERS, LLC                    143
                                      (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 144 of 189 PageID #: 3571
                                     Rickey Troup - October 16, 2018


          1   there, like within moments he came in his driveway.

          2         Q    Okay.    And how did his demeanor seem when he

          3   got home?

          4         A    He was agitated about us being there.                    I

          5   didn't speak to him.          Lieutenant Ballard did.               I

          6   think he got out of the vehicle.                   He made some

          7   statement to Lieutenant Ballard.                   I don't know

          8   exactly what he said to him, but something along the

          9   lines of us needing to leave.                I know Lieutenant

         10   Ballard said she wants to talk to you about

         11   fluoride.      I remember his demeanor.                  He said,

         12   Certainly, and immediately walked towards Ms. Cecil.

         13         Q    And then did you kind of back off and let

         14   them talk?

         15         A    I did.    I kind of just hung out in the front

         16   yard.     I think he had some trees out there, and I

         17   was just kind of out in the front yard.                     They were

         18   -- she was sitting on the porch.                   When I say "she,"

         19   Ms. Cecil and Mr. Reeners were sitting on the front

         20   porch.

         21         Q    Did any officer sit up on the porch with

         22   them?

         23         A    No.

         24         Q    And how many -- how many of you were there?

         25   How many officers?


                            CLEETON DAVIS COURT REPORTERS, LLC                        144
                                      (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 145 of 189 PageID #: 3572
                                     Rickey Troup - October 16, 2018


          1         A    Myself, Jamie Helson, Brad Jones, and

          2   Lieutenant Ballard.

          3         Q    Okay.    And so you were all kind of just in

          4   the yard?

          5         A    Uh-huh, yes, sir.

          6         Q    Okay.    About how far away?

          7         A    I moved around a little.                I think I went and

          8   got in my car.       Probably 15, 20 feet for the most

          9   part.

         10         Q    So then Mr. Reeners and Ms. Cecil sat and

         11   talked for quite a while?

         12         A    Quite a while.

         13         Q    Maybe an hour, give or take.

         14         A    I think it was a little over an hour.

         15         Q    And nothing disruptive or violent or anything

         16   like that happen?

         17         A    I didn't hear everything that they were

         18   saying.      Like I said, that was her conversation with

         19   him.      I was just there close by.               All of us were

         20   there close by because she said she wanted law

         21   enforcement there with her.               I could hear things

         22   that were said, but I didn't hear the entire

         23   conversation.       I could hear bits and pieces.              If

         24   they spoke up or if I got closer to them, I could

         25   hear some things that he would say to her and some


                            CLEETON DAVIS COURT REPORTERS, LLC                    145
                                      (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 146 of 189 PageID #: 3573
                                     Rickey Troup - October 16, 2018


          1   things that she would say to him, but I didn't hear

          2   every bit of their conversation.

          3         Q    You didn't see him do anything violent?

          4         A    No.

          5         Q    You didn't see him do anything that was

          6   physically aggressive towards her or to any of the

          7   officers?

          8         A    No.

          9         Q    He wasn't armed or anything like that?

         10         A    No.

         11         Q    You didn't hear him make any threats to

         12   anybody?

         13         A    No.

         14         Q    He didn't make any threats to hurt himself?

         15         A    I don't know what he said to her.

         16         Q    Well, just that you heard?

         17         A    Yeah.    That I heard, no.

         18         Q    And nobody reported to you that he had

         19   threatened to hurt himself?

         20         A    No.

         21         Q    And nobody reported to you that he had

         22   threatened anybody else?

         23         A    No.

         24         Q    So Ms. Cecil, do you remember her getting

         25   into her car and getting on the phone?


                            CLEETON DAVIS COURT REPORTERS, LLC                    146
                                      (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 147 of 189 PageID #: 3574
                                     Rickey Troup - October 16, 2018


          1         A    Yes.    After she spoke with him, she said she

          2   was going to call her supervisor.                   She got in her

          3   car.      She was in her car for a little while.              I

          4   don't remember exactly how long, but it wasn't

          5   short.     It was -- I don't know maybe 10, 15 minutes.

          6         Q    Do you remember Officer Jones talking to

          7   Mr. Reeners about possibly working with the

          8   department as a cooperator?

          9         A    At the time I don't remember what they were

         10   talking about.       I just know they were talking.

         11         Q    Okay.    So you couldn't hear what they were

         12   talking about?

         13         A    No.

         14         Q    Do you remember -- was Officer Jones up on

         15   the porch with them or were they just parked in the

         16   yard?

         17         A    I don't remember where they were.               I think

         18   they were just standing in the front yard close to

         19   the porch.

         20         Q    Okay.    Were you kind of watching the whole

         21   time or just --

         22         A    At that time I think I went back and got in

         23   my car.

         24         Q    Okay.    Okay.     Did Mr. Reeners at that point

         25   seem calm still?


                            CLEETON DAVIS COURT REPORTERS, LLC                     147
                                      (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 148 of 189 PageID #: 3575
                                     Rickey Troup - October 16, 2018


          1         A    Yes.

          2         Q    Do you remember any conversation about

          3   gardening?

          4         A    No.

          5         Q    And so -- there wasn't anything else that

          6   happened why you guys were out at the house that was

          7   violent or threatening?

          8         A    No.

          9         Q    And so did you approve the decision to take

         10   him into custody?

         11         A    Emily Cecil did.

         12         Q    Okay.    I mean, let's just tease that out a

         13   little bit.       Emily Cecil came back and said she

         14   would do a request for an involuntary evaluation,

         15   right?

         16         A    Yes.

         17         Q    And then -- so you made it happen; is that

         18   fair to say?

         19         A    I didn't make it happen.                I don't even recall

         20   giving anybody an order.             I wasn't even close by

         21   when handcuffs were put on him.                  I think I was near

         22   them, but I wasn't right on top of him.                  I want to

         23   say that I told -- I may have told Jamie Helson what

         24   she had just told me that she was going to sign a

         25   6-401, and I think that's when he was taken into


                            CLEETON DAVIS COURT REPORTERS, LLC                      148
                                      (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 149 of 189 PageID #: 3576
                                     Rickey Troup - October 16, 2018


          1   custody.

          2         Q    Okay.    You and Ballard were, obviously, the

          3   highest ranking officers on the scene?

          4         A    Uh-huh.

          5         Q    And Helson and Jones wouldn't have taken him

          6   into custody without your --

          7         A    That's what I'm saying.               I think I told Jamie

          8   that she was going to be signing a 6-401 on him so

          9   he was going to be going into custody.                   So, yeah.

         10   If you consider me making me happen, yes, I'm going

         11   by her orders.

         12         Q    They had your blessing?

         13         A    Yes.

         14         Q    Which you were basing off what Ms. Cecil

         15   said?

         16         A    Yes.    If she had told me anything

         17   differently, I wouldn't have allowed them to take

         18   him into custody.

         19         Q    Do you remember any discussion between

         20   Mr. Reeners and Jones about asking for the cuffs to

         21   be in front instead of behind his back?

         22         A    No, I don't.       I've since heard the recording

         23   about that at the hospital, I believe is when that

         24   took place.

         25         Q    Is there a policy about that at the


                            CLEETON DAVIS COURT REPORTERS, LLC                     149
                                      (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 150 of 189 PageID #: 3577
                                     Rickey Troup - October 16, 2018


          1   department?

          2         A    I don't recall exactly what it says, but I

          3   know we cuff pregnant female in the front.               I don't

          4   remember exactly what the policy is.

          5                  MR. MOTHERSHEAD:           Luckily -- so mark this

          6         as Exhibit 10.      This is the transportation

          7         policy.

          8                  (Document marked Exhibit No. 10.)

          9   BY MR. MOTHERSHEAD:

         10         Q    So what I'm looking is under procedure, which

         11   is Roman numeral III, handcuffing.

         12         A    Under B?

         13         Q    B.4.c.    An officer may elect to handcuff an

         14   individual with his/her hands in front or utilize

         15   other appropriate restraining devises when the

         16   prisoner has injuries that could be aggravated by

         17   standard handcuffing procedures.

         18         A    Yes.

         19         Q    Okay.    So that is permitted if somebody

         20   complains that their wrist hurts, can you do this in

         21   front?

         22         A    Yes.

         23         Q    The rules allow for Officer Jones to do that?

         24         A    Yes.

         25         Q    Is that fair?        That's all I wanted to look at


                            CLEETON DAVIS COURT REPORTERS, LLC                    150
                                      (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 151 of 189 PageID #: 3578
                                     Rickey Troup - October 16, 2018


          1   that for.

          2         A    Okay.

          3         Q    Okay.    Were you in touch with the chief

          4   during while you guys were at Mr. Reeners' house?

          5         A    The chief and the captain, I believe I sent

          6   them either an email or a text message to let them

          7   know that he was being transported to the hospital

          8   for a 6-401.

          9         Q    Okay.

         10         A    And I think the chief said, okay, let me know

         11   in a reply or something along those lines.

         12         Q    Okay.    And so, I mean, when your officers

         13   took him into custody, there wasn't anything

         14   happening in that moment that was an immediate

         15   threat of danger right then and there, right?

         16         A    No.

         17                  MR. BATES:       Object to the form of the

         18         question.

         19   BY MR. MOTHERSHEAD:

         20         Q    You can answer.

         21         A    I don't know what he said to her.

         22         Q    I mean, you didn't observe anything happening

         23   on the scene that would have led you to conclude

         24   this man is about to hurt somebody right now?

         25         A    No.   I didn't see anything like that.


                            CLEETON DAVIS COURT REPORTERS, LLC                    151
                                      (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 152 of 189 PageID #: 3579
                                     Rickey Troup - October 16, 2018


          1         Q    None of the circumstances suggested that he

          2   was about to hurt somebody immediately?

          3         A    I don't know what his conversation with Emily

          4   Cecil entailed.

          5         Q    Right.    But just of what you were aware of.

          6         A    From what I saw, no.

          7         Q    And Ms. Cecil didn't report anything to you

          8   saying, I think he's about to attack somebody.                We

          9   need to take him into custody?

         10         A    She said she was going to talk to her

         11   supervisor.      She did.       That's when she got out of

         12   the car and said that she was going to be doing a

         13   6-401.     She did not go into detail with me about

         14   their conversation.

         15         Q    And there wasn't anything that you were aware

         16   of that suggested he was going to try to self harm

         17   or commit suicide in the immediate future?

         18         A    I didn't hear any of their conversation, so I

         19   don't know what he said to her.

         20         Q    So nothing that you were aware of suggested

         21   that he was about to hurt himself or commit suicide?

         22         A    Not that I heard, no.

         23         Q    Why did you do the separate incident report,

         24   separate from Officer Jones's report?

         25         A    It's not a separate.             It's a supplement.


                            CLEETON DAVIS COURT REPORTERS, LLC                    152
                                      (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 153 of 189 PageID #: 3580
                                     Rickey Troup - October 16, 2018


          1         Q    A supplement?

          2         A    Yeah.

          3         Q    Why did you do that supplement?

          4         A    Well, I mean, I think everybody should have.

          5   We do that on follow-up investigations if you're

          6   involved in a case, even on burglary cases that

          7   multiple officers go on the scene, they need to

          8   document what their actions were.                   And that's what I

          9   did.

         10         Q    Did you ask the department to keep your

         11   supplement confidential?

         12         A    No.   Well, I sent Jamie Sullivan an email.                  I

         13   thought this report was going to be into the

         14   confidential report files, which it's an RMS report

         15   file where undercover narcotics investigations and

         16   things like that take place.                I did send Jamie

         17   Sullivan an email and told her to put mine in the

         18   confidential files.         I thought that's what this

         19   report was going to be documented under.

         20         Q    Why would this report be documented as a

         21   narcotic undercover investigation?

         22         A    Because of the medical involvement in this,

         23   the mental health aspect of it.                  I didn't think it

         24   was something the public needed to know about him.

         25         Q    Okay.


                            CLEETON DAVIS COURT REPORTERS, LLC                     153
                                      (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 154 of 189 PageID #: 3581
                                     Rickey Troup - October 16, 2018


          1         A    I thought his medical and mental privacy

          2   should remain intact.

          3         Q    Did that turn out to be erroneous that this

          4   is supposed to not be in the confidential --

          5         A    Pardon me?

          6         Q    Did you later learn that this type of

          7   incident report does not belong in the confidential

          8   file?

          9         A    I thought that it had to be because of the

         10   medical stuff being discussed in there.

         11         Q    Okay.    Did you go to the Sumner Regional

         12   Medical Center?

         13         A    I did not.

         14         Q    Okay.    What other follow-up did you have on

         15   the 12th with Jones or --

         16         A    I didn't have any with Jones.                 Helson either

         17   emailed me or text messaged me later that evening

         18   and informed me that 6-404 he was being signed and

         19   he was going to be transported to Middle Tennessee

         20   Mental Health Institute.             And I relayed that

         21   information to the chief and Captain Novitsky.

         22         Q    All right.     And then anything else on the

         23   12th that you did, any other follow-up?

         24         A    No.

         25         Q    Okay.    What time did your shift end?


                            CLEETON DAVIS COURT REPORTERS, LLC                     154
                                      (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 155 of 189 PageID #: 3582
                                     Rickey Troup - October 16, 2018


          1         A    I got off -- I was already off by the time he

          2   was taken.      I mean, my shift was over.                   So I went

          3   home.

          4         Q    Okay.    On the 13th did you followup on this?

          5         A    I did.

          6         Q    What did you do on the 13th?

          7         A    Rosemary Bates had sent me an email.                    I think

          8   another city employee had sent her an email about

          9   their interaction with him.               And that's when I

         10   notified her that he had 6-404'd that night and sent

         11   to Middle Tennessee Mental Health.                       I think Emily

         12   Cecil called me the next morning.                   That's where she

         13   informed me that the case worker at Middle Tennessee

         14   Mental Health would need some supporting

         15   documentation from someone like the chief or the

         16   district attorney, the major's office to kind of

         17   bring them up to speed to about what our dealings

         18   with him were about.

         19         Q    I'm sorry.     Say that --

         20         A    She told me that the case worker at Middle

         21   Tennessee Mental Health wanted a letter detailing

         22   some of the incidents that we had had with him,

         23   describing, you know, what our interactions with him

         24   were.

         25         Q    Emily Cecil called you?


                            CLEETON DAVIS COURT REPORTERS, LLC                         155
                                      (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 156 of 189 PageID #: 3583
                                     Rickey Troup - October 16, 2018


          1         A    I think she called me or I may have called

          2   her.      I can't remember.        I just know she told me

          3   that, that they needed that at Middle Tennessee

          4   Mental Health.       I may have called her.              I don't

          5   remember.

          6         Q    Okay.    And what was your understanding of

          7   what they would have needed that for?

          8         A    To describe our interactions with him.

          9   That's all she explained to me.

         10         Q    Okay.    Did Emily Cecil give you any kind of

         11   an update on the status of the commitment when you

         12   talked to her?

         13         A    I don't think she did.              She just said he was

         14   down there where the case worker was and who to

         15   address the letter.         She didn't give me an update on

         16   his status or anything or how long he was going to

         17   be there or anything like that.

         18         Q    Was there anybody else that you talked to on

         19   the 13th from MTMHI?

         20         A    I don't remember.

         21         Q    Okay.

         22         A    The name Baker sounds familiar.               I think that

         23   was the case worker at the time.

         24         Q    You might have talked to the case worker?

         25         A    No.   I'm just saying the name Baker for some


                            CLEETON DAVIS COURT REPORTERS, LLC                    156
                                      (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 157 of 189 PageID #: 3584
                                     Rickey Troup - October 16, 2018


          1   reason is jumping out at me.                I think that's who the

          2   case worker -- I think I got that information from

          3   Emily, but I don't remember talking to anybody at

          4   MTMHI.

          5         Q    Barker?

          6         A    Barker.

          7         Q    So this is going to a collective exhibit of

          8   the fax to Kristina Barker at MTMHI with a letter on

          9   city letterhead by the chief and then an email

         10   exchange between you and the chief.

         11         A    Yes.

         12         Q    I think this is what we've been talking

         13   about?

         14         A    Yeah.

         15         Q    Did you gather the information to draft this

         16   letter?

         17         A    I did.

         18         Q    Did you write this letter?

         19         A    I did.

         20         Q    Okay.    And then basically just forwarded it

         21   to the chief for him to sign off on?

         22         A    He reviewed it and signed it.

         23         Q    Okay.    And then I think what you're saying is

         24   you did that after talking to Ms. Cecil?

         25         A    Yes.


                            CLEETON DAVIS COURT REPORTERS, LLC                    157
                                      (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 158 of 189 PageID #: 3585
                                     Rickey Troup - October 16, 2018


          1         Q    Did you get any kind of response from MTMHI

          2   after forwarding this?

          3         A    I did not.

          4         Q    Did you have any other contact --

          5                  MR. MOTHERSHEAD:           Did we mark that as an

          6         exhibit?

          7                  COURT REPORTER:          Not yet.

          8                  MR. MOTHERSHEAD:           It will be 11.

          9                  (Document marked Exhibit No. 11.)

         10   BY MR. MOTHERSHEAD:

         11         Q    Did you get any other response from MTMHI

         12   while Reeners was there?

         13         A    No, I didn't.

         14         Q    When you and Ms. Cecil and the other officers

         15   were at Mr. Reeners's house on the 12th, did you

         16   look at her 6-401?

         17         A    I did not.

         18         Q    Okay.    When is the first time you actually

         19   saw her 6-401?

         20         A    I don't know that I've ever seen it.

         21         Q    All right.     Let's look at this packet which

         22   was an affidavit and some attachments that you

         23   filed.     We're going to be going back and forth.             So

         24   just look at the last -- let's mark this as

         25   Exhibit 12.


                            CLEETON DAVIS COURT REPORTERS, LLC                    158
                                      (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 159 of 189 PageID #: 3586
                                     Rickey Troup - October 16, 2018


          1              (Document marked Exhibit No. 12.)

          2   BY MR. MOTHERSHEAD:

          3         Q    Look at the last page.              It should be the

          4   6-401.

          5         A    Yes.

          6         Q    Is this right now today the first time you've

          7   ever seen this document?

          8         A    No.    I've seen this packet, but I don't know

          9   if I went all the way to the last page.                  Yeah.   I do

         10   believe this is probably the first time I've seen

         11   this particular document.              I've read my affidavit,

         12   the reports, the attachments in here, but I don't

         13   think I've ever read this 6-401.

         14         Q    So you have seen this before but not at the

         15   time?

         16         A    Right.

         17         Q    Okay.

         18         A    Talking about on June 12th, no, I didn't.

         19         Q    Didn't see it on June 12th?

         20         A    No.

         21         Q    Okay.    If we go back to Exhibit 6, the last

         22   few pages there are some Facebook posts, some kind

         23   of social media post.

         24         A    This one?

         25         Q    Right.    And we testified earlier or you


                            CLEETON DAVIS COURT REPORTERS, LLC                    159
                                      (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 160 of 189 PageID #: 3587
                                     Rickey Troup - October 16, 2018


          1   testified earlier talking about seeing some social

          2   media posts and you were little unsure when you had

          3   seen them.

          4         A    What was your question?

          5         Q    I was asking you earlier about, you know, was

          6   there anything else outside the timeline that wasn't

          7   referenced in the timeline.               And you mentioned some

          8   social media posts.         Are these the posts that you

          9   were talking about or is this something else?

         10         A    Probably one of many or few of many.             I've

         11   seen tons.

         12         Q    And these posts were forwarded to you on

         13   June 17th by J. Wright.            Whoever J. Wright --

         14         A    June 17th.

         15         Q    Yeah.

         16         A    Like I said, I don't remember when I got

         17   them.

         18         Q    Okay.    Well, if you look at the page right

         19   before -- there's an email from -- what does

         20   J stand for?

         21         A    Jeff.

         22         Q    Jeff Wright June 17th.

         23         A    Okay.

         24         Q    And it has subject:            Patrick Reeners FB post

         25   with some screen captures attached.


                            CLEETON DAVIS COURT REPORTERS, LLC                    160
                                      (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 161 of 189 PageID #: 3588
                                     Rickey Troup - October 16, 2018


          1         A    Okay.

          2         Q    Which apparently are these documents.                   Then

          3   you respond to him that those were before he got

          4   committed, the last page.              But you can see from the

          5   dates on the posts.

          6         A    Okay.

          7         Q    So this -- I mean, was this when you first

          8   saw these?

          9         A    I don't know if I was asking him a question

         10   when I said those were before he got committed.                       No.

         11   I had seen -- I just saw so much.                   I just went

         12   through a lot of his postings.                 These look like

         13   posts that I have seen before.

         14         Q    Okay.    And you didn't mention these posts at

         15   all in any of your discussions with Mobile Crisis or

         16   Emily Cecil, right?

         17         A    I don't remember if I did or not.                    I don't

         18   think I did.

         19         Q    Okay.    And you didn't mention them in any

         20   incident reports or anything like that?

         21         A    No.

         22         Q    Why wouldn't you mention something like these

         23   posts if you were --

         24         A    Because there was so much.                    There were so

         25   many emails.       And a lot of this stuff that would


                            CLEETON DAVIS COURT REPORTERS, LLC                          161
                                      (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 162 of 189 PageID #: 3589
                                     Rickey Troup - October 16, 2018


          1   come in emails would be copies of memes.                      There was

          2   so much.     There was so much stuff.                    It was hard to

          3   keep up.     It was mostly emails.

          4         Q    Okay.    But the stuff that you had seen would

          5   have all been attached to e-mails?

          6         A    No.   I'm just saying there was some stuff

          7   that was attached to emails.                And I said earlier

          8   that I didn't have Facebook.                I remember seeing some

          9   posts where officers had pulled the stuff up.                        They

         10   were looking at his Facebook stuff.                       I think

         11   Rosemary Bates had even showed me some stuff.                        I

         12   remember seeing stuff in emails about some of his

         13   posts.

         14         Q    Like discussion in emails about the posts?

         15         A    No.   This is something he's posted.                     Look at

         16   this, that kind of thing.

         17         Q    Okay.    So, I mean, it sounds like there

         18   should be some emails that we could track down that

         19   talk about that?

         20         A    There should be hundreds of emails.

         21         Q    One of the things that Rosemary emailed to

         22   you that day of the 12th is a reference to Reeners'

         23   folder on the P.D. common drive.                   What's that?

         24         A    That's a file folder that I had asked for any

         25   emails that they had gotten from him.                      And there


                            CLEETON DAVIS COURT REPORTERS, LLC                            162
                                      (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 163 of 189 PageID #: 3590
                                     Rickey Troup - October 16, 2018


          1   were so many that she couldn't just forward them all

          2   to me.     She had to create a file folder to put them

          3   on the common drive.          It's a server with the city.

          4   So you can access to see all of his emails that he

          5   had sent to her that she was aware of.                   I asked her

          6   for any emails that she was aware of.

          7         Q    Okay.    So what's in that -- what was in that

          8   common drive are just emails; is that right?

          9         A    I don't know what all was in there.

         10         Q    Did you review the common drive or no?

         11         A    I tried to look at some of those emails.

         12   There was just so many.            I didn't have time to look

         13   at everything he ever said.               He said so much.     I

         14   think she said it was like 15 megabytes or something

         15   like that.      It was a pretty big file.

         16         Q    So if we could go back to Exhibit 12.

         17         A    Okay.

         18         Q    So if we could look at paragraph 13 of your

         19   affidavit.

         20         A    Okay.

         21         Q    And the second half of that paragraph, It is

         22   my understanding when Mobile Crisis requests a

         23   transport for a mental evaluation, it is the

         24   responsibility of the Gallatin Police Department by

         25   state statute to transport the individual to


                            CLEETON DAVIS COURT REPORTERS, LLC                       163
                                      (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 164 of 189 PageID #: 3591
                                     Rickey Troup - October 16, 2018


          1   whatever hospital we are informed Mobile Crisis to

          2   transport the person.

          3         A    Uh-huh.

          4         Q    And we've kind of been talking about this all

          5   day.      Is it your understanding of your training and

          6   the policy that, you know, if Emily Cecil requests a

          7   6-401, then you just need to do it?

          8         A    Yes.    Training, policy, and the law.

          9         Q    Without --

         10         A    Defer completely to her.

         11         Q    Okay.    And it's not your job or wouldn't even

         12   be appropriate for you to make your own assessment

         13   of whether Mr. Reeners presented an immediate danger

         14   of --

         15         A    I couldn't because I didn't hear their

         16   conversation.       I don't know what he said to her.

         17         Q    Did Ms. Bates have any kind of mental health

         18   training or anything like that, Rosemary?

         19         A    I don't know.

         20         Q    Okay.    Is there anything in that affidavit

         21   that you filed that you think is inaccurate or

         22   should be corrected?

         23         A    No.

         24         Q    So just again to summarize, I think we've

         25   agreed when you gave your blessing to Jones to take


                            CLEETON DAVIS COURT REPORTERS, LLC                    164
                                      (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 165 of 189 PageID #: 3592
                                     Rickey Troup - October 16, 2018


          1   Mr. Reeners into custody to the hospital, you didn't

          2   have any information reflecting that he was in

          3   immediate threat of harm to somebody else; is that

          4   right?

          5         A    Can you repeat that?

          6         Q    You didn't have any information reflecting

          7   that Mr. Reeners was an immediate threat of harm to

          8   somebody else?

          9         A    No.    I was relying on Emily Cecil's

         10   assessment.

         11         Q    Okay.    Give me just a moment.

         12                  MR. MOTHERSHEAD:           Can we just go off the

         13         record?

         14                  MR. BATES:       Sure.       Take a break.

         15                  (A break was taken.)

         16                  MR. MOTHERSHEAD:           All right.     We're good.

         17         Thanks.

         18                  MR. BATES:       We're back on the record.           I

         19         have just a few follow-up questions.

         20                               EXAMINATION

         21   BY MR. BATES:

         22         Q    On June 12th of 2014 when all of these events

         23   happened that we've been talking about, were you

         24   aware of what a 6-401 was?

         25         A    Yes.


                            CLEETON DAVIS COURT REPORTERS, LLC                        165
                                      (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 166 of 189 PageID #: 3593
                                     Rickey Troup - October 16, 2018


          1         Q    Okay.    And how were you aware of that?

          2         A    Just previous dealings with Mobile Crisis and

          3   Cumberland Mental Health and previous transports of

          4   mental health patients.

          5         Q    Okay.    Had you personally been involved in

          6   situations dealing with the detention and

          7   transportation of mental health patients?

          8         A    Just the people that had already been

          9   assessed and orders written up, but never assessed

         10   or present when they were assessed.

         11         Q    Okay.    Tell me the prior circumstances that

         12   you just alluded to.

         13         A    Just multiple occasions over the years of

         14   being in patrol.        If they would call for a transport

         15   of a mental health patient for a 6-401, that's what

         16   we would do.       We transport them from their office to

         17   the hospital under the 6-401 orders.

         18         Q    And who are you saying would call?

         19         A    Mobile Crisis, Cumberland Mental Health,

         20   different folks, mostly the Mobile Crisis folks.

         21         Q    Had you personally gotten those orders

         22   before?

         23         A    Pardon me?

         24         Q    Had you personally gotten those orders before

         25   to transport?


                            CLEETON DAVIS COURT REPORTERS, LLC                    166
                                      (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 167 of 189 PageID #: 3594
                                     Rickey Troup - October 16, 2018


          1         A    Yes.

          2         Q    And how many different prior occasions?

          3         A    I couldn't tell you.             Numerous over the years

          4   when I was a patrol officer.

          5         Q    Okay.    And where did the orders come from?

          6   Did they come through dispatch?

          7         A    No.    They would be the possession of the

          8   Mobile Crisis folks.          I would be dispatched to the

          9   call.     They would call the police department for an

         10   officer to be dispatched for the transport.

         11         Q    Okay.    And then you would do what after you

         12   received these orders?

         13         A    Transport them to the hospital.

         14         Q    Okay.    And when you did these prior

         15   transports that you've testified to, did you have

         16   the order or paper evidencing an order in hand?

         17         A    No.

         18         Q    Okay.    What did you have?

         19         A    The mental health people stating that they

         20   had orders to detain that person.                   I relied on

         21   their --

         22         Q    And these were based on verbal

         23   communications?

         24         A    Yes.

         25         Q    Now, on June 12, 2014, were you aware of the


                            CLEETON DAVIS COURT REPORTERS, LLC                    167
                                      (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 168 of 189 PageID #: 3595
                                     Rickey Troup - October 16, 2018


          1   statute 33-6-401?

          2         A    I was aware of it.           I couldn't tell you word

          3   for word what it says.

          4         Q    Okay.    Were you aware of the fact that the

          5   terms 6-401 came from 33-6-401?

          6         A    Yes, sir.

          7         Q    Okay.    I'm going to read this statute and ask

          8   if you are familiar with the terms of 33-6-401 on

          9   June 12th, 2014.        If and only if (1) a person has a

         10   mental illness or serious emotional disturbance and

         11   (2) the person poses an immediate substantial

         12   likelihood of serious harm under 33-6-501 because of

         13   the mental illness or serious emotional disturbance,

         14   then (3) the person may be detained under 33-6-402

         15   to obtain examination for certificate of need for

         16   care and treatment.         Were you aware of the wording

         17   of this statute --

         18         A    Yes, sir.

         19         Q    Let me finish -- - on June 12th, 2014?

         20         A    Yes, sir.

         21         Q    Okay.    And I'll ask the same question about

         22   statute 33-6-501 which reads, If and only if (1)(A)

         23   a person has threatened or attempted suicide or to

         24   inflict serious bodily harm on the person, or (B)

         25   the person threatened or attempted homicide or other


                            CLEETON DAVIS COURT REPORTERS, LLC                    168
                                      (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 169 of 189 PageID #: 3596
                                     Rickey Troup - October 16, 2018


          1   violent behavior, or (C) the person has placed

          2   others in reasonable fear of violent behavior and

          3   serious physical harm to them, or (D) the person is

          4   unable to avoid severe impairment or injury from

          5   specific risks; and (2) there is a substantial

          6   likelihood that the harm will almost occur unless

          7   the person is placed under involuntary treatment,

          8   then (4) (as stated) the person possesses (as

          9   stated) a substantial likelihood of serious harm for

         10   purposes of this title.            Are you familiar with that

         11   statute?

         12         A    Yes.

         13         Q    Okay.    How are you familiar with that

         14   statute?

         15         A    Just in previous dealings.                    Our training, the

         16   in-service training, 6-401 transports.

         17         Q    Okay.    On June 12th, 2014, when these events

         18   started to unfold, did you have knowledge of whether

         19   Mr. Reeners had a mental illness or a serious

         20   emotional disturbance?

         21         A    Did I have knowledge?

         22         Q    Yes.

         23         A    I had beliefs.

         24         Q    Did you know for a fact whether he had a

         25   mental illness or a serious emotional disturbance?


                            CLEETON DAVIS COURT REPORTERS, LLC                        169
                                      (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 170 of 189 PageID #: 3597
                                     Rickey Troup - October 16, 2018


          1         A    No.

          2         Q    Okay.    You're not a psychologist?

          3         A    No, sir.

          4         Q    Okay.    You're not a mental health

          5   professional?

          6         A    No, sir.

          7         Q    You're not psychiatrist?

          8         A    No, sir.

          9         Q    Okay.    You've had no psychological or medical

         10   training about mental illness, right?

         11         A    No, sir.

         12         Q    Okay.    So these are things you did not know,

         13   correct?

         14         A    Right.

         15         Q    Okay.    And did you know on June 12th, 2014,

         16   whether Mr. Reeners posed an immediate substantial

         17   likelihood of serious harm because of a mental

         18   illness or serious emotional disturbance?

         19         A    I did not.

         20         Q    Did you call Emily Cecil to make these

         21   determinations on your behalf?

         22         A    I did.

         23         Q    Okay.    Did you have reason to believe that

         24   she was competent to make these determinations?

         25         A    Yes, sir.


                            CLEETON DAVIS COURT REPORTERS, LLC                    170
                                      (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 171 of 189 PageID #: 3598
                                     Rickey Troup - October 16, 2018


          1         Q    Why?

          2         A    Because of the field that she works in, the

          3   business that she worked for in previous dealings

          4   with them.      That's who I called.               She is who they

          5   sent.

          6         Q    Had you known Emily Cecil before?

          7         A    Never met her, no, sir.

          8         Q    Okay.    But you had dealt with other

          9   individuals of Mobile Crisis?

         10         A    Yes, sir.

         11         Q    And you had confidence that they could make a

         12   determination under the statute regarding

         13   involuntary commitment?

         14         A    Yes, sir.

         15         Q    I'm going to refer you briefly to Exhibit 12,

         16   which has been introduced as your affidavit.                   And in

         17   paragraph 7 it reads -- turn to paragraph 5 of your

         18   affidavit.

         19         A    Okay.

         20         Q    Which reads, The City of Gallatin has taken

         21   no steps to stop treating the drinking water with

         22   fluoride and prior to June 12, 2014, city employees

         23   voiced their concerns to the police department that

         24   they were afraid that Mr. Reeners may "snap" and

         25   felt he presented a risk for violent behavior,


                            CLEETON DAVIS COURT REPORTERS, LLC                     171
                                      (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 172 of 189 PageID #: 3599
                                     Rickey Troup - October 16, 2018


          1   especially on days he was in a bad mood.

          2              Is that correct?

          3         A    Yes.

          4         Q    Okay.    And it goes on to say, As illustrated

          5   by the following emails, A, on December 9th, 2010,

          6   Rosemary Bates, assistant to the mayor, emailed the

          7   Gallatin Police Department that Reeners was

          8   concerned with snakes in Florida as well as fluoride

          9   in the water and would copy the chief in case

         10   Reeners, "were to become upset again and perhaps act

         11   out."

         12              Is that correct?

         13         A    Yes.

         14         Q    Okay.    B, on January 18, 2011, Rosemary Bates

         15   emailed Chief Bandy expressing her concerns that

         16   Reeners "may snap."

         17              Is that correct?

         18         A    Yes.

         19         Q    Okay.    C, on December 4, 2012, Rosemary Bates

         20   emailed Chief Bandy and stated about Reeners, "I

         21   think he been ramping up to an episode."

         22              Is that correct?

         23         A    Yes, sir.

         24         Q    D, on April 21, 2014, Rosemary Bates emailed

         25   the mayor and city attorney about an incident where


                            CLEETON DAVIS COURT REPORTERS, LLC                    172
                                      (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 173 of 189 PageID #: 3600
                                      Rickey Troup - October 16, 2018


          1   Reeners chalked "Stop Murder" on a brick planter at

          2   city hall.      Reeners was arrested for public

          3   intoxication.       Rosemary Bates stated, "I know from

          4   personal experience Patrick can get very hateful

          5   verbally.      This is the first time I've known him to

          6   act out, so it has escalated."

          7               Is that correct?

          8         A     Yes.

          9         Q     These were all events you were aware of?

         10         A     Yes.

         11         Q     Number 7, on June 12th, 2014, at

         12   approximately 9:23 I received an email from Rosemary

         13   Bates about an incident where Reeners came to city

         14   hall on June 10th in an "assertive, serious,

         15   agitated mode."       Reeners went to Angela Burnside's

         16   office in the mayor's suite and Rosemary Bates "did

         17   not want to leave Angela alone with him."

         18               Is that correct?

         19         A     Yes.

         20         Q     And this is an event you were aware of,

         21   correct?

         22         A     Yes, sir.

         23                  MR. BATES:        Let's introduce the affidavit

         24         of Rosemary Bates.          What number exhibit are we

         25         on?


                            CLEETON DAVIS COURT REPORTERS, LLC                    173
                                      (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 174 of 189 PageID #: 3601
                                     Rickey Troup - October 16, 2018


          1                  MS. DONEGAN:        Number 13.

          2                  (Document marked Exhibit No. 13.)

          3                  THE WITNESS:        Are we done with 12?

          4                  MR. BATES:       Yeah.

          5   BY MR. BATES:

          6         Q    Okay.    I'm going to read you some statements

          7   made from the affidavit of Rosemary Bates,

          8   Exhibit No. 13, and ask you if you are aware of what

          9   she has testified to.

         10              On paragraph 8, Throughout the years in

         11   dealing with Reeners, I have on more than one

         12   occasion, and based upon my own concerns, called the

         13   Gallatin Police Department while Reeners was in my

         14   office area and asked them if they could send

         15   someone over and escort Reeners out.

         16              Are you aware of that situation that she's

         17   testified to?

         18         A    Yes.

         19         Q    Speak up.

         20         A    Yes.

         21                  MR. MOTHERSHEAD:           Do you have a copy of

         22         this for me?

         23                  MR. BATES:       It's attached to the motion

         24         for summary judgment.            I didn't make a copy.

         25                  MS. DONEGAN:        It's Document 1925.


                            CLEETON DAVIS COURT REPORTERS, LLC                    174
                                      (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 175 of 189 PageID #: 3602
                                     Rickey Troup - October 16, 2018


          1                  MR. BATES:       I'll wait until you pull it up

          2         if you like.

          3                  MR. MOTHERSHEAD:           Okay.

          4   BY MR. BATES:

          5         Q    Okay.    On any occasion did you personally go

          6   over and escort Mr. Reeners out of city hall?

          7         A    I don't think I did.

          8         Q    Okay.    Are you aware that other officers did?

          9         A    Yes.

         10         Q    Number 9, One of my successors in the mayor's

         11   office, Angela Burnside, was made very uncomfortable

         12   by Reeners and his erratic behavior, so I would

         13   never allow her to be alone with him.

         14              Were you aware of this fact?

         15         A    Yes.

         16         Q    Okay.    And how were you aware of this fact?

         17         A    By Rosemary.

         18         Q    10, up to and on or near June 12, 2014, I and

         19   other city employees voiced our concerns to the

         20   Gallatin Police Department that we were concerned

         21   that Reeners may "snap."             I personally felt he

         22   presented a potential risk for erratic and possible

         23   violent behavior, especially days he was in a bad

         24   mood.     Additionally, his erratic behavior had been

         25   noticeably escalating after the "chalking" incident


                            CLEETON DAVIS COURT REPORTERS, LLC                    175
                                      (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 176 of 189 PageID #: 3603
                                     Rickey Troup - October 16, 2018


          1   in April of 2014.        Were you aware of this fact?

          2         A    Yes.

          3         Q    And how were you aware of this fact?

          4         A    By Rosemary.

          5         Q    Rosemary Bates told you this?

          6         A    Yes.     I've seen it in emails to the chief and

          7   phone calls to the police department.

          8         Q    11, of my own accord, I would email

          9   Lieutenant Troup at the Gallatin Police Department

         10   and would copy the chief or assistant chief and

         11   others, regarding some of the incidents and concerns

         12   I had regarding Reeners to make them aware of

         13   Reeners unannounced visits, phone calls or emails to

         14   me.

         15              Is that correct?

         16         A    Yes.

         17         Q    And did you personally receive some of these

         18   communications?

         19         A    I did.

         20         Q    Okay.    And were you aware that Rosemary Bates

         21   was also communicating with the chief of police?

         22         A    Yes.

         23         Q    12, Specifically on December 9, 2010, I

         24   emailed the Gallatin Police Department that Reeners

         25   was concerned with snakes in Florida as well as


                            CLEETON DAVIS COURT REPORTERS, LLC                    176
                                      (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 177 of 189 PageID #: 3604
                                     Rickey Troup - October 16, 2018


          1   fluoride in the water and I mentioned that I was

          2   copying the chief in case Reeners "were to become

          3   upset again and perhaps act out."

          4              Are you aware of this?

          5         A    Yes, sir.

          6         Q    13, On January 18, 2011, I emailed Chief

          7   Bandy expressing my persons that Reeners "may snap."

          8              Were you aware of that?

          9         A    Yes.

         10         Q    14, On December 4th, 2012, I emailed Chief

         11   Bandy and stated about Reeners, "I think he may be

         12   ramping up to another episode."

         13              Were you aware of that?

         14         A    Yes.

         15         Q    Okay.    And how were you aware of that?

         16         A    Through Rosemary and emails.

         17         Q    15, On April 21, 2014, I emailed former Mayor

         18   Jo Ann Graves and former City Attorney Joe Thompson

         19   about an incident where I had seen Reeners chalking

         20   "Stop Murder" on the brick planter at city hall.                    I

         21   stated in the email that "I know from personal

         22   experience Patrick can get very hateful verbally.

         23   This is the first time I've known him to act out, so

         24   it has escalated."

         25              Were you aware of that?


                            CLEETON DAVIS COURT REPORTERS, LLC                        177
                                      (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 178 of 189 PageID #: 3605
                                     Rickey Troup - October 16, 2018


          1         A    Yes.

          2         Q    Okay.    And how were you aware of that?

          3         A    Through the emails and the incident that

          4   happened where he was arrested.

          5         Q    16, As I previously stated, Reeners makes

          6   Ms. Angela Burnside very uncomfortable.                  So on

          7   June 10, 2014, as I was leaving the mayor's office,

          8   I saw Reeners headed toward the mayor's office so I

          9   turned around and followed him back in the mayor's

         10   office.     I decided to stay with Ms. Burnside while

         11   Reeners was there as he was visually upset.                  I tried

         12   to keep him calm and spoke to him calmly to keep him

         13   from getting any more agitated.                  I considered

         14   calling the Gallatin Police Department then to have

         15   him removed, but he eventually left on his own.

         16              Were you aware of that?

         17         A    Yes, sir.

         18         Q    And how were you aware of that?

         19         A    By Rosemary.

         20         Q    On June 12, 2014, at approximately 9:23, I

         21   emailed Lieutenant Troup about the incident where

         22   Reeners had come into the mayor's office and I told

         23   Lieutenant Troup in that email that "I did not want

         24   to leave Angela alone with him."

         25              Is that correct?


                            CLEETON DAVIS COURT REPORTERS, LLC                    178
                                      (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 179 of 189 PageID #: 3606
                                     Rickey Troup - October 16, 2018


          1         A    Yes, sir.

          2         Q    And you received this email?

          3         A    Yes, sir.

          4         Q    18, On or near June 12, 2014, Reeners again

          5   came into my office unannounced and was highly

          6   agitated.      I did contact the Gallatin Police

          7   Department and ask that they come to my office to

          8   ask him to leave.        A member of the Gallatin Police

          9   Department came to my office whereupon Reeners was

         10   escorted from my office.

         11              Were you aware of that event?

         12         A    Yes, sir.

         13         Q    Paragraph 7 of Rosemary Bates' affidavit, The

         14   mayor's office and other offices in city hall are

         15   equipped with panic buttons at our desks that rang

         16   directly to the Gallatin Police Department.

         17   Whenever Reeners would come into my office area, I

         18   would always sit at my desk and have my hand or

         19   finger either near, or actually on, the panic button

         20   in case Reeners became too aggressive, angry, or

         21   threatening, or violent.

         22              Were you aware of that?

         23         A    Yes.

         24         Q    Okay.    And how were you aware of that?

         25         A    Rosemary told me that.


                            CLEETON DAVIS COURT REPORTERS, LLC                    179
                                      (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 180 of 189 PageID #: 3607
                                     Rickey Troup - October 16, 2018


          1         Q    Paragraph 5, There were many occasions that

          2   Reeners and I spoke in person and I could tell

          3   immediately what type of mood Reeners was in and

          4   whether or not it would be a good or a difficult

          5   meeting.     Reeners' mood swings would be quite severe

          6   from one day to the next.              There were days he would

          7   come to city hall and speak with me or with one of

          8   the others in my presence and he would be in a good,

          9   friendly and "upbeat" type of mood.                      Other days he

         10   would obviously be in a bad mood and he would be

         11   agitated and angry that the city hadn't stopped

         12   using fluoride in the water.

         13              Were you aware of that?

         14         A    Yes.

         15         Q    And how were you aware of that?

         16         A    Through Rosemary and emails and conversations

         17   with her.

         18         Q    Now on June 12, 2014, about how close were

         19   you between where Reeners and Emily Cecil were

         20   talking?

         21         A    It varied because I moved around a little.

         22   Probably 15 feet for the most part.

         23         Q    And when Emily Cecil and Mr. Reeners were

         24   talking, where were they physically?

         25         A    On the porch, the front porch of the house.


                            CLEETON DAVIS COURT REPORTERS, LLC                         180
                                      (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 181 of 189 PageID #: 3608
                                     Rickey Troup - October 16, 2018


          1         Q    Okay.    Were they seated in chairs on the

          2   porch?

          3         A    No.    They were sitting on the porch.           It's

          4   sort of a low stoop, like one step up to it, where

          5   you could sit down and feet still be on the ground.

          6         Q    Okay.    And you have read the transcript of

          7   the audio recording of Brad Jones' recorder,

          8   correct?

          9         A    Yes.

         10         Q    Okay.    And you testified a little while ago

         11   you did hear some of the conversation between

         12   Mr. Reeners and Emily Cecil, correct?

         13         A    Yes, just bits and pieces.

         14         Q    How much -- can you give a little bit more

         15   detail?     How much of the conversation could you

         16   hear?

         17         A    Not a lot.     I remember him telling her that

         18   he had worked with the FBI and solved the collapse

         19   of the World Trade Center.              I remember him saying

         20   something about creating a miracle wax or inventing

         21   a miracle wax that you could put on a car and never

         22   have to wash it again.

         23              And then he starting talking about something

         24   of ridding the world of beetles, something along

         25   those lines.


                            CLEETON DAVIS COURT REPORTERS, LLC                    181
                                      (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 182 of 189 PageID #: 3609
                                     Rickey Troup - October 16, 2018


          1         Q    Were you attempting to hear the conversation

          2   that took place between Mr. Reeners and Emily Cecil?

          3         A    No.   He talks loud.           I wasn't trying to hear

          4   -- that was her conversation with him.                   I didn't

          5   want to be involved in her conversation with him.

          6   No.    I wasn't trying listen in on what she was

          7   discussing with him.

          8         Q    Okay.    It's my understanding, is this

          9   correct, that Emily Cecil notified you that she was

         10   going to call her supervisor?

         11         A    Yes, sir.

         12         Q    Okay.    When Emily Cecil -- do you know where

         13   Emily Cecil went to talk to her supervisor?

         14         A    She went to her vehicle.

         15         Q    Okay.    Could you hear anything she said to

         16   her supervisor?

         17         A    No, sir.

         18         Q    Okay.    And when Emily Cecil exited her

         19   vehicle and came back to the scene, did Emily Cecil

         20   say anything to you about what her conversation to

         21   her supervisor entailed?

         22         A    No, sir.

         23         Q    Okay.    Did you ask Emily Cecil what she

         24   talked to her supervisor about?

         25         A    No, sir.


                            CLEETON DAVIS COURT REPORTERS, LLC                    182
                                      (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 183 of 189 PageID #: 3610
                                     Rickey Troup - October 16, 2018


          1         Q    Okay.    And why not?

          2         A    That's her business.             To me, that was a

          3   medical situation for her to talk with her boss

          4   about.     It wasn't for me to intervene.

          5         Q    All right.     And what did Emily Cecil say to

          6   you and the other officers before Mr. Reeners was

          7   seized?

          8         A    I just remember her saying that a 6-401 was

          9   going to be signed and he needed to go to the

         10   hospital.

         11         Q    And did she say anything more?

         12         A    No, sir.

         13         Q    All right.     And did you ask her anything

         14   about the 6-401 or the transportation or anything

         15   else?

         16         A    No, sir.

         17                  MR. BATES:       Okay.       That's all.

         18                             EXAMINATION

         19   BY MR. MOTHERSHEAD:

         20         Q    You testified that you have subsequently

         21   reviewed the transcript of Jones' body audio; is

         22   that right?

         23         A    Yes, sir.

         24         Q    I mean, there's nothing in there that would

         25   have constituted a threat from Mr. Reeners on the


                            CLEETON DAVIS COURT REPORTERS, LLC                    183
                                      (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 184 of 189 PageID #: 3611
                                     Rickey Troup - October 16, 2018


          1   scene; is that right?

          2         A    Nothing --

          3                  MR. BATES:       Object to the question.       Go

          4         ahead and answer.

          5         A    Nothing that I heard.             I didn't hear him make

          6   any threats.

          7   BY MR. MOTHERSHEAD:

          8         Q    And so before when I asked you about if the

          9   circumstances, you know, at the time when you gave

         10   blessing to this detention, there was nothing that

         11   you were aware of that suggested that Mr. Reeners

         12   was about to hurt somebody but you kind of gave a

         13   caveat that you didn't know what he said to

         14   Ms. Cecil?

         15         A    Right.

         16         Q    There's nothing that's on that body wire that

         17   would add anything, any reason to believe he was

         18   about to hurt somebody?

         19         A    No.

         20         Q    Is that correct?

         21         A    Yes.

         22         Q    The statute that you guys reviewed, 33-6-401,

         23   requires that the person pose an immediate

         24   substantial likelihood of serious harm, right?

         25         A    Yes.


                            CLEETON DAVIS COURT REPORTERS, LLC                    184
                                      (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 185 of 189 PageID #: 3612
                                     Rickey Troup - October 16, 2018


          1         Q    Okay.    And immediate means immediate, right?

          2         A    Yes.

          3         Q    And so these various communications from

          4   Rosemary over the course of, like four years, right,

          5   I mean, when she's sending these messages over the

          6   course of four years, right?

          7         A    Yes.

          8         Q    So, you know, for instance, in her affidavit

          9   she talks about paragraph 13 on January 18, 2011, I

         10   emailed Chief Bandy expressing my concerns that

         11   Reeners "may snap."         Would you say that once she

         12   makes that statement then kind of at any time the

         13   police department can go take him into custody

         14   because you never know, he may snap?

         15         A    No.    I don't know what her level of mental

         16   health training is.

         17         Q    Rosemary's?

         18         A    Yes.

         19         Q    Right.

         20         A    I didn't think she was qualified to make the

         21   statement that he needed to be locked up or mentally

         22   evaluated.       She was just expressing her concerns and

         23   her fears of what he may do.

         24         Q    Okay.    So you wouldn't think it would be

         25   appropriate to rely on her kind of opinion


                            CLEETON DAVIS COURT REPORTERS, LLC                    185
                                      (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 186 of 189 PageID #: 3613
                                     Rickey Troup - October 16, 2018


          1   essentially about what the possibility that

          2   Mr. Reeners could snap?

          3         A    I think a reasonable person should take her

          4   fears into consideration that she feared him.

          5         Q    Right.    Her predictions about, you know, he

          6   may snap, he may be ramping up, you would agree that

          7   you shouldn't -- she doesn't have the qualifications

          8   to make those kind of predictions?

          9         A    I would say that she doesn't have the

         10   qualifications to say that he needed to be locked

         11   up.    I rely on her dealings with him.                  She had a lot

         12   of experiences with him as she explained.                    She knew

         13   when he was in a good mood and she knew when he was

         14   in a bad mood.       She felt like he was a danger.

         15         Q    So, I mean, would you say that at any point

         16   time in 2014 there was enough from Rosemary feeling

         17   uncomfortable and thinking he was a danger that you

         18   could have just gone and taken Mr. Reeners into

         19   custody?

         20         A    No.   Because she couldn't give me an order on

         21   a 6-401 to do so.

         22                  MR. MOTHERSHEAD:           That's all.

         23                               EXAMINATION

         24   BY MR. BATES:

         25         Q    Is it fair to say that what Rosemary Bates


                            CLEETON DAVIS COURT REPORTERS, LLC                        186
                                      (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 187 of 189 PageID #: 3614
                                     Rickey Troup - October 16, 2018


          1   told you and what you learned from Rosemary Bates

          2   was a factor in your decision and the police

          3   department's decision to call Mobile Crisis?

          4         A    Yes, sir.

          5         Q    And that's really why you called Mobile

          6   Crisis.

          7         A    Because of the fear that he was placing on

          8   Rosemary and other workers in this building, yeah.

          9                  MR. BATES:       Okay.       That's it.   Thank you.

         10                  (Deposition concluded at 2:41 p.m.)

         11

         12

         13

         14

         15

         16

         17

         18

         19

         20

         21

         22

         23

         24

         25


                            CLEETON DAVIS COURT REPORTERS, LLC                    187
                                      (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 188 of 189 PageID #: 3615
                                     Rickey Troup - October 16, 2018


          1                        C E R T I F I C A T E

          2

          3                  I, Lisa K. Henderson, Licensed Court

          4   Reporter for the State of Tennessee, do hereby

          5   certify that I recorded to the best of my skill and

          6   ability by machine shorthand the proceedings

          7   contained herein, that same was reduced to computer

          8   transcription by myself, and that the foregoing is a

          9   true, accurate, and complete transcript of same.

         10                  I further certify that I am not an

         11   attorney or counsel of any of the parties, nor a

         12   relative or employee of any attorney or counsel

         13   connected with the action, nor financially

         14   interested in the action.

         15                  This 29th day of October, 2018.

         16

         17

         18                  ______________________________

         19                  Lisa K. Henderson

         20                  LCR No. 406, Exp:            6/30/2020

         21

         22

         23

         24

         25


                            CLEETON DAVIS COURT REPORTERS, LLC                    188
                                      (615) 726-2737

Case 3:15-cv-00625 Document 245-2 Filed 09/16/19 Page 189 of 189 PageID #: 3616
